Exhibit 10.1

 

EXECUTION COPY

 

 

$890,000,000

FIRST LIEN CREDIT AGREEMENT

 

among

 

SIX FLAGS ENTERTAINMENT CORPORATION (FORMERLY KNOWN AS SIX FLAGS, INC.),

 

SIX FLAGS OPERATIONS INC.,

 

SIX FLAGS THEME PARKS INC.,
as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A. and BARCLAYS CAPITAL,

as Co-Syndication Agents,

 

DEUTSCHE BANK SECURITIES INC. and GOLDMAN SACHS LENDING PARTNERS LLC,

as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

 

Dated as of April 30, 2010

 

 

J.P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC, BARCLAYS CAPITAL
AND DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

DEFINITIONS

1

1.1.

Defined Terms

1

1.2.

Other Definitional Provisions

39

 

 

 

Section 2.

AMOUNT AND TERMS OF TRANCHE B TERM LOAN COMMITMENTS

40

2.1.

Tranche B Term Loan Commitments

40

2.2.

Procedure for Term Loan Borrowing

40

2.3.

Repayment of Tranche B Term Loans

40

 

 

 

Section 3.

AMOUNT AND TERMS OF THE REVOLVING FACILITIES COMMITMENTS AND SWING LINE
COMMITMENT

41

3.1.

Revolving Credit Commitments

41

3.2.

Procedure for Revolving Credit Borrowing

41

3.3.

Increase in Revolving Credit Commitments

42

 

 

 

Section 4.

LETTERS OF CREDIT; SWING LINE LOANS

42

4.1.

L/C Commitment

42

4.2.

Procedure for Issuance of Letter of Credit

43

4.3.

Fees and Other Charges

43

4.4.

L/C Participations

44

4.5.

Reimbursement Obligation of the Borrower

45

4.6.

Obligations Absolute

45

4.7.

Letter of Credit Payments

46

4.8.

Applications

46

4.9.

Swing Line Commitment

46

4.10.

Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

46

 

 

 

Section 5.

CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND THE LETTERS OF CREDIT

48

5.1.

Repayment of Loans; Evidence of Debt

48

5.2.

Commitment Fees, Etc.

49

5.3.

Termination or Reduction of Revolving Credit Commitments

49

5.4.

Optional Prepayments

49

5.5.

Mandatory Prepayments and Commitment Reductions

50

5.6.

Conversion and Continuation Options

51

5.7.

Minimum Amounts and Maximum Number of Eurocurrency Tranches

52

5.8.

Interest Rates and Payment Dates

52

5.9.

Computation of Interest and Fees

53

5.10.

Inability to Determine Interest Rate

53

5.11.

Pro Rata Treatment and Payments

53

5.12.

Requirements of Law

56

5.13.

Taxes

57

5.14.

Indemnity

59

 

--------------------------------------------------------------------------------


 

5.15.

Illegality

59

5.16.

Change of Lending Office

60

5.17.

Replacement of Lenders under Certain Circumstances

60

5.18.

Loan Auctions

61

5.19.

Auction Procedures

61

5.20.

Defaulting Lenders

63

 

 

 

Section 6.

REPRESENTATIONS AND WARRANTIES

65

6.1.

Financial Condition

65

6.2.

No Change

66

6.3.

Existence; Compliance with Law

66

6.4.

Corporate Power; Authorization; Enforceable Obligations

66

6.5.

No Legal Bar

67

6.6.

Litigation

67

6.7.

No Default

67

6.8.

Ownership of Property; Liens

67

6.9.

Intellectual Property

67

6.10.

Taxes

68

6.11.

Federal Regulations

68

6.12.

Labor Matters

68

6.13.

ERISA

68

6.14.

Investment Company Act; Other Regulations

69

6.15.

Subsidiaries

69

6.16.

Use of Proceeds

69

6.17.

Environmental Matters

70

6.18.

Accuracy of Information, Etc.

71

6.19.

Security Documents

71

6.20.

Solvency

72

6.21.

Regulation H

72

6.22.

Parks

72

 

 

 

Section 7.

CONDITIONS PRECEDENT

72

7.1.

Conditions Precedent to Initial Borrowing

72

7.2.

Conditions to Each Extension of Credit

78

 

 

 

Section 8.

AFFIRMATIVE COVENANTS

78

8.1.

Financial Statements and Other Information

78

8.2.

Notices of Material Events

81

8.3.

Existence, Etc.

82

8.4.

Insurance

83

8.5.

Compliance with Contractual Obligations and Requirements of Law

83

8.6.

Additional Collateral, Etc.

83

8.7.

Further Assurances

86

8.8.

Environmental Laws

86

8.9.

Ratings by S&P and Moody’s

86

 

 

 

Section 9.

NEGATIVE COVENANTS

87

 

ii

--------------------------------------------------------------------------------


 

9.1.

Leverage Ratios

87

9.2.

Consolidated Interest Coverage Ratio

88

9.3.

Indebtedness

89

9.4.

Liens

93

9.5.

Prohibition of Fundamental Changes

96

9.6.

Restricted Payments

100

9.7.

Capital Expenditures

103

9.8.

Investments

103

9.9.

Prepayment of Certain Indebtedness

106

9.10.

Transactions with Affiliates

107

9.11.

Changes in Fiscal Periods

107

9.12.

Certain Restrictions

107

9.13.

Lines of Business

108

9.14.

Modifications of Certain Documents

108

9.15.

Limitation on Activities of Parent and Holdings

109

9.16.

Limitation on Hedging Agreements

110

9.17.

Anti-Hoarding

110

 

 

 

Section 10.

EVENTS OF DEFAULT

110

 

 

 

Section 11.

THE AGENTS

114

11.1.

Appointment

114

11.2.

Delegation of Duties

114

11.3.

Exculpatory Provisions

114

11.4.

Reliance by Agents

115

11.5.

Notice of Default

115

11.6.

Non-Reliance on Agents and Other Lenders

115

11.7.

Indemnification

116

11.8.

Agent in Its Individual Capacity

116

11.9.

Successor Agents

117

11.10.

Authorization to Release Liens and Guarantees

117

11.11.

Authorization to Enter into Intercreditor Agreement

117

11.12.

The Arrangers, Co-Syndication Agents and Co-Documentation Agents

117

 

 

 

Section 12.

MISCELLANEOUS

117

12.1.

Amendments and Waivers

117

12.2.

Notices

120

12.3.

No Waiver; Cumulative Remedies

122

12.4.

Survival of Representations and Warranties

122

12.5.

Payment of Expenses

122

12.6.

Successors and Assigns; Participations and Assignments

123

12.7.

Adjustments; Set-off

127

12.8.

U.S.A. Patriot Act

128

12.9.

Counterparts

128

12.10.

Severability

128

12.11.

Integration

128

12.12.

GOVERNING LAW

128

 

iii

--------------------------------------------------------------------------------


 

12.13.

Submission To Jurisdiction; Waivers

128

12.14.

Acknowledgments

129

12.15.

Confidentiality

129

12.16.

Release of Collateral and Guarantee Obligations

130

12.17.

Accounting Changes

131

12.18.

Delivery of Lender Addenda

131

12.19.

WAIVERS OF JURY TRIAL

131

12.20.

Intercreditor Agreement

131

 

iv

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

 

 

 

A

Existing Letters of Credit

 

 

 

 

SCHEDULES:

 

 

 

 

 

1.1(a)

Mortgaged Property

 

6.4

Consents, Authorizations, Filings and Notices

 

6.8

Material Real Properties

 

6.13

ERISA

 

6.15

Subsidiaries

 

6.19(a)-1

UCC Filing Jurisdictions

 

6.19(a)-2

UCC Financing Statements to Remain on File

 

6.19(a)-3

UCC Financing Statements to be Terminated

 

6.19(b)

Mortgage Filing Jurisdictions

 

6.21

Mortgaged Properties in Flood Zones

 

6.22

Existing Parks

 

9.3(b)

Existing Indebtedness

 

9.4(b)

Liens

 

9.8(a)

Existing Investments

 

9.13

Business Activities

 

 

 

 

EXHIBITS:

 

 

 

 

 

A

Form of First Lien Guarantee and Collateral Agreement

 

B

Form of Compliance Certificate

 

C

Form of Closing Certificate

 

D

[Reserved]

 

E

Form of Assignment and Acceptance

 

F

Form of Legal Opinion of Paul, Hastings, Janofsky & Walker LLP

 

G-1

Form of Term Note

 

G-2

Form of Revolving Credit Note

 

G-3

Form of Swing Line Note

 

H

Form of Prepayment Option Notice

 

I

Form of Exemption Certificate

 

J

Form of Lender Addendum

 

K

Form of Borrowing Notice

 

L

Form of Auction Notice

 

M

Form of Return Bid

 

N

Form of Intercompany Subordinated Note

 

O

Form of Intercreditor Agreement

 

 

v

--------------------------------------------------------------------------------


 

FIRST LIEN CREDIT AGREEMENT, dated as of April 30, 2010, among SIX FLAGS
ENTERTAINMENT CORPORATION (formerly known as SIX FLAGS, INC.), a Delaware
corporation (“Parent”), SIX FLAGS OPERATIONS INC., a Delaware corporation
(“Holdings”), SIX FLAGS THEME PARKS INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (as defined below) (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

WHEREAS, on June 13, 2009, Parent, Holdings, the Borrower and certain of the
Borrower’s Domestic Subsidiaries (together with Parent, Holdings and the
Borrower, the “Debtors”) filed a voluntary petition for relief, Case
No. 09-12019, under Chapter 11 of Title 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
and continued in the possession of their property and in the management of their
businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

 

WHEREAS, on April 29, 2010, the Bankruptcy Court entered the Confirmation Order
confirming the Debtors’ Modified Fourth Amended Joint Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code, dated April 1, 2010 (as in effect on
the date of confirmation thereof and as thereafter may be amended as provided in
this Agreement, the “Plan of Reorganization”); and

 

WHEREAS, in connection with the confirmation and implementation of the Plan of
Reorganization, the reorganized Debtors have requested the Lenders to make loans
and other credit available to them to enable the reorganized Debtors to, among
other things, consummate the transactions contemplated by the Plan of
Reorganization, pay related fees and expenses and finance the working capital
needs and general corporate purposes of the Borrower, and the Lenders have
agreed, subject to the terms and conditions hereof, to enter into this
Agreement.

 

Accordingly, the parties hereto hereby agree as follows:

 


SECTION 1.           DEFINITIONS


 

1.1.          Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“Accepting Lenders”: as defined in Section 5.11(d).

 

“Accounting Changes”: as defined in Section 12.17.

 

“Acquisition”:  any acquisition, whether in a single transaction or series of
related transactions, by Parent or any one or more of its Subsidiaries of
(a) all or a substantial part of the assets, or of a business, unit or division,
of any Person, whether through purchase of assets or securities, by merger or
otherwise; or (b) any Person that becomes a Subsidiary after giving effect to
such acquisition.

 

--------------------------------------------------------------------------------


 

“Acquisition Parties”: SFOG Acquisition A, Inc., a Delaware corporation, SFOG
Acquisition B, L.L.C., a Delaware limited liability company, SFOT Acquisition
I, Inc., a Delaware corporation, and SFOT Acquisition II, Inc., a Delaware
corporation.

 

“Additional Extensions of Credit”: as defined in Section 12.1.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Affiliate”:  any Person that directly or indirectly controls, or is under
common control with, or is controlled by, Parent and, if such Person is an
individual, any member of the immediate family (including parents, spouse,
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). Notwithstanding the foregoing, (a) no individual shall be an
Affiliate solely by reason of his or her being a director, officer or employee
of Parent, Holdings or any of its Subsidiaries and (b) none of the Wholly Owned
Subsidiaries of Holdings or HWP shall be Affiliates.

 

“Agents”:  the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents and the Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (i) the aggregate then unpaid principal amount of such Lender’s
Tranche B Term Loans and (ii) the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”:  this First Lien Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

 

“Applicable Discount”: as defined in Section 5.19(c).

 

“Applicable Margin”:  (a) (i) in the case of Revolving Credit Loans or Swing
Line Loans which are Base Rate Loans, 3.25% per annum and (ii) in the case of
Tranche B Term Loans which are Base Rate Loans, 3.00% and (b) (i) in the case of
Revolving Credit Loans which are Eurocurrency Loans, 4.25% per annum and (ii) in
the case of Tranche B Term Loans which are Eurocurrency Loans, 4.00%.

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund”:  as defined in Section 12.6(b).

 

“Arrangers”:  the collective reference to J.P. Morgan Securities Inc., Banc of
America Securities LLC, Barclays Capital, the investment banking division of
Barclays Bank PLC, and Deutsche Bank Securities Inc., in their capacities as
joint lead arrangers.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (i) through
(vi) and clauses (ix) through (xii) and clauses (xiv) through (xvii) of
Section 9.5(c) except for clause (ii) to the extent referred to therein) which
yields gross proceeds to the Parent, or any of its Subsidiaries (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $2,500,000.

 

“Assignee”:  as defined in Section 12.6(b)(i).

 

“Assignment and Acceptance”:  an Assignment and Acceptance substantially in the
form of Exhibit E.

 

“Auction”: a “Dutch” auction whereby the Borrower offers to purchase Tranche B
Term Loans pursuant to the auction procedures set forth in Section 5.19.

 

“Auction Amount”: as defined in Section 5.19(a).

 

“Auction Notice”: as defined in Section 5.19(a).

 

“Available LC/Swing Line Revolving Commitment”:  with respect to any LC/Swing
Line Revolving Lender at any time, an amount equal to the excess, if any, of
(a) such Lender’s LC/Swing Line Revolving Commitment then in effect over
(b) such Lender’s LC/Swing Line Extensions of Credit then outstanding; provided,
that in calculating any Lender’s LC/Swing Line Extensions of Credit for the
purpose of determining such Lender’s Available LC/Swing Line Revolving
Commitment pursuant to Section 5.2(a), the aggregate principal amount of Swing
Line Loans then outstanding shall be deemed to be zero.

 

“Available Non-LC/Swing Line Revolving Commitment”:  with respect to any
Non-LC/Swing Line Revolving Lender at any time, an amount equal to the excess,
if any, of (a) such Lender’s Non-LC/Swing Line Revolving Commitment then in
effect over (b) such Lender’s Non-LC/Swing Line Extensions of Credit then
outstanding.

 

“Available Revolving Commitment”:  the sum of (a) the Available LC/Swing Line
Revolving Commitments and (b) the Available Non-LC/Swing Line Revolving
Commitments.

 

“Bankruptcy Code”:  the Federal Bankruptcy Code of 1978, as amended from time to
time.

 

“Bankruptcy Court”: as defined in the recitals hereto.

 

3

--------------------------------------------------------------------------------


 

“Base Capital Expenditure Amount”:  as defined in Section 9.7.

 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurocurrency Rate for a one month Interest Period beginning on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be the greater of (i) 2.0% and (ii) the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Eurocurrency Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or such Eurocurrency Rate, respectively.

 

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

 

“Beneficial Share Assignment Agreement”: the Beneficial Share Assignment
Agreement, dated as of April 1, 1998, by and between TW-SPV Co., GP
Holdings, Inc. and Parent (as successor Premier Parks Inc.), as the same may be
amended on or prior to the Closing Date and as the same may be further modified
or amended at any time from time to time, provided such modification or
amendment does not violate Section 9.14.

 

“Benefited Lender”:  as defined in Section 12.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Consolidated Adjusted EBITDA”: for any period, for the Borrower and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) means Parent Consolidated Adjusted EBITDA plus
(a) administrative and other corporate charges of Parent that are not allocated
to or paid by the Borrower or its Subsidiaries and excluding (b) any portion of
Parent Consolidated Adjusted EBITDA (calculated on a net basis, taking into
account positive and negative items) attributable to any Person (other than the
Borrower or its Subsidiaries) to the extent that the Borrower or any of its
Subsidiaries is not the owner of the interests in, or recipients of the cash
received from, such Person.  The parties hereby agree that the Borrower
Consolidated Adjusted EBITDA for the fiscal quarter ending (a) June 30, 2009 was
$47,603,000, (b) September 30, 2009 was $190,348,000 and (c) December 31, 2009
was ($15,780,000).

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans, or issue Letters of
Credit, hereunder.

 

4

--------------------------------------------------------------------------------


 

“Business”:  as defined in Section 6.17(b).

 

“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurocurrency Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks for deposits
in Dollars in the London Interbank Eurocurrency market.

 

“Capex Stub Amount”: as defined in the definition of “Excess Cash Flow”.

 

“Capital Expenditures”:  for any period, expenditures made in cash by Parent or
any of its Subsidiaries or any of the Partnership Park Entities (or, for
purposes of the definition of “Excess Cash Flow”, by the Borrower or any of its
Subsidiaries) to acquire or construct fixed assets, plant and equipment
(including renewals, improvements and replacements) during such period, computed
in accordance with GAAP, but excluding (a) repairs or restorations in respect of
any such assets paid in cash, (b) the amount of cash expended (i) with, or in an
amount equal to, the Net Cash Proceeds of (A) Recovery Events or (B) awards of
compensation arising from the taking by eminent domain or condemnation of assets
being replaced, (ii) as part of an Acquisition permitted hereunder (other than
an Acquisition permitted by Section 9.5(b)(iii)), or (c) expenditures that are
accounted for as capital expenditures made in cash by Parent or any of its
Subsidiaries or any of the Partnership Park Entities (or, for purposes of the
definition of “Excess Cash Flow”, by the Borrower or any of its Subsidiaries)
and that actually are paid for by a Person other than Parent or any
Subsidiary or any Partnership Park Entity and (d) any non-cash compensation or
other non-cash costs reflected as additions to property, plant or equipment in
the consolidated balance sheet of Parent and its Subsidiaries or in the balance
sheet of any Partnership Park Entity (or, for purposes of the definition of
“Excess Cash Flow” in the consolidated balance sheet of the Borrower and its
Subsidiaries).

 

“Capital Lease Obligations”:  for any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cases”: the cases of the Debtors before the Bankruptcy Court.

 

5

--------------------------------------------------------------------------------


 

“Change in Law”: (a) the adoption of any law, rule or regulation, (b) the
issuance of any administrative guidance, or (c) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 7.1 shall have been satisfied, which date shall be no later than May 28,
2010.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents”:  Deutsche Bank Securities Inc. and Goldman Sachs
Lending Partners LLC.

 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  with respect to any Lender, each of the Tranche B Term Loan
Commitment and the Revolving Credit Commitment.

 

“Commitment Fee Rate”:  1.50% per annum.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated January, 2010, as supplemented by the Lenders Update Materials, dated
April 8, 2010 and furnished to the Lenders prior to the Closing Date.

 

“Confirmation Order”: as defined in Section 7.1(b).

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Permitted Investments) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of interest, income taxes or any Funded Debt of the Borrower and its
Subsidiaries and (b), without duplication, all Indebtedness consisting of
Revolving Credit Loans or Swing Line Loans, to the extent otherwise included
therein.

 

“Consolidated Interest Coverage Ratio”:  as at any date, the ratio of (a) Parent
Consolidated Adjusted EBITDA for such Measurement Period to (b) Consolidated
Interest Expense for such Measurement Period.

 

“Consolidated Interest Expense”:  for any Measurement Period, total interest
expense that has been paid in cash during such period (including that
attributable to

 

6

--------------------------------------------------------------------------------


 

Capital Lease Obligations) of Parent and its Subsidiaries for such period with
respect to all outstanding Indebtedness of Parent and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedging Agreements in respect of interest rates to the extent such net
costs have been or are required to be paid in cash during such period), minus
cash interest income for such Measurement Period.

 

“Consolidated Leverage Ratio”: as at any date, the ratio of (a) Consolidated
Total Debt as at such date to (b) Parent Consolidated Adjusted EBITDA for such
Measurement Period.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Parent or is merged into or consolidated with Parent or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of Parent) in
which Parent or any of its Subsidiaries has an ownership interest accounted for
under the equity method, (c) the cumulative effect of a change in accounting
principle and changes as a result of the adoption or modification of accounting
policies during such period, (d) any effect of income (loss) from the early
extinguishment of (i) Indebtedness and (ii) obligations under any Hedging
Agreement or other derivative instruments, (e) the effects of non-cash
acquisition accounting adjustments and non-cash adjustments from the application
of fresh start reporting, (f) any net gains, losses, income or expense
attributable to non-controlling interests and (g) the undistributed earnings of
any Subsidiary of Parent to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”:  as at the last day of any fiscal quarter, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness (other than
Revolver Indebtedness and the undrawn portion of any outstanding letters of
credit) of Parent and its Subsidiaries that would, in conformity with GAAP, be
set forth on the balance sheet of Parent and its Subsidiaries on such date
(determined on a consolidated basis without duplication in accordance with
GAAP), plus (b) the average of the amounts of Revolver Indebtedness outstanding
on such last day and on the last day of each of the three immediately preceding
fiscal quarters.  For purposes of computing clause (b) above, the parties agree
that the Revolver Indebtedness as of each of September 30, 2009, December 31,
2009 and March 31, 2010 was $0.

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any material agreement, lease, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

7

--------------------------------------------------------------------------------


 

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“Co-Syndication Agents”: Bank of America, N.A. and Barclays Capital, the
investment banking division of Barclays Bank PLC.

 

“Debtors”: as defined in the recitals hereto.

 

“Default”:  any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  any Lender that has (a) failed to fund any portion of its
Revolving Credit Loans or participations in Letters of Credit or Swing Line
Loans within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent, the Issuing
Lender, the Swing Line Lender or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swing Line Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or (e) in the
case of a Revolving Credit Lender, becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition by a Governmental Authority or an instrumentality thereof of any
equity interest in such Lender or a parent company thereof.

 

“Delayed Draw Equity Commitment”: the commitment of Pentwater Capital Management
LP or its Affiliates (or any assignee or transferee thereof or successor thereto
permitted under the Delayed Draw Equity Commitment Agreement dated as of
April 15, 2010 among Parent and certain Pentwater Capital Management LP
affiliated funds party thereto, as in effect on such date) to Parent to purchase
additional shares of common stock of Parent after the Closing Date pursuant to
Section 5.2 of the Plan of Reorganization.

 

8

--------------------------------------------------------------------------------


 

“Dick Clark”: dick clark productions, inc., a Delaware corporation.

 

“Discount Range”: as defined in Section 5.19(a).

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, but
excluding any termination of the economic and voting rights of GP Holdings Inc.
pursuant to the Beneficial Share Assignment Agreement; and the terms “Dispose”
and “Disposed of” shall have correlative meanings.

 

“Disposition Investment”:  with respect to any Disposition, any promissory notes
or other evidences of indebtedness or Investments received by Parent or any of
its Subsidiaries in connection with such Disposition.

 

“Disqualified Capital Stock” shall mean any Capital Stock of Parent that, by its
terms (or by the terms of any security or other Capital Stock into which it is
convertible or for which it is putable or exchangeable) or upon the happening of
any event or condition, (a) matures or is mandatorily redeemable (other than
solely for Qualified Capital Stock of Parent), pursuant to a sinking fund or
otherwise, (b) is redeemable or exchangeable, in whole or in part, at the option
of the holder thereof (other than solely for Qualified Capital Stock of Parent),
or (c) provides for the scheduled payment of dividends in cash, in each case
prior to the date that is one year after the Tranche B Maturity Date; provided
that (i) if such Capital Stock is issued pursuant to any plan for the benefit of
employees of Parent or any of its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by Parent or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
and (ii) any Capital Stock that would not constitute Disqualified Capital Stock
but for the provisions thereof giving holders thereof the right to require
Parent to purchase or redeem such Capital Stock upon the occurrence of an “asset
sale” or “change of control” prior to the date that is one year after the
Tranche B Maturity Date shall not constitute Disqualified Capital Stock so long
as the terms of such Capital Stock provide that the Loans and all other
Obligations (other than obligations under Specified Hedging Agreements and
Specified Cash Management Agreements) are repaid in full prior to such purchase
or redemption.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of Parent organized under the laws of any
jurisdiction within the United States of America.

 

“Environmental Claim”:  with respect to any Person, any written notice, claim,
demand or other communication (collectively, a “claim”) by any other Person
alleging or asserting such Person’s liability for investigatory costs, cleanup
costs, governmental response costs, damages to natural resources or other
Property, personal injuries, fines or penalties arising out of, based on or
resulting from (a) the presence, or Release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or
(b) circumstances forming the basis of any violation, or alleged violation, of

 

9

--------------------------------------------------------------------------------


 

any Environmental Law.  The term “Environmental Claim” shall include, without
limitation, any claim by any Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment, as a result of
any of the foregoing.

 

“Environmental Laws”:  any and all present and future Federal, state, local and
foreign laws, rules or regulations, and any orders or decrees, in each case as
now or hereafter in effect, relating to the regulation or protection of human
health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.

 

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any corporation or trade or business that is a member of any
group of organizations (a) described in Section 414(b) or (c) of the Code of
which Parent is a member and (b) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Parent is a member.

 

“ERISA Event”:  any of the following events or conditions:

 

(A)   ANY REPORTABLE EVENT;

 

(B)   ANY FAILURE BY ANY SINGLE EMPLOYER PLAN TO SATISFY THE MINIMUM FUNDING
STANDARDS (WITHIN THE MEANING OF SECTIONS 412 OR 430 OF THE CODE OR SECTION 302
OF ERISA) APPLICABLE TO SUCH SINGLE EMPLOYER PLAN, WHETHER OR NOT WAIVED, THE
FILING PURSUANT TO SECTION 412(C) OF THE CODE OF ANY REQUEST FOR A WAIVER OF THE
FUNDING STANDARD WITH RESPECT WITH RESPECT TO ANY PLAN, OR ANY FAILURE TO MAKE
BY ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 430(J) OF THE CODE WITH
RESPECT TO ANY SINGLE EMPLOYER PLAN;

 

(C)   THE DISTRIBUTION UNDER SECTION 4041 OF ERISA OF A NOTICE OF INTENT TO
TERMINATE ANY PLAN OR ANY ACTION TAKEN BY PARENT OR AN ERISA AFFILIATE TO
TERMINATE ANY PLAN, OR THE INCURRENCE BY PARENT OR AN ERISA AFFILIATE OF ANY
LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO THE TERMINATION OF ANY SINGLE
EMPLOYER PLAN;

 

10

--------------------------------------------------------------------------------


 

(D)   THE INSTITUTION BY THE PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA FOR
THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY SINGLE
EMPLOYER PLAN, OR THE RECEIPT BY PARENT OR ANY ERISA AFFILIATE OF A NOTICE FROM
A MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY THE PBGC WITH RESPECT TO
SUCH MULTIEMPLOYER PLAN;

 

(E)   THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN BY PARENT OR
ANY ERISA AFFILIATE THAT RESULTS IN ANY WITHDRAWAL LIABILITY (INCLUDING THE
OBLIGATION TO SATISFY SECONDARY LIABILITY AS A RESULT OF A PURCHASER DEFAULT) OR
THE RECEIPT BY PARENT OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN
THAT IT IS, OR IS EXPECTED TO BE, IN REORGANIZATION, INSOLVENT OR IN
“ENDANGERED” OR “CRITICAL” STATUS, WITHIN THE MEANING OF SECTION 432 OF THE CODE
OR SECTION 305 OR TITLE IV OF ERISA OR THAT IT INTENDS TO TERMINATE OR HAS
TERMINATED UNDER SECTION 4041-A OF ERISA;

 

(F)    THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY MULTIEMPLOYER PLAN
AGAINST PARENT OR ANY ERISA AFFILIATE TO ENFORCE SECTION 515 OF ERISA, WHICH
PROCEEDING IS NOT DISMISSED WITHIN 60 DAYS;

 

(G)   THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT, PURSUANT TO
SECTION 401(A)(29) OF THE CODE OR SECTION 307 OF ERISA, WOULD RESULT IN THE LOSS
OF TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF PARENT OR AN
ERISA AFFILIATE FAILS TO TIMELY PROVIDE SECURITY TO THE PLAN IN ACCORDANCE WITH
THE PROVISIONS OF SUCH SECTIONS; OR

 

(H)   A DETERMINATION THAT ANY SINGLE EMPLOYER PLAN IS, OR IS EXPECTED TO BE, IN
“AT RISK” STATUS (WITHIN THE MEANING OF TITLE IV OF ERISA).

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the higher of (a) 2% per annum and (b) the
rate per annum determined on the basis of the rate for deposits in Dollars for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the applicable page of the Reuters Screen LIBOR01
Page as of 11:00 A.M., London time, two Business Days prior to the beginning of
such Interest Period.  In the event that such rate does not appear on such page,
the “Eurocurrency Base Rate” for purposes of this definition shall be determined
by reference to such other comparable publicly available service for displaying
eurocurrency rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered deposits in Dollars at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurocurrency market where its eurocurrency and foreign currency
and exchange operations are then being conducted for delivery on the first day
of such Interest Period for the number of days comprised therein.

 

“Eurocurrency Loans”:  Loans under any Facility for which the applicable rate of
interest is based upon the Eurocurrency Rate.

 

11

--------------------------------------------------------------------------------


 

“Eurocurrency Rate”:  with respect to each day during each Interest Period, a
rate per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  for any day, as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under
any Facility, the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 10, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of Parent, the difference, if any, of
(a) the sum, without duplication, of (i) Borrower Consolidated Adjusted EBITDA
less the sum of (1) Consolidated Interest Expense (provided that, for purposes
of calculating Excess Cash Flow, Consolidated Interest Expense shall be
calculated for the Borrower and its Subsidiaries) and (2) any cash expenditures
made during such period on account of any loss, expense or charge, and any cash
received during such period on account of any gain, included in the calculation
of Consolidated Net Income but excluded in the determination of Parent
Consolidated Adjusted EBITDA pursuant to clauses (a)(iv), (v) and (vi) of the
definition thereof, in each case for such fiscal year, (ii) the amount of the
decrease, if any, in Consolidated Working Capital for such fiscal year (other
than any decrease arising from acquisitions by Parent or its Subsidiaries
completed during such period or the application of acquisition accounting or
fresh start reporting adjustments) and (iii) total pension expenses for such
period minus (b) the sum, without duplication, of (i) the aggregate amount
actually paid by the Borrower and its Subsidiaries in cash during such fiscal
year on account of (A) (1) Capital Expenditures and (2) the amount of Capital
Expenditures included as part of the “capital expenditures” budget for such
fiscal year in the budget delivered pursuant to Section 8.1(g) and certified by
a Responsible Officer at or about the end of such fiscal year as being expected
to be made in cash on or prior to March 31 of the immediately following fiscal
year and made on or prior to such date (such amount under this subclause
(b)(i)(A)(2) being the “Capex Stub Amount”) ((minus the principal amount of
Indebtedness (other than Revolving Credit Loans) incurred to finance such
Capital Expenditures, and excluding any such Capital Expenditures financed with
the proceeds of any Reinvestment Deferred Amount and the Capex Stub Amount

 

12

--------------------------------------------------------------------------------


 

deducted in determining Excess Cash Flow for the prior fiscal year of Parent)
and (B) cash acquisitions of intellectual property, (ii) the aggregate amount of
all optional and regularly scheduled principal payments of the Tranche B Term
Loans and other Funded Debt of the Borrower and its Subsidiaries made during
such fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (iii) the aggregate amount of all prepayments or repayments of
Revolving Credit Loans and Swing Line Loans during such fiscal year to the
extent accompanying permanent reductions (to the extent not replaced) of the
Revolving Credit Commitments, (iv) the amount of the increase, if any, in
Consolidated Working Capital for such fiscal year (other than any increase
arising from acquisitions by the Borrower or its Subsidiaries completed during
such period or the application of acquisition accounting), (v) the aggregate
amount of expenditures actually made by the Borrower and its Subsidiaries in
cash during such period (including expenditures for the payment of financing,
letter of credit and annual agency fees but excluding expenditures on account of
pensions) to the extent that such expenditures are not expensed during such
period (with such expenditures to be excluded in the fiscal period when they are
expensed), (vi) the amount of cash taxes paid or tax reserves set aside or
payable (without duplication) in such period, (vii) the amount of cash payments
made on account of pensions in such period, and (viii) the aggregate amount of
Restricted Payments made in cash during such fiscal year (to the extent
permitted under Section 9.6).

 

“Excess Cash Flow Application Date”:  as defined in Section 5.5(c).

 

“Excluded Foreign Subsidiaries”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of, or any Property of, such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of Parent, result in adverse tax
consequences to Parent, Holdings or the Borrower.  Any Subsidiary that
Guarantees Indebtedness under any Indenture shall not be an Excluded Foreign
Subsidiary.

 

“Excluded Taxes”:  with respect to any Agent, any Lender or Transferee (a) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent, Lender or Transferee as a result of a present or former connection
between such Agent, Lender or Transferee and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent’s, Lender’s or Transferee’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (b) branch profits taxes imposed on any Agent, Lender or
Transferee by the United States of America, (c) any withholding taxes to the
extent attributable to a failure to comply with Section 5.13(e), (d) any backup
withholding tax to the extent attributable to a “Notified Payee Underreporting”
as described in Section 3406(c) or a notification by the US Internal Revenue
Service that the “Taxpayer Identification Number” furnished by such Agent,
Lender or Transferee is incorrect, (e) United States withholding taxes that are
imposed on amounts payable to such Agent, Lender or Transferee (and in the case
of a Participant, the Lender selling the participation to such Participant),
except to the extent that such withholding taxes are imposed (i) as a result of
a Change in Law after the date the Agent, Lender or Transferee

 

13

--------------------------------------------------------------------------------


 

becomes a party to this Agreement,  (ii) as a result of a change in fact after
the date the Agent, Lender or Transferee becomes a party to this Agreement that
is attributable to the Borrower or other Loan Party (or any Person related to a
Borrower or Loan Party), (iii) on such Agent’s, Lender’s or Transferee’s
assignor (if any) (or, in the case of a Participant, the Lender selling
participations to such Participant) and such Agent’s, Lender’s or Transferee’s
assignor was entitled, at the time of assignment (or the sale of the
participations), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to Section 5.13, or (iv) on an Agent, Lender or
Transferee following an assignment, designation of a new lending office,
acquisition or the appointment of a successor Agent pursuant to Sections 5.16 or
5.17.

 

“Existing Credit Agreement”:  the Second Amended and Restated Credit Agreement,
dated as of May 25, 2007, among Parent, Holdings, the Borrower, JPMorgan Chase
Bank, N.A., as the administrative agent, and the lenders and other agents party
thereto.

 

“Existing Issuing Lender”: JPMorgan Chase Bank, N.A., in its capacity as issuer
of any Letter of Credit under the Existing Credit Agreement.

 

“Existing Letters of Credit”:  the letters of credit described on Annex A.

 

“Existing Parks”:  as defined in Section 6.22.

 

“Existing Time Warner Facility”: the loan facility provided by TW to the
Acquisition Parties (and guaranteed by the Borrower, Holdings and Parent) as
evidenced by (i) that certain Promissory Note, dated as of May 15, 2009, by and
among TW and the Acquisition Parties, in the original principal amount of
$52,507,000, and each other loan document entered in connection therewith and
(ii) that certain Guarantee Agreement, dated as of May 15, 2009, made by Parent,
Holdings and Borrower in favor of TW.

 

“Facility”:  each of (a) the Tranche B Term Loan Commitments and the Tranche B
Term Loans made thereunder (the “Tranche B Term Loan Facility”) and (b) the
Revolving Credit Commitments and the extensions of credit made thereunder (the
“Revolving Credit Facility”).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“First Lien Debt”:  as at the last day of any Measurement Period, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness (other than
Revolver Indebtedness and the undrawn portion of any outstanding letters of
credit), including, without limitation, Capital Lease Obligations, of the
Borrower and its Subsidiaries that is secured on a first lien basis by property
or assets of the Borrower and its Subsidiaries and

 

14

--------------------------------------------------------------------------------


 

that would, in conformity with GAAP, be set forth on the balance sheet of the
Borrower and its Subsidiaries on such date (determined on a consolidated basis
without duplication in accordance with GAAP), plus (b) the average of the amount
of Revolver Indebtedness outstanding on such last day and on the last day of
each of the three immediately preceding fiscal quarters.  For purposes of
computing clause (b) above, the parties agree that the Revolver Indebtedness as
of each of September 30, 2009, December 31, 2009 and March 31, 2010 was $0.

 

“First Lien Leverage Ratio”:  as at any date, the ratio of (a) First Lien Debt
as at such date to (b) Borrower Consolidated Adjusted EBITDA for the Measurement
Period most recently ended prior to such date.

 

“Fixed-to-Floating Swap”:  as defined in Section 9.16.

 

“Foreign Benefit Arrangement”: as defined in Section 6.13(b).

 

“Foreign Plan”: as defined in Section 6.13(b).

 

“Foreign Subsidiary”:  any Subsidiary of Parent that is not a Domestic
Subsidiary.

 

“Funded Debt”:  with respect to any Person at any date of determination, all
Indebtedness of such Person of the types described in clauses (a) through (e) of
the definition of “Indebtedness” in this Section that matures more than one year
from such date of determination.

 

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners)
having jurisdiction over the Business or the Property of Parent and its
Subsidiaries.

 

“Great Escape Agreements”:  collectively, (a) that certain Second Amended and
Restated Operating Agreement of HWP dated as of October 29, 2007 among HWP
Management, Inc., HWP Development Holdings LLC, BBL HWP LLC, DACWP LLC and
Leisure Water LLC, as members, and the following as guarantors or pledgors with
respect to certain obligations:  Parent, Donald R. Led Duke, DACWP, LLC and
Leisure Water, LLC (as may, subject to Section 9.14, be modified, amended,
restated and/or substituted), (b) any and all agreements delivered pursuant
thereto or in connection therewith or with the development and operation of the
Property described therein, including the financing and refinancing thereof and
(c) any and all agreements,

 

15

--------------------------------------------------------------------------------


 

documents or instruments entered into in connection with any expansion or
development of the Great Escape’s lodge or any hotel or timeshare arrangements
located on or adjacent to it.

 

“Guarantee”:  a guarantee, an indorsement, a contingent agreement to purchase or
to furnish funds for the payment or maintenance of, or otherwise to be or become
contingently liable under or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as verbs have the
correlative meanings.

 

“Guarantee and Collateral Agreement”:  the First Lien Guarantee and Collateral
Agreement to be executed and delivered by Parent, Holdings, the Borrower and
each Subsidiary Guarantor in favor of the Administrative Agent, substantially in
the form of Exhibit A as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantors”:  the collective reference to Parent, Holdings and the Subsidiary
Guarantors.

 

“Hazardous Material”:  any chemical or other material or substance which is now
or hereafter prohibited, limited or otherwise regulated in any way under any
Environmental Law.

 

“Hedging Agreement”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Parent or any of its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.  For avoidance of doubt, Hedging
Agreements shall include any interest rate swap or similar agreement that
provides for the payment by Parent or any of its Subsidiaries of amounts based
upon a floating rate in exchange for receipt by Parent or such Subsidiary of
amounts based upon a fixed rate.

 

“Holdings”:  as defined in the preamble hereto.

 

“HWP”:  HWP Development LLC, a New York limited liability company.

 

“Inactive Subsidiary”:  any Subsidiary of Parent that (a) has aggregate assets
with a value not in excess of $100,000, (b) conducts no Business and (c) does
not Guarantee any Indebtedness of Parent or any of its Subsidiaries.

 

16

--------------------------------------------------------------------------------


 

“Indebtedness”:  for any Person, without duplication:  (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than
(i) trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 180 days (365 days in the case of payables
arising out of the purchase of inventory or Capital Expenditures determined
without regard to the exclusion contained in the definition of Capital
Expenditures in this Section 1.1) of the date the respective goods are delivered
or the respective services are rendered and (ii) any earn-out obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and is not paid after becoming due and payable;
(c) Indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (d) obligations of such Person in respect of letters of credit or
similar instruments (including negotiable instruments) issued or accepted by
banks and other financial institutions for account of such Person; (e) Capital
Lease Obligations of such Person; (f) the liquidation value of all redeemable
preferred Capital Stock of such Person to the extent redeemable prior to the
date which is 91 days after the later of the (i) Revolving Facility Termination
Date and (ii) maturity date of the Tranche B Term Loans, and (g) Indebtedness of
others Guaranteed by such Person; provided, however, that the provision by
Parent or any of its Subsidiaries of covenants, Guarantees and indemnities that
are customary for non-recourse financings (as determined by Parent in good
faith) with respect to Indebtedness incurred by a Person that is not a
Subsidiary of Parent and that is otherwise non-recourse to Parent and its
Subsidiaries shall not be deemed to be Indebtedness.  The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Indebtedness is recourse, provided that if
such Person’s liability for such Indebtedness is contractually limited, only
such Person’s share thereof shall be so included.  The amount of Indebtedness
for any Person for purposes of clause (c) above shall be deemed equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness, and (ii) the
fair market value of the Property encumbered thereby as determined in good faith
by such Person. Anything herein to the contrary notwithstanding, the following
shall not constitute Indebtedness: (i) obligations under Hedging Agreements,
(ii) obligations in respect of any Indebtedness that has been defeased (either
covenant or legal) pursuant to the terms of the instrument creating or governing
such Indebtedness and (iii) obligations under the Partnership Parks Agreements;
provided, that obligations described in the foregoing clause (iii) shall
constitute Indebtedness for purposes of Section 10(e).

 

“Indemnified Liabilities”:  as defined in Section 12.5.

 

“Indemnified Taxes”:  all Taxes (other than Excluded Taxes) and Other Taxes.

 

“Indemnitee”:  as defined in Section 12.5.

 

17

--------------------------------------------------------------------------------


 

“Indentures”:  collectively, any indenture or other agreement pursuant to which
Indebtedness of Parent, Holdings or the Borrower may be outstanding at any time,
in each case as amended as permitted by this Agreement.

 

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights and copyrightable works, copyright licenses, patents,
inventions, discoveries and developments, patent licenses, trademarks, service
marks, trade names, brand names, corporate names, domain names, logos, trade
dress and other source indicators and the goodwill of any business symbolized
thereby, trademark licenses, technology, know-how, processes, trade secrets and
confidential or proprietary business information, all registrations and
applications related thereto, the right to obtain renewals, extensions,
substitutions, continuations, continuations-in-part, divisions, reissues,
re-examinations or similar legal protections related thereto, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, among the Administrative Agent, the “Administrative Agent” referred to
in the Second Lien Credit Agreement, and acknowledged and agreed to by Parent,
Holdings, the Borrower and the Subsidiary Guarantors.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurocurrency Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan and any Swing Line
Loan), the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months (or, to the
extent available to all applicable Lenders, nine or twelve months) thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six months (or, to the
extent available to all applicable Lenders, nine or twelve months) thereafter,
as selected by the Borrower by irrevocable notice to the Administrative Agent
not less than three Business Days prior to the last day of the then

 

18

--------------------------------------------------------------------------------


 

current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(I)                                     IF ANY INTEREST PERIOD WOULD OTHERWISE
END ON A DAY THAT IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE
TO CARRY SUCH INTEREST PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH
INTEREST PERIOD SHALL END ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

 

(II)                                  ANY INTEREST PERIOD THAT WOULD OTHERWISE
EXTEND BEYOND THE  REVOLVING FACILITY TERMINATION DATE OR BEYOND THE TRANCHE B
MATURITY DATE, AS THE CASE MAY BE, SHALL END ON THE REVOLVING FACILITY
TERMINATION DATE OR THE TRANCHE B MATURITY DATE, AS APPLICABLE; AND

 

(III)                               ANY INTEREST PERIOD THAT BEGINS ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD)
SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF SUCH
INTEREST PERIOD.

 

“Investment”:  for any Person: (a) the acquisition (whether for cash, Property,
services or securities or otherwise) of capital stock, bonds, notes, debentures,
partnership or other ownership interests or other securities of any other Person
or any agreement to make any such acquisition (including, without limitation,
any “short sale” or any sale of any securities at a time when such securities
are not owned by the Person entering into such sale); (b) the making of any
deposit with, or advance, loan or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person), but excluding any such advance, loan or extension of credit having
a stated term not exceeding 360 days arising in connection with the sale of
inventory, supplies or patron services by such Person in the ordinary course of
business, and excluding also any deposit made by such Person in the ordinary
course of business of such Person or as an advance payment in respect of a
Capital Expenditure (to the extent the making of such Capital Expenditure will
not result in a violation of any of the provisions of Section 9.7); (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person, other than any Guarantee under the Partnership Parks Agreements;
provided, however, that the provision by Parent or any of its Subsidiaries of
covenants, Guarantees and indemnities that are customary for non-recourse
financings (as determined by Parent in good faith) with respect to Indebtedness
incurred by a Person that is not a Subsidiary of Parent and that is otherwise
non-recourse to Parent and its Subsidiaries shall not be deemed an Investment;
or (d) the entering into of any Hedging Agreement.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and shall include any and all fees, expenses, commission costs and
charges related to such Investment.

 

19

--------------------------------------------------------------------------------


 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

 

“IP Percentage”: (a) with respect to Indebtedness incurred by the Borrower or
any of its Subsidiaries, 100% and (b) with respect to Indebtedness incurred by
Parent or Holdings, 25% if (for purposes of this clause (b)) on the applicable
date of determination the First Lien Leverage Ratio is greater than 3.25 to 1.00
and 0% otherwise.

 

“Issuing Lender”:  JPMorgan Chase Bank, N.A., and any other LC/Swing Line
Revolving Lender from time to time designated by the Borrower as an Issuing
Lender with the consent of such LC/Swing Line Revolving Lender and the
Administrative Agent, or any of their respective affiliates, in each case in its
capacity as issuer of any Letter of Credit.

 

“LC/Swing Line Extensions of Credit”: as to any LC/Swing Line Revolving Lender
at any time, an amount equal to the sum of (a) the aggregate principal amount of
LC/Swing Line Revolving Loans, (b) such Lender’s LC/Swing Line Revolving
Percentage of the aggregate principal amount of Swing Line Loans then
outstanding plus (c) such Lender’s LC/Swing Line Revolving Percentage of the L/C
Obligations then outstanding.

 

“LC/Swing Line Revolving Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make LC/Swing Line Revolving Loans and participate in Swing
Line Loans and Letters of Credit in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “LC/Swing Line Revolving
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the Total LC/Swing Line Revolving Commitments is
$55,000,000.

 

“LC/Swing Line Revolving Lender”: each Lender that has an LC/Swing Line
Revolving Commitment or that is the holder of LC/Swing Line Revolving Loans.

 

“LC/Swing Line Revolving Loans”:  as defined in Section 3.1.

 

“LC/Swing Line Revolving Percentage”: as to any LC/Swing Line Revolving Lender
at any time, the percentage which such Lender’s LC/Swing Line Revolving
Commitment then constitutes of the Total LC/Swing Line Revolving Commitments
(or, at any time after the LC/Swing Line Revolving Commitments shall have
expired or been terminated, the percentage which the aggregate amount of such
Lender’s LC/Swing Line Extensions of Credit then outstanding constitutes of the
amount of the Total LC/Swing Line Extensions of Credit then outstanding).

 

“LC/Swing Line Revolving Subfacility”:  the LC/Swing Line Revolving Commitments
and the LC/Swing Line Revolving Loans made thereunder.

 

“L/C Commitment”:  $40,000,000.

 

20

--------------------------------------------------------------------------------


 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Facility Commitment Period.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 4.5.  The L/C Obligations of any Lender
shall be its LC/Swing Line Revolving Percentage of the L/C Obligations.

 

“L/C Participants”:  with respect to any Letter of Credit, the collective
reference to all the LC/Swing Line Revolving Lenders other than the Issuing
Lender that issued such Letter of Credit.

 

“Lender Addendum”:  with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit J, to be executed and delivered by such Lender on the
Closing Date as provided in Section 12.18.

 

“Lenders”:  as defined in the preamble hereto.

 

“Letters of Credit”:  as defined in Section 4.1.

 

“Lien”:  with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance having the effect of security in respect of
such Property.  For purposes of this Agreement and the other Loan Documents, a
Person shall be deemed to own subject to a Lien any Property that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

 

“Liquidity”: the sum of (a) Unrestricted Cash and Permitted Investments held by
the Loan Parties and their consolidated Subsidiaries, (b) the Available
Revolving Commitments on such date (with satisfaction of the applicable
conditions precedent to Revolving Extensions of Credit to be tested as of such
date) and (c) cash proceeds available to be received by the Loan Parties in
exchange for the issuance of shares of Parent common stock pursuant to the
Delayed Draw Equity Commitment.

 

“Liquidity Put Threshold Amount”: as defined in the New Time Warner Facility as
in effect on the Closing Date or as the same may be modified or amended at any
time from time to time, provided such modification or amendment does not violate
Section 9.14.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Applications and
the Notes.

 

“Loan Parties”:  Parent, Holdings, the Borrower and each Subsidiary of the
Borrower that is a party to a Loan Document.

 

21

--------------------------------------------------------------------------------


 

“Majority Revolving Lenders”:  the holders of more than 50% of the sum of
(a) the Total Non-LC/Swing Line Revolving Commitments then in effect (or, if the
Non-LC/Swing Line Revolving Commitments have been terminated, the Total
Non-LC/Swing Line Extensions of Credit then outstanding) and (b) the Total
LC/Swing Line Revolving Commitments then in effect (or, if the LC/Swing Line
Revolving Commitments have been terminated, the Total LC/Swing Line Extensions
of Credit then outstanding).

 

“Majority Term Lenders”:  the holders of more than 50% of the aggregate unpaid
principal amount of the Tranche B Term Loans.

 

“Margin Stock”:  “margin stock” within the meaning of Regulations T, U and X of
the Board.

 

“Material Adverse Effect”:  a material adverse effect on (a) the Loans, (b) the
Business, Property or financial condition of Parent and its Subsidiaries taken
as a whole or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Measurement Period”:  for any determination under this Agreement, the four
consecutive fiscal quarters of Parent or Borrower, as applicable, then last
ended for which financial statements are required to be delivered pursuant to
Section 8.1(a) or (d).

 

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Properties”:  the Real Properties listed on Schedule 1.1(a), as to
which the Administrative Agent for the benefit of the Lenders has been granted a
Lien pursuant to the Mortgages.

 

“Mortgages”:  each of the mortgages and deeds of trust encumbering the Mortgaged
Properties made by the Loan Party party thereto in favor of, or for the benefit
of, the Administrative Agent for the benefit of the Lenders, as delivered on the
Closing Date in form and substance reasonably satisfactory to the Administrative
Agent, together with any other mortgages and deeds of trust made by any Loan
Party in accordance with Section 8.6(b) in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Lenders, substantially in the form
of the mortgages and deeds of trust delivered on the Closing Date (with such
changes thereto as shall be reasonably advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), in each
case as the same may be amended, supplemented, substituted or otherwise modified
from time to time.

 

22

--------------------------------------------------------------------------------


 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by Parent or any Subsidiary in the form of
cash and Permitted Investments (including any such proceeds received in such
form by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness and other obligations secured by a Lien expressly
permitted hereunder on, or amount required to be paid under Capital Lease
Obligations relating to, any asset which is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
(i) taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements applicable to the transactions) and (ii) any reserve for adjustment
in respect of (A) the sale price of such asset or assets established in
accordance with GAAP and (B) any liabilities associated with such asset or
assets retained by Parent or any of its Subsidiaries after such sale or other
disposition thereof and (b) in connection with any issuance or sale of debt
securities or instruments or the incurrence of loans or other Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Time Warner Facility”: the loan facility provided by TW to the Acquisition
Parties (and guaranteed by Parent, Holdings, the Borrower and each other of
Parent’s Subsidiaries that are or become Subsidiary Guarantors pursuant to, or
otherwise guarantee obligations under, this Agreement and the other Loan
Documents), evidenced by (i) that certain Loan Agreement, dated as of the date
hereof, by and among TW and the Acquisition Parties, in the original principal
amount of $150,000,000, and each other loan document entered in connection
therewith, and (ii) that certain Guarantee Agreement, dated as of the date
hereof, made by the Guarantors in favor of TW, in each case, as the same may be
refinanced, refunded, replaced or renewed in accordance with Section 9.3(c) and
as may be amended, restated, supplemented or otherwise modified from time to
time, provided such amendment, restatement, supplement or other modification
does not violate Section 9.14.

 

“New York Collateral”: as defined in Section 12.7(a).

 

“Non-Consenting Lender”:  in the event that (i) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all Lenders or all affected Lenders in accordance with the terms of
Section 12.1 or all the Lenders with respect to a certain class of Loans or
Commitments and (iii) the Required Lenders have

 

23

--------------------------------------------------------------------------------


 

agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

“Non-Guarantor Subsidiary”:  any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Non-LC/Swing Line Extensions of Credit”: as to any Non-LC/Swing Line Revolving
Lender at any time, an amount equal to the aggregate principal amount of
Non-LC/Swing Line Revolving Loans made by such Lender.

 

“Non-LC/Swing Line Revolving Commitment”:  as to any Lender, the obligation of
such Lender, if any, to make Non-LC/Swing Line Revolving Loans in an aggregate
principal amount not to exceed the amount set forth under the heading
“Non-LC/Swing Line Revolving Commitment” opposite such Lender’s name on Schedule
1 to the Lender addendum delivered by such Lender, or, as the case may be, in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original aggregate amount of the Total Non-LC/Swing Line Revolving
Commitments is $65,000,000.

 

“Non-LC/Swing Line Revolving Percentage”: as to any Non-LC/Swing Line Revolving
Lender at any time, the percentage which such Lender’s Non-LC/Swing Line
Revolving Commitment then constitutes of the Total Non-LC/Swing Line Revolving
Commitments (or, at any time after the Non-LC/Swing Line Revolving Commitments
shall have expired or been terminated, the percentage which the aggregate amount
of such Lender’s Non-LC/Swing Line Extensions of Credit then outstanding
constitutes of the amount of the Total Non-LC/Swing Line Extensions of Credit
then outstanding).

 

“Non-LC/Swing Line Revolving Subfacility”:  the Non-LC/Swing Line Revolving
Commitments and the Non-LC/Swing Line Revolving Loans made thereunder.

 

“Non-LC/Swing Line Revolving Lender”:  each Lender that has a Non-LC/Swing Line
Revolving Commitment or that is the holder of Non-LC/Swing Line Revolving Loans.

 

“Non-LC/Swing Line Revolving Loans”: as defined in Section 3.1.

 

“Non-U.S. Lender”:  as defined in Section 5.13(e).

 

“Note”:  any promissory note evidencing any Loan.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender (or, in the case of

 

24

--------------------------------------------------------------------------------


 

Specified Hedge Agreements and Specified Cash Management Agreements, obligations
and liabilities of Parent, Holdings or the Borrower to any Lender or any
affiliate of any Lender or any Person that was a Lender or an affiliate of a
Lender at the time of entry into a Specified Hedge Agreement), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement, any Specified Cash Management Agreement or any other document made,
delivered or given by any Loan Party in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Administrative Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that (a) obligations of Parent, Holdings or the Borrower under any Specified
Hedge Agreement or any Specified Cash Management Agreement shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements or Specified Cash Management Agreements.

 

“Operated Properties”:  as defined in Section 6.17(a).

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent”:  as defined in the preamble hereto.

 

“Parent Backstop Group”:  as defined in Section 7.1(t).

 

“Parent Consolidated Adjusted EBITDA”:  for any period, the sum, for Parent and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:

 

(a)                                  Consolidated Net Income of Parent and its
Subsidiaries for such period excluding those amounts which, in the determination
of Consolidated Net Income for such period, have been added or deducted for
(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging or other derivative instruments, net of
interest income and gains on such hedging obligations, (ii) provisions for
federal, state, local and foreign income tax, franchise taxes and similar taxes
imposed in lieu of income tax, (iii) depreciation and amortization expense
(including, without limitation, amortization of goodwill and other intangible
assets) and any impairment of property, equipment, goodwill or other intangible
assets, (iv) any effect of extraordinary, non-recurring or unusual gains or
losses or expenses and curtailments or modifications to pension and
post-retirement employee benefit plans, provided that the amount of cash
expenditures added back as a result of this clause (iv) shall not exceed
$15,000,000 in any twelve-month period, (v) any net gains or losses of disposed,
abandoned or

 

25

--------------------------------------------------------------------------------


 

discontinued assets or operations except for income and expenses prior to
disposition, (vi) any fees, expenses, commissions, costs or other charges
related to (A) any securities offering, Investment, acquisition, disposition or
other similar transaction permitted hereunder or the incurrence of Indebtedness
permitted to be incurred hereunder (including any extension, renewal,
refinancing or replacement thereof), in each case whether or not successful and
whether or not consummated prior to, on, or after the Closing Date, (B) the
Cases, the Plan of Reorganization and the transactions contemplated by the Cases
and the Plan of Reorganization, and (C) emergence compensation, the termination
or settlement of leases and executory contracts, litigation costs and
settlements, asset write-ups or write-downs, income and gains recorded in
connection with the corporate reorganization effected in connection with the
administration of the Debtors’ Cases, (vii)(A) any net unrealized gain or loss
(after any offset) resulting in such period from obligations under any hedging
obligations or other derivative instruments and the application of Statement of
Financial Accounting Standards No. 133 and (B) any net unrealized gain or loss
(after any offset) resulting in such period from currency translation, in each
case to the extent not incurred in cash and (viii) the Consolidated Net Income
of any Person (adjusted for items (i) through (vii) of this paragraph (a)) to
the extent (A) attributable to interests held by third parties in Subsidiaries
of Parent that are not wholly-owned by Parent or (B) attributable to interests
in Persons accounted for under the equity method except to the extent of the
cash received by Parent or any of its Subsidiaries from such Person, net of the
Investments therein, in respect of such period, plus

 

(b)                                 any non-cash or stock-based compensation
costs or expenses incurred by Parent or any of its Subsidiaries pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement,
less any cash costs of such plans or agreements incurred during such period.

 

Calculations of Parent Consolidated Adjusted EBITDA shall be as set forth on
Exhibit B attached hereto.

 

Notwithstanding the foregoing if, during any period for which Parent
Consolidated Adjusted EBITDA is being determined, Parent or any of its
Subsidiaries shall have consummated any Acquisition or Disposition then, for all
purposes of this Agreement, Parent Consolidated Adjusted EBITDA shall be
determined on a pro forma basis as if such Acquisition or Disposition had been
made or consummated on the first day of such period.  The parties hereby agree
that Parent Consolidated Adjusted EBITDA for the fiscal quarter ending
(a) June 30, 2009 was $53,241,000, (b) September 30, 2009 was $205,755,000 and
(c) December 31, 2009 was ($16,926,000).

 

“Park”:  collectively, the Existing Parks and any other amusement or attraction
park acquired by any of Parent and its Subsidiaries after the date hereof.

 

“Participant”:  as defined in Section 12.6(c).

 

“Participant Register”: as defined in Section 12.6(b)(iv).

 

26

--------------------------------------------------------------------------------


 

“Partnership Parks Agreements”:  (a) the Overall Agreement, dated as of
February 15, 1997, among Six Flags Fund, Ltd. (L.P.), Salkin Family Trust,
SFG, Inc., SFG-I, LLC, SFG-II, LLC, Six Flags Over Georgia, Ltd., SFOG II, Inc.,
SFOG II Employee, Inc., SFOG Acquisition A, Inc., SFOG Acquisition B, L.L.C.,
Six Flags Over Georgia, Inc., Six Flags Services of Georgia, Inc., the Borrower
and Six Flags Entertainment Corporation and the Related Agreements (as defined
therein), (b) the Overall Agreement dated as of November 24, 1997 among Six
Flags Over Texas Fund, Ltd., Flags’ Directors, L.L.C., FD-II, L.L.C., Texas
Flags, Ltd., SFOT Employee, Inc., SFOT Acquisition I, Inc., SFOT Acquisition
II, Inc., Six Flags Over Texas, Inc., the Borrower and Six Flags Entertainment
Corporation, as amended by the Agreement dated as of December 6, 1999 between
and among the foregoing parties and Six Flags Fund II, Ltd., and the Related
Agreements (as defined therein), and (c) the Subordinated Indemnity Agreement,
and each related agreement entered into in connection therewith (including,
without limitation, the Beneficial Share Assignment Agreement, the Subordinated
Indemnity Escrow Agreement, dated as of September 28, 2006, by and among Parent,
Warner Bros. Entertainment Inc. (as successor to Time Warner Entertainment
Company, L.P.), Historic TW Inc. (formerly known as Time Warner Inc.) and the
Bank of New York, as the same has been amended, supplemented, waived or
otherwise modified on or prior to the Closing Date, and the Acquisition Company
Liquidity Agreement dated as of December 8, 2006 by and among Parent, Holdings,
Borrower, GP Holdings, Inc., SFOG II, Inc., SFT Holdings, Inc., Time Warner
Inc., TW-SPV Co., Warner Bros. Entertainment Inc. (as successor to Time Warner
Entertainment Company, L.P.), the Acquisition Parties, SFOG Acquisition A
Holdings, Inc., SFOG Acquisition B Holdings, Inc., SFOT Acquisition I
Holdings, Inc. and SFOT Acquisition II Holdings, Inc.), in each case, as the
same may be modified or amended at any time from time to time, provided such
modification or amendment does not violate Section 9.14.

 

“Partnership Parks Entities”: (i) Six Flags Over Georgia II, L.P., a Delaware
limited partnership, Texas Flags, Ltd., a Texas limited partnership, GP Holdings
Inc., a Delaware corporation, SFOT Acquisition I Holdings, Inc., a Delaware
corporation, SFOT Acquisition II Holdings, Inc., a Delaware corporation, SFOG
Acquisition A Holdings, Inc., a Delaware corporation, SFOG Acquisition B
Holdings, Inc., a Delaware corporation, Six Flags Over Georgia, Inc., a Delaware
corporation, and the Acquisition Parties and (ii) any of their respective
Subsidiaries.

 

“Payment Amount”: as defined in Section 4.5.

 

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: as defined in Section 9.5(e)(i).

 

27

--------------------------------------------------------------------------------


 

“Permitted Holders”:  Any fund affiliated with Stark Investments, CQS, Tricadia
Capital Management, LLC, 1798 Global Partners, Capital Ventures International,
Altai Capital Management, H Partners Management LLC, Bay Harbour Management,
Pentwater Capital Management LP, Fortelus Capital Management LLP, Credit
Suisse Securities (USA) LLC and Candlewood Special Situations Master Fund Ltd.

 

“Permitted Investments”:  (a) Dollars; (b)(i) Pounds Sterling or Euros or
(ii) in the case of any Foreign Subsidiary, such local currencies held by it
from time to time in the ordinary course of business; (c) securities issued or
directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition; (d) certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks; (e) repurchase obligations for underlying securities of
the types described in clauses (c), (d) and (h) entered into with any financial
institution meeting the qualifications specified in clause (d) above;
(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition; (g) marketable short-term money market and similar
securities having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower) and in each case maturing within 24
months after the date of creation or acquisition thereof; (h) readily marketable
direct obligations issued by any state, commonwealth or territory of the United
States or any political subdivision or taxing authority thereof having an
Investment Grade Rating from either Moody’s or S&P with maturities of 24 months
or less from the date of acquisition; (i) readily marketable direct obligations
issued by any foreign government or any political subdivision or public
instrumentality thereof, in each case having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; (j) Investments with average maturities of 12 months or less from
the date of acquisition in money market funds; (k) investment funds investing
90% of their assets in securities of the types described in clauses (a) through
(j) above; and (l) in the case of Foreign Subsidiaries, substantially similar
investments to those set forth in clauses (a) through (k) above denominated in
foreign currencies, provided that references to the United States of America (or
any agency or instrumentality thereof) shall be deemed to mean foreign countries
having a sovereign rating of “A” or better from either S&P or Moody’s (or
another nationally recognized statistical rating agency selected by the Borrower
and reasonably acceptable to the Administrative Agent).

 

“Permitted Liens”:  as defined in Section 9.4.

 

28

--------------------------------------------------------------------------------


 

“Permitted Second Lien Refinancing Indebtedness”:  as defined in Section 9.3(i).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  an employee benefit plan (within the meaning of Section 3(3) of ERISA)
and in respect of which Parent or any ERISA Affiliate is (or if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an employer as defined in Section 305 of ERISA.

 

“Plan of Reorganization”: as defined in the recitals hereto.

 

“Platform”: as defined in Section 7.1(f).

 

“Prepayment Date”: as defined in Section 5.11(d).

 

“Prepayment Option Notice”: as defined in Section 5.11(d).

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged JPMorgan Chase Bank, N.A. in connection with extensions of
credit to borrowers).

 

“Pro Forma Balance Sheet”:  as defined in Section 6.1.

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether Real Property, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“Pro Rata Share”:  as to any LC/Swing Line Revolving Lender at any time, such
Lender’s LC/Swing Line Revolving Percentage and as to any Non-LC/Swing Line
Revolving Lender at any time, such Lender’s Non-LC/Swing Line Revolving
Percentage.

 

“Purchase Money Indebtedness”:  (a) Indebtedness consisting of the deferred
purchase price of Property, conditional sale or other obligations under any
title retention agreement, installment sales and other purchase money
obligations, in each case where the maturity of such Indebtedness does not
exceed the anticipated useful life of the Property being financed, and
(b) Indebtedness incurred to finance the acquisition of Property (including
Acquisitions), including additions and improvements; provided, however, that any
Lien arising in connection with any such Indebtedness shall be limited to the
specified asset being financed (or replacement items) or, in the case of Real
Property, the Real Property on which such asset is attached; and provided
further, that such Indebtedness is incurred within 180 days after such
acquisition, addition or improvement by the Borrower or a Subsidiary of such
asset.

 

29

--------------------------------------------------------------------------------


 

“Purchase Price”:  with respect to any Acquisition, the sum (without
duplication) of (a) the amount of cash paid by Parent and its Subsidiaries in
connection with such Acquisition, (b) the value (as determined for purposes of
such Acquisition in accordance with the applicable acquisition agreement) of all
Capital Stock of Parent or any of its Subsidiaries issued or given as
consideration in connection with such Acquisition (other than Qualified Net Cash
Equity Proceeds applied to finance such Acquisition within 180 days of such
Acquisition or Capital Stock of Parent that is issued in connection with and as
consideration for an Acquisition), (c) the principal amount (or, if less, the
accreted value) at the time of such Acquisition of all Indebtedness incurred,
assumed or acquired by Parent and its Subsidiaries in connection with such
Acquisition, (d) all additional purchase price amounts in connection with such
Acquisition in the form of earnouts, deferred purchase price and other
contingent obligations that are required to be recorded as a liability on the
balance sheet of Parent and its Subsidiaries in accordance with GAAP, Regulation
S-X under the Securities Act of 1933, as amended, or any other rule or
regulation of the SEC, (e) all amounts paid by Parent and its Subsidiaries in
respect of covenants not to compete, consulting agreements and other affiliated
contracts in connection with such Acquisition, and (f) the aggregate fair market
value of all other consideration given by Parent and its Subsidiaries in
connection with such Acquisition.

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement or any
Specified Cash Management Agreement, any counterparty thereto that, at the time
such Specified Hedge Agreement or such Specified Cash Management Agreement was
entered into, was a Lender or an affiliate of a Lender.

 

“Qualified Net Cash Equity Proceeds”:  the Net Cash Proceeds of any offering of
Capital Stock of Parent so long as (a) such offering was made in express
contemplation of an Acquisition or an Investment, as the case may be, (b) such
Capital Stock is not mandatorily redeemable prior to the date that is one year
after the Tranche B Maturity Date and (c) such Acquisition or Investment, as the
case may be, is consummated within 180 days after receipt by Parent of such Net
Cash Proceeds.

 

“Qualifying Bids” as defined in Section 5.19(c).

 

“Qualifying Lender” as defined in Section 5.19(d).

 

“Real Properties”:  all real property, including the improvements thereon, owned
by, or leased by, Parent, Holdings, the Borrower or its Subsidiaries.

 

“Recovery Event”:  any settlement of or payment in excess of $2,500,000 in
respect of any Property or casualty insurance claim or any condemnation
proceeding relating to any Property of Borrower or any of its Subsidiaries.

 

“Refinancing Expenses”:  with respect to any refinancing, refunding, replacement
or renewal of any Indebtedness, accrued and unpaid interest (or dividends) and
premium

 

30

--------------------------------------------------------------------------------


 

thereon plus other reasonable amounts paid and fees and expenses incurred in
connection therewith.

 

“Refunded Swing Line Loans”:  as defined in Section 4.10(b).

 

“Refunding Date”:  as defined in Section 4.10(c).

 

“Register”:  as defined in Section 12.6(b)(iv).

 

“Regulation H”:  Regulation H of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 4.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender for the account of the Borrower.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that, as a result of the delivery of a Reinvestment
Notice, are not applied to repay the Loans pursuant to Section 5.5(b).

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer of
Holdings or the Borrower stating that no Default or Event of Default has
occurred and is continuing and that the Borrower (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire, restore or
reconstruct assets useful in its business (including for Permitted
Acquisitions).

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, restore, or reconstruct
assets useful in business of the Borrower and its Subsidiaries (including for
Permitted Acquisitions).

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire, restore or reconstruct assets useful in the
business of Parent and its Subsidiaries (including for Permitted Acquisitions)
with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Transactions”: the execution, delivery and performance of the New Time
Warner Facility by the parties thereto, the repayment in full of the Existing
Time Warner Facility, the amendment to, or amendment and restatement of,
supplement or

 

31

--------------------------------------------------------------------------------


 

other modification to certain Partnership Parks Agreement or other Contractual
Obligations of the Partnership Parks Entities in connection with the Plan of
Reorganization and any other transactions consummated in connection with the
Plan of Reorganization, including the contemplated rights offering to purchase
common stock of Parent.

 

“Release”:  any release, threatened release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including, without limitation, the movement
of Hazardous Materials through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata that violates or creates any liability under
any Environmental Law.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reply Amount”: as defined in Section 5.19(b).

 

“Reply Discount”: as defined in Section 5.19(b).

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA and
the regulations issued thereunder, with respect to a Single Employer Plan, as to
which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event (provided that a failure of any Single Employer Plan to meet the
minimum funding standards of Section 412 or 430 of the Code or Section 302 of
ERISA, including, without limitation, the failure to make on or before its due
date a required installment under Section 430(j) of the Code, shall be a
reportable event).

 

“Repricing Transaction”:  (a) any prepayment of the Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurocurrency
Rate on the date of such prepayment plus the Applicable Margin with respect to
the Tranche B Term Loans on the date of such prepayment, provided that the
primary purpose of such prepayment is to refinance Tranche B Term Loans at a
lower interest rate or (b) any repricing of the Tranche B Term Loans pursuant to
an amendment hereto resulting in the interest rate payable thereon on the date
of such amendment being lower than the Eurocurrency Rate on the date of such
prepayment plus the Applicable Margin with respect to the Tranche B Term Loans
on the date of such prepayment.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Tranche B Term Loans then
outstanding and (b) the Total Revolving Credit Commitments then in effect or, if
the Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty,

 

32

--------------------------------------------------------------------------------


 

rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief financial officer, senior vice president or treasurer of such
Person, but in any event, with respect to financial matters, the chief financial
officer, senior vice president-finance or treasurer of such Person.

 

“Restricted Payment”:  dividends (in cash, Property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any Capital Stock of Parent, Holdings or the
Borrower or of any warrants, options or other rights to acquire the same (or to
make any payments to any Person (except “earn-out” payments or similar payments
in connection with an Acquisition or pursuant to any agreement entered into in
connection therewith, in each case where such obligation does not constitute
Indebtedness) such as “phantom stock” payments, where the amount thereof is
calculated with reference to the fair market or equity value of Parent, Holdings
or the Borrower), but excluding dividends payable solely in shares of common
stock of Parent, Holdings or the Borrower.

 

“Revolver Indebtedness”:  Indebtedness of the Borrower in respect of Revolving
Credit Loans and Swing Line Loans.

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, if applicable, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the Total Revolving Credit Commitments is $120,000,000. 
Each Lender’s Revolving Credit Commitment shall be either an LC/Swing Line
Revolving Commitment or Non-LC/Swing Line Revolving Commitment as set forth on
Schedule 1 to the Lender Addendum delivered by such Lender or such Assignment
and Acceptance.

 

“Revolving Credit Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

 

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”:  as defined in Section 3.1.

 

“Revolving Extensions of Credit”:  as to any Lender, its LC/Swing Line
Extensions of Credit or Non-LC/Swing Line Extensions of Credit, as applicable.

 

33

--------------------------------------------------------------------------------


 

“Revolving Facility Commitment Period”:  the period from and including the
Closing Date to the Revolving Facility Termination Date.

 

“Revolving Facility Termination Date”:  June 30, 2015.

 

“Revolving Subfacility”:  each of (a) the LC/Swing Line Revolving Subfacility
and (b) the Non-LC/Swing Line Revolving Subfacility.

 

“RP Eligible Proceeds”: Net Cash Proceeds from Dispositions permitted under
Sections 9.5(c)(ii), 9.5(c)(vi), 9.5(c)(vii), 9.5(c)(viii) and 9.5(c)(xiii).

 

“S&P”:  Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous federal Governmental Authority).

 

“Second Lien Credit Agreement”: the Second Lien Credit Agreement dated as of the
date hereof among Parent, Holdings, the Borrower, the Subsidiary Guarantors, the
lenders thereunder and Goldman Sachs Lending Partners LLC, as administrative
agent thereunder, as the same may be amended (including any amendment and
restatement thereof), supplemented or otherwise modified from time to time, and
including any agreement, instrument or other document extending the maturity of,
refinancing, replacing, renewing, refunding or otherwise restructuring all or a
portion of the Indebtedness under such agreement or any successor or replacement
agreement and whether by the same or any other agent, lender or group of
lenders.

 

“Second Lien Credit Documents”: the Second Lien Credit Agreement and all
agreements, instruments and documents executed and delivered pursuant to or in
connection with any of the foregoing in connection with the Second Lien Credit
Agreement or any Permitted Second Lien Refinancing Indebtedness (including
indentures, notes, guarantees, security agreements, mortgages and other
collateral documents), in each case, as such agreements, instruments or other
documents may be amended, amended and restated, supplemented, modified,
refunded, renewed or extended, refinanced, replaced or otherwise restructured as
permitted under this Agreement and the Intercreditor Agreement, in whole or in
part from time to time with respect to all or any portion of the Indebtedness
under such agreement or agreements or any successor replacement agreement or
agreements and whether by the same or any other agent, lender or group of
lenders.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement (and all assumptions thereof), the Mortgages and all other security
documents which shall have been delivered on or prior to the Closing Date, or
are hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document, as the same have been, and on and after the
Closing Date shall be modified, amended, amended and restated, restated or
supplemented in accordance herewith.

 

34

--------------------------------------------------------------------------------


 

“Senior Secured Debt”: as at the last day of any Measurement Period, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness (other than
Revolver Indebtedness and the undrawn portion of any outstanding letters of
credit) of the Borrower and its Subsidiaries hereunder and under the Second Lien
Credit Agreement or that otherwise is secured by property or assets of the
Borrower and its Subsidiaries and that would, in conformity with GAAP, be set
forth on the balance sheet of the Borrower and its Subsidiaries on such date
(determined on a consolidated basis without duplication in accordance with
GAAP), plus (b) the average of the amount of Revolver Indebtedness outstanding
on such last day and on the last day of each of the three immediately preceding
fiscal quarters. For purposes of computing clause (b) above, the parties agree
that the Revolver Indebtedness as of each of September 30, 2009, December 31,
2009 and March 31, 2010 was $0.

 

“Senior Secured Leverage Ratio”: as at any date, the ratio of (a) Senior Secured
Debt as at such date to (b) Borrower Consolidated Adjusted EBITDA for the
Measurement Period most recently ended prior to such date.

 

“SFO Notes”:  as defined in Section 7.1(t).

 

“Shared Services Agreement”:  the Amended and Restated Shared Services
Agreement, dated as of January 1, 2006, among Parent, Holdings, the Borrower and
PP Data Services Inc., a Subsidiary of Holdings, as the same may be amended in a
manner not materially adverse to the interests of the Lenders.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) assets shall include insurance coverage and/or
indemnification available with respect to any liability.

 

35

--------------------------------------------------------------------------------


 

“Specified Cash Management Agreement”:  any agreement, or any Guarantee of any
agreement, providing for treasury, depositary, purchasing card or cash
management services, including in connection with any automated clearing house
transfers of funds or any similar transactions, between Parent, Holdings, the
Borrower or any Subsidiary Guarantor and any Qualified Counterparty.

 

“Specified Hedge Agreement”:  any Hedging Agreement entered into by Parent,
Holdings, the Borrower or any Subsidiary Guarantor and any Qualified
Counterparty.

 

“Subordinated Indemnity Agreement”:  the Subordinated Indemnity Agreement, dated
as of April 1, 1998, among Parent, GP Holdings Inc., Time Warner Inc., Warner
Bros. Entertainment Inc. (as successor to Time Warner Entertainment Company,
L.P.), TW-SPV Co., Holdings, the Borrower, SFOG II, Inc. and SFT Holdings, Inc.,
as the same may be modified or amended at any time from time to time, provided
such modification or amendment does not violate Section 9.14.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person; provided that,
notwithstanding the foregoing, each of the Partnership Parks Entities will be
deemed to be a Subsidiary of Parent for all purposes under this Agreement,
provided further that none of the joint ventures established pursuant to the
Great Escape Agreements, any Inactive Subsidiary, Six Flags Over Texas
Fund, Ltd. or Six Flags Fund, Ltd. will be deemed to be a Subsidiary of Parent
for any purpose under this Agreement.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Parent.

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than (a) any
Excluded Foreign Subsidiary, (b) Flags Beverages, Inc., Fiesta Texas Hospitality
LLC and any other Subsidiary whose only material asset is a liquor license,
(c) HWP, (d) HWP Development Holdings LLC, (e) SFRCC Corp., (f) any Inactive
Subsidiary and (g) after the Closing Date, any non-Wholly Owned Subsidiary that
does not execute the Guarantee and Collateral Agreement as permitted by
Section 8.6.

 

“Swing Line Commitment”:  the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 4.9 in an aggregate principal amount at any one
time outstanding not to exceed $15,000,000.

 

“Swing Line Exposure”:  at any time, the aggregate principal amount of all Swing
Line Loans outstanding at such time.  The Swing Line Exposure of any Lender in
respect of any Swing Line Loan shall be its LC/Swing Line Revolving Percentage
of the principal amount of such Swing Line Loan.

 

36

--------------------------------------------------------------------------------


 

“Swing Line Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender
of Swing Line Loans.

 

“Swing Line Loans”:  as defined in Section 4.9.

 

“Swing Line Participation Amount”:  as defined in Section 4.10(c).

 

“Tax Sharing Agreement”:  that certain Tax Sharing Agreement, effective as of
January 1, 1999 and as amended on or prior to the Closing Date, among Parent,
Holdings, and those Subsidiaries which are parties thereto, as the same may be
modified or amended at any time from time to time, provided such modification or
amendment does not violate Section 9.14.

 

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

“Time Warner”: Historic TW Inc. and/or its affiliates.

 

“Total LC/Swing Line Extensions of Credit”:  at any time, the aggregate amount
of the LC/Swing Line Extensions of Credit of the LC/Swing Line Revolving Lenders
outstanding at such time.

 

“Total LC/Swing Line Revolving Commitments”:  at any time, the aggregate amount
of the LC/Swing Line Revolving Commitments then in effect.

 

“Total Non-LC/Swing Line Extensions of Credit”:  at any time, the aggregate
amount of the Non-LC/Swing Line Extensions of Credit of the Non-LC Swing Line
Revolving Lenders outstanding at such time.

 

“Total Non-LC/Swing Line Revolving Commitments”:  at any time, the aggregate
amount of the Non-LC/Swing Line Revolving Commitments then in effect.

 

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Credit Lenders outstanding
at such time.

 

“Tranche B Maturity Date”:  June 30, 2016.

 

“Tranche B Prepayment Amount”: as defined in Section 5.11(d).

 

“Tranche B Term Loan”:  as defined in Section 2.1.

 

“Tranche B Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan  to the Borrower hereunder in a
principal

 

37

--------------------------------------------------------------------------------


 

amount not to exceed the amount set forth under the heading “Tranche B Term Loan
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.  The aggregate amount
of the Tranche B Term Loan Commitments on the Closing Date is $770,000,000.

 

“Tranche B Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B Term Loan Lender”:  each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B Term Loan Percentage”:  as to any Lender at any time, the percentage
which the principal amount of such Lender’s Tranche B Term Loan then outstanding
constitutes of the aggregate principal amount of all Tranche B Term Loans then
outstanding.

 

“Transactions”:  (a) the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is or is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the execution, delivery and performance by each Loan Party of the
Second Lien Loan Documents to which it is or is to be a party, the borrowings
under the Second Lien Loan Documents and the use of the proceeds thereof, and
(c) the transactions consummated in connection with the Plan of Reorganization.

 

“Transferee”:  as defined in Section 12.15.

 

“TW”: TW-SF LLC, a Delaware limited liability company or its permitted
successors and assigns.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

 

“Uniform Commercial Code”:  the Uniform Commercial Code as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “Uniform Commercial Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority (but not attachment)
and for purposes of definitions related to such provisions.

 

“Unrestricted Cash”:  all cash that is not restricted cash, as determined in
accordance with GAAP.

 

“U.S.A. PATRIOT Act”:  (a) the Trading with the Enemy Act, as amended, and each
of the foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or

 

38

--------------------------------------------------------------------------------


 

executive order relating thereto, and (b) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, as amended or modified from time to time.

 

“Wholly Owned Non-Guarantor Foreign Subsidiary”: as defined in Section 9.3(f).

 

“Wholly Owned Subsidiary”:  with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares or equity interests held by foreign
nationals, in each case to the extent mandated by applicable law) are directly
or indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

1.2.                              Other Definitional Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 


(B)         AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE
OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS
RELATING TO PARENT, HOLDINGS AND ITS SUBSIDIARIES NOT DEFINED IN SECTION 1.1 AND
ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP; PROVIDED THAT TO THE
EXTENT ANY PERSON DOES NOT CONSTITUTE A SUBSIDIARY OF THE PARENT AND THE PARENT
AND ITS SUBSIDIARIES DO NOT OWN MORE THAN A MAJORITY OF THE CAPITAL STOCK OF
SUCH PERSON, SUCH PERSON SHALL NOT BE REQUIRED TO BE CONSOLIDATED WITH THE
PARENT OR ANY OF ITS SUBSIDIARIES FOR ANY PURPOSES OF THE LOAN DOCUMENTS
REGARDLESS OF THE REQUIREMENTS OF GAAP.


 


(C)          THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)         EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE MEANINGS GIVEN TO TERMS
DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS
OF SUCH TERMS.


 


(E)          EACH REFERENCE TO THE “CREDIT AGREEMENT” IN ANY LOAN DOCUMENT SHALL
BE DEEMED TO BE A REFERENCE TO THIS AGREEMENT, AS AMENDED, RESTATED AND
SUPPLEMENTED FROM TIME TO TIME AFTER THE DATE HEREOF.


 


(F)            WHEN THE PAYMENT OF ANY OBLIGATION OR THE PERFORMANCE OF ANY
COVENANT, DUTY OR OBLIGATION IS STATED TO BE DUE OR PERFORMANCE REQUIRED ON A
DAY WHICH IS NOT A BUSINESS DAY, THE DATE OF SUCH PAYMENT (OTHER THAN AS
DESCRIBED IN THE DEFINITION OF INTEREST PERIOD) OR PERFORMANCE SHALL EXTEND TO
THE IMMEDIATELY SUCCEEDING BUSINESS DAY.

 

39

--------------------------------------------------------------------------------



 


(G)         NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, ALL
COMPUTATIONS OF AMOUNTS AND RATIOS REFERRED TO IN THIS AGREEMENT SHALL BE MADE
WITHOUT GIVING EFFECT TO ANY ELECTION UNDER FASB ASC TOPIC 825 “FINANCIAL
INSTRUMENTS” (OR ANY OTHER FINANCIAL ACCOUNTING STANDARD HAVING A SIMILAR RESULT
OR EFFECT) TO VALUE ANY INDEBTEDNESS OR OTHER LIABILITIES OF THE BORROWER AT
“FAIR VALUE” AS DEFINED THEREIN.


 


SECTION 2.                                AMOUNT AND TERMS OF TRANCHE B
TERM LOAN COMMITMENTS


 

2.1.                              Tranche B Term Loan Commitments.  Subject to
the terms and conditions hereof, the Tranche B Term Loan Lenders severally agree
to make term loans denominated in Dollars (each, a “Tranche B Term Loan”) to the
Borrower on the Closing Date in an amount for each Tranche B Term Loan Lender
not to exceed the Tranche B Term Loan Commitment of such Lender.  The Tranche B
Term Loans may from time to time be Eurocurrency Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 5.6.

 

2.2.                              Procedure for Term Loan Borrowing.  The
Borrower shall deliver to the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, (i) three Business Days prior to the anticipated Closing Date,
in the case of Eurocurrency Loans and (ii) one Business Day prior to the
anticipated Closing Date, in the case of Base Rate Loans) requesting that the
Tranche B Term Loan Lenders make the Tranche B Term Loans on the Closing Date
and specifying the amount to be borrowed.  No Tranche B Term Loan may be
converted into or continued as a Eurocurrency Loan having an interest period in
excess of one month prior to the date that is 30 days after the Closing Date. 
Upon receipt of such notice the Administrative Agent shall promptly notify each
Tranche B Term Loan Lender thereof.  Not later than 12:00 Noon, New York City
time, on the Closing Date each Tranche B Term Loan Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Tranche B Term Loan to be made by such Lender.

 

2.3.                              Repayment of Tranche B Term Loans.  The
Tranche B Term Loan of each Tranche B Term Loan Lender shall mature in 14
installments, commencing on March 31, 2013, each of which shall be in an amount
equal to such Lender’s Tranche B Term Loan Percentage multiplied by the amount
set forth below opposite such installment and on the date indicated for such
installment:

 

Installment

 

Principal Amount

 

March 31, 2013

 

$

1,925,000.00

 

June 30, 2013

 

$

1,925,000.00

 

September 30, 2013

 

$

1,925,000.00

 

December 31, 2013

 

$

1,925,000.00

 

March 31, 2014

 

$

1,925,000.00

 

June 30, 2014

 

$

1,925,000.00

 

September 30, 2014

 

$

1,925,000.00

 

 

40

--------------------------------------------------------------------------------


 

Installment

 

Principal Amount

 

December 31, 2014

 

$

1,925,000.00

 

March 31, 2015

 

$

1,925,000.00

 

June 30, 2015

 

$

1,925,000.00

 

September 30, 2015

 

$

1,925,000.00

 

December 31, 2015

 

$

1,925,000.00

 

March 31, 2016

 

$

1,925,000.00

 

Tranche B Maturity Date

 

$

744,975,000.00

 

 


SECTION 3.                                AMOUNT AND TERMS OF THE REVOLVING
FACILITIES
COMMITMENTS AND SWING LINE COMMITMENT


 

3.1.                              Revolving Credit Commitments.  (a) Subject to
the terms and conditions hereof, (i) the LC/Swing Line Revolving Lenders
severally agree to make revolving credit loans denominated in Dollars (“LC/Swing
Line Revolving Loans”) to the Borrower from time to time during the Revolving
Facility Commitment Period in an aggregate principal amount at any one time
outstanding for each LC/Swing Line Revolving Lender which, when added to such
Lender’s LC/Swing Line Revolving Percentage of the sum of (x) the L/C
Obligations then outstanding and (y) the aggregate principal amount of the Swing
Line Loans then outstanding, does not exceed the amount of such Lender’s
LC/Swing Line Revolving Commitment and (ii) the Non-LC/Swing Line Revolving
Lenders severally agree to make revolving credit loans denominated in Dollars
(“Non-LC/Swing Line Revolving Loans”; together with the LC/Swing Line Revolving
Loans, the “Revolving Credit Loans”) to the Borrower from time to time during
the Revolving Facility Commitment Period in an aggregate principal amount at any
one time outstanding for each Non-LC/Swing Line Revolving Lender which does not
exceed the amount of such Lender’s Non-LC/Swing Line Revolving Commitment. 
During the Revolving Facility Commitment Period the Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Credit Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Credit Loans may from time to time be
Eurocurrency Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 3.2 and 5.6,
provided that no Revolving Credit Loan shall be made as a Eurocurrency Loan
after the day that is one month prior to the Revolving Facility Termination
Date.

 


(B)         THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING CREDIT LOANS ON
OR BEFORE THE REVOLVING FACILITY TERMINATION DATE.


 

3.2.                              Procedure for Revolving Credit Borrowing.  The
Borrower may borrow under the Revolving Credit Commitments on any Business Day
during the Revolving Facility Commitment Period, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans), specifying (i) the amount and Type of
Revolving Credit Loans to be

 

41

--------------------------------------------------------------------------------


 

borrowed, (ii) the Revolving Subfacility under which such Revolving Credit Loans
are to be borrowed; provided that each borrowing shall be considered to be a
Non-LC/Swing Line Revolving Loan to the extent of the aggregate Available
Non-LC/Swing Line Revolving Commitments, unless otherwise notified by the
Borrower, (iii) the requested Borrowing Date and (iv) in the case of
Eurocurrency Loans, the length of the initial Interest Period therefor.  Each
borrowing of Revolving Credit Loans under the Revolving Credit Commitments shall
be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a
whole multiple thereof (or, if the then aggregate Available LC/Swing Line
Revolving Commitments or Available Non-LC/Swing Line Revolving Commitments, as
applicable, are less than $1,000,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that the Swing Line Lender may request, on behalf of the
Borrower, borrowings of Base Rate Loans under the Revolving Credit Commitments
in other amounts pursuant to Section 4.10.  Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Credit Lender thereof.  Each Revolving Credit Lender will make its Pro Rata
Share of the amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent in like funds as received by the Administrative Agent.

 

3.3.                              Increase in Revolving Credit Commitments. The
Borrower may, at its option, at any time or from time to time prior to the
Revolving Facility Termination Date, increase the Revolving Credit Commitments
to be in an aggregate principal amount of up to $150,000,000 by requesting
existing Lenders or new lenders to commit to any such increase; provided that
(a) no Lender shall be required to commit to any such increase, (b) no such
increase shall become effective unless at the time thereof and after giving
effect thereto (i) no Default or Event of Default shall have occurred and be
continuing, (ii) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects, except to the extent such representations and warranties
expressly relate to an earlier time, in which case such representations and
warranties were true and correct in all material respects as of such earlier
time, provided, that, to the extent any such representation and warranty is
already qualified by materiality or by reference to material adverse effect,
such representation shall be true and correct in all respects and (iii) the
Administrative Agent shall have received a certificate from the Borrower to the
effect of (i) and (ii) of clause (b), (c) the Administrative Agent shall have
received a legal opinion reasonably satisfactory to it as to such increase and
(d) no Lender or new lender shall become an LC/Swing Line Revolving Lender
pursuant to this Section 3.3 unless the Administrative Agent and Issuing Lender
shall have given their prior written consent.

 


SECTION 4.                                LETTERS OF CREDIT; SWING LINE LOANS


 

4.1.                              L/C Commitment.  (a) Prior to the Closing
Date, the Existing Issuing Lender has issued the Existing Letters of Credit
under the Existing Credit Agreement, which, from and after the Closing Date,
shall constitute Letters of Credit hereunder.  Subject to the terms and
conditions hereof, each Issuing Lender, in reliance on the agreements of the
other

 

42

--------------------------------------------------------------------------------


 

LC/Swing Line Revolving Lenders set forth in Section 4.4(a), agrees to issue
letters of credit (the letters of credit issued on and after the Closing Date
pursuant to this Section 4,  the “Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Facility Commitment Period in
such form as may be approved from time to time by such Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the outstanding L/C Obligations
would exceed the L/C Commitment, (ii) the sum of (x) the L/C Obligations plus
(y) the aggregate principal amount of Swing Line Loans outstanding at any time,
plus (z) the aggregate amount of LC/Swing Line Revolving Loans then outstanding
would exceed the LC/Swing Line Revolving Commitment or (iii) the sum of (x) the
L/C Obligations, plus (y) the aggregate principal amount of Swing Line Loans
outstanding at any time plus (z) the aggregate amount of Revolving Credit Loans
then outstanding would exceed the Total Revolving Credit Commitment.  Each
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the Revolving Facility
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

 


(B)         NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER
OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING
LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.


 

4.2.                              Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that an Issuing Lender issue a Letter
of Credit by delivering to such Issuing Lender at its address for notices
specified herein an Application therefor, completed to the reasonable
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may request.  Upon receipt
of any Application, an Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by such Issuing Lender and the Borrower (but in no event shall any Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto). 
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower.  Each
Issuing Lender shall promptly furnish to the Administrative Agent, notice of the
issuance of each Letter of Credit issued by it (including the amount thereof).

 

4.3.                              Fees and Other Charges.  (a) The Borrower will
pay a fee on the aggregate daily average drawable amount of all outstanding
Letters of Credit issued for the Borrower’s account at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurocurrency Loans under
the Revolving Credit Facility, shared ratably among the LC/Swing Line Revolving
Lenders in accordance with their respective LC/Swing Line Revolving Percentages
and payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of any such Letter of Credit.  In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the aggregate
daily average drawable amount of all

 

43

--------------------------------------------------------------------------------


 

outstanding Letters of Credit issued for the Borrower’s account by such Issuing
Lender of an amount to be agreed upon by the Borrower and the relevant Issuing
Lender, payable on such terms as are agreed to by the Borrower and the Issuing
Lender.

 


(B)         IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR
REIMBURSE EACH ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES
AS ARE INCURRED OR CHARGED BY SUCH ISSUING LENDER IN ISSUING, NEGOTIATING,
EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF
CREDIT ISSUED FOR THE BORROWER’S ACCOUNT.


 

4.4.                              L/C Participations.  (a) Each Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce each Issuing Lender to issue Letters of Credit hereunder, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from each Issuing Lender, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk an undivided interest
equal to such L/C Participant’s LC/Swing Line Revolving Percentage in each
Issuing Lender’s obligations and rights under each Letter of Credit issued by
such Issuing Lender hereunder and the amount of each draft paid by such Issuing
Lender thereunder.  Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit
issued by such Issuing Lender for which such Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s LC/Swing Line Revolving Percentage of the amount of such draft, or
any part thereof, that is not so reimbursed.

 


(B)         IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO AN
ISSUING LENDER PURSUANT TO SECTION 4.4(A) IN RESPECT OF ANY UNREIMBURSED PORTION
OF ANY PAYMENT MADE BY SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS NOT
PAID TO SUCH ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH
PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO SUCH ISSUING LENDER ON DEMAND
AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO SUCH ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS
360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO
SECTION 4.4(A) IS NOT MADE AVAILABLE TO SUCH ISSUING LENDER BY SUCH L/C
PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH
ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE
RATE PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING CREDIT
FACILITY.  A CERTIFICATE OF SUCH ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT
WITH RESPECT TO ANY SUCH AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.


 


(C)          WHENEVER, AT ANY TIME AFTER AN ISSUING LENDER HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO
RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 4.4(A), SUCH ISSUING
LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY
FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO
BY SUCH ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, SUCH
ISSUING LENDER WILL DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE
THEREOF; PROVIDED,

 

44

--------------------------------------------------------------------------------


 


HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY SUCH ISSUING LENDER
SHALL BE REQUIRED TO BE RETURNED BY SUCH ISSUING LENDER, SUCH L/C PARTICIPANT
SHALL RETURN TO SUCH ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED
BY SUCH ISSUING LENDER TO IT.


 

4.5.                              Reimbursement Obligation of the Borrower.  The
Borrower agrees to reimburse each Issuing Lender for the amount of (a) such
draft so paid and (b) any Other Taxes or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”), on the Business Day that the Borrower receives notice of such draft,
if such notice is received on such day (or if the Borrower shall have received
such notice later than 10:00 A.M. New York City time on such Business Day, on
the immediately following Business Day).  Each such payment shall be made to
such Issuing Lender at its address for notices specified herein in Dollars and
in immediately available funds.  Interest shall be payable on each Payment
Amount from the date of the applicable drawing until payment in full at the rate
set forth in (i) until the second Business Day following the date of the
applicable drawing, Section 5.8(b) and (ii) thereafter, Section 5.8(c).  Each
drawing under any Letter of Credit shall (unless an event of the type described
in Section 10(g), (h) or (i) shall have occurred and be continuing with respect
to the Borrower, in which case the procedures specified in Section 4.4(a) for
funding by L/C Participants shall apply) constitute a request by the Borrower to
the Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate
Loans in the amount of such drawing.  The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Credit Loans
could be made, pursuant to Section 3.2, if the Administrative Agent had received
a notice of such borrowing at the time the Administrative Agent receives notice
from the relevant Issuing Lender of such drawing under such Letter of Credit.

 

4.6.                              Obligations Absolute.  The Borrower’s
obligations under this Section 4 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 4.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found to have resulted from the gross negligence or willful misconduct
of such Issuing Lender.  The Borrower agrees that any action taken or omitted by
an Issuing Lender under or in connection with any Letter of Credit issued by it
for the Borrower’s account, or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
such Issuing Lender to the Borrower.

 

45

--------------------------------------------------------------------------------


 

4.7.                              Letter of Credit Payments.  If any draft shall
be presented for payment under any Letter of Credit, the relevant Issuing Lender
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit shall, in addition to
any payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

4.8.                              Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 4, the provisions of this Section 4 shall
apply.

 

4.9.                              Swing Line Commitment.  (a) Subject to the
terms and conditions hereof, the Swing Line Lender agrees that, during the
Revolving Facility Commitment Period, it will make available to the Borrower in
the form of swing line loans denominated in Dollars (“Swing Line Loans”) a
portion of the credit otherwise available to the Borrower under the LC/Swing
Line Revolving Commitments; provided that (i) the aggregate principal amount of
Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment, (ii) the aggregate principal amount of Swing Line Loans outstanding
at any time, when aggregated with the L/C Obligations, shall not exceed the
LC/Swing Line Revolving Commitments and (iii) the sum of (x) the aggregate
principal amount of Swing Line Loans outstanding at any time plus (y) the L/C
Obligations plus (z) the aggregate amount of Revolving Credit Loans then
outstanding shall not exceed the Total Revolving Credit Commitment.  During the
Revolving Facility Commitment Period, the Borrower may use the Swing Line
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.  Swing Line Loans shall be Base Rate Loans only.

 


(B)         THE BORROWER SHALL REPAY ALL OUTSTANDING SWING LINE LOANS ON OR
BEFORE THE REVOLVING FACILITY TERMINATION DATE.


 

4.10.                        Procedure for Swing Line Borrowing; Refunding of
Swing Line Loans.  (a) The Borrower may borrow under the Swing Line Commitment
on any Business Day during the Revolving Facility Commitment Period, provided,
the Borrower shall give the Swing Line Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swing Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date.  Each borrowing under the Swing Line Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in the
borrowing notice in respect of any Swing Line Loan, the Swing Line Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan.  The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.

 

46

--------------------------------------------------------------------------------


 


(B)         THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE
AND ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
DIRECTS THE SWING LINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S
NOTICE GIVEN BY THE SWING LINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY
TIME, REQUEST EACH LC/SWING LINE REVOLVING LENDER TO MAKE, AND EACH LC/SWING
LINE REVOLVING LENDER HEREBY AGREES TO MAKE, AN LC/SWING LINE REVOLVING LOAN TO
THE BORROWER, IN AN AMOUNT EQUAL TO SUCH LC/SWING LINE REVOLVING LENDER’S
LC/SWING LINE REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWING LINE
LOANS (THE “REFUNDED SWING LINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE,
TO REPAY THE SWING LINE LENDER.  EACH LC/SWING LINE REVOLVING LENDER SHALL MAKE
THE AMOUNT OF SUCH LC/SWING LINE REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE
AGENT AT THE RELEVANT FUNDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER
THAN 10:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH
NOTICE.  THE PROCEEDS OF SUCH LC/SWING LINE REVOLVING LOANS SHALL BE MADE
IMMEDIATELY AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE SWING LINE LENDER FOR
APPLICATION BY THE SWING LINE LENDER TO THE REPAYMENT OF THE REFUNDED SWING LINE
LOANS.


 


(C)          IF PRIOR TO THE TIME A SWING LINE LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 4.10(B), ONE OF THE EVENTS DESCRIBED IN SECTION 10(G),
(H) OR (I) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER,
OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWING LINE LENDER IN ITS SOLE
DISCRETION, LC/SWING LINE REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY
SECTION 4.10(B), EACH LC/SWING LINE REVOLVING LENDER SHALL, ON THE DATE SUCH
LC/SWING LINE REVOLVING LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE NOTICE
REFERRED TO IN SECTION 4.10(B) (THE “REFUNDING DATE”), PURCHASE FOR CASH AN
UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWING LINE LOANS BY
PAYING TO THE SWING LINE LENDER AN AMOUNT (THE “SWING LINE PARTICIPATION
AMOUNT”) EQUAL TO (I) SUCH LC/SWING LINE REVOLVING LENDER’S LC/SWING LINE
REVOLVING PERCENTAGE TIMES (II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF
SWING LINE LOANS THEN OUTSTANDING WHICH WERE TO HAVE BEEN REPAID WITH SUCH
LC/SWING LINE REVOLVING LOANS.


 


(D)         WHENEVER, AT ANY TIME AFTER THE SWING LINE LENDER HAS RECEIVED FROM
ANY LC/SWING LINE REVOLVING LENDER SUCH LENDER’S SWING LINE PARTICIPATION
AMOUNT, THE SWING LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWING LINE
LOANS, THE SWING LINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWING LINE
PARTICIPATION AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS,
TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST
WAS OUTSTANDING AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS,
TO REFLECT SUCH LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT
SUFFICIENT TO PAY THE PRINCIPAL OF AND INTEREST ON ALL SWING LINE LOANS THEN
DUE); PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE
SWING LINE LENDER IS REQUIRED TO BE RETURNED, SUCH LC/SWING LINE REVOLVING
LENDER WILL RETURN TO THE SWING LINE LENDER ANY PORTION THEREOF PREVIOUSLY
DISTRIBUTED TO IT BY THE SWING LINE LENDER.


 


(E)          EACH LC/SWING LINE REVOLVING LENDER’S OBLIGATION TO MAKE THE
LC/SWING LINE REVOLVING LOANS REFERRED TO IN SECTION 4.10(B) AND TO PURCHASE
PARTICIPATING INTERESTS PURSUANT TO SECTION 4.10(C) SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT
LIMITATION, (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT
WHICH SUCH LC/SWING LINE REVOLVING LENDER OR THE BORROWER MAY HAVE AGAINST THE
SWING LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER;
(II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE
FAILURE TO SATISFY ANY OF THE

 

47

--------------------------------------------------------------------------------


 


OTHER CONDITIONS SPECIFIED IN SECTION 7.2; (III) ANY ADVERSE CHANGE IN THE
CONDITION (FINANCIAL OR OTHERWISE) OF PARENT, HOLDINGS OR THE BORROWER; (IV) ANY
BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY PARENT, HOLDINGS OR THE
BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER LENDER; OR (V) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.


 


SECTION 5.                                CERTAIN PROVISIONS APPLICABLE TO
THE LOANS AND THE LETTERS OF CREDIT


 

5.1.                              Repayment of Loans; Evidence of Debt.  (a) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of the appropriate Lender (i) the then unpaid principal amount of
each Revolving Credit Loan and Swing Line Loan made by such Lender to the
Borrower, on the Revolving Facility Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 10) and (ii) the
principal amount of the Tranche B Term Loan made by such Lender to the Borrower,
in installments according to the amortization schedule set forth in Section 2.3
(or on such earlier date on which the Loans become due and payable pursuant to
Section 10).  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans made to it from time to time outstanding from the
date of such Loans until payment in full thereof at the rates per annum, and on
the dates, set forth in Section 5.8.

 


(B)         EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN OF SUCH LENDER TO THE BORROWER FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(C)          THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL MAINTAIN
THE REGISTER PURSUANT TO SECTION 12.6(B)(IV), AND A SUBACCOUNT THEREIN FOR EACH
LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE OR CONTINUED
HEREUNDER AND ANY NOTE EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(D)         THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 5.1(B) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)          THE BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT BY ANY LENDER, THE BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE OF THE BORROWER EVIDENCING ANY TRANCHE B TERM LOANS, REVOLVING
CREDIT LOANS OR SWING LINE LOANS,

 

48

--------------------------------------------------------------------------------


 


AS THE CASE MAY BE, OF SUCH LENDER, SUBSTANTIALLY IN THE FORMS OF EXHIBIT G-1,
G-2 OR G-3, RESPECTIVELY, WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL
AMOUNT.


 

5.2.                              Commitment Fees, Etc.  (a) The Borrower agrees
to pay to the Administrative Agent for the account of each LC/Swing Line
Revolving Lender and Non-LC/Swing Line Revolving Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Facility Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available LC/Swing Line Revolving Commitment and Available
Non-LC/Swing Line Revolving Commitment, respectively, of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Facility
Termination Date, commencing on the first of such dates to occur after the date
hereof.

 


(B)         THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN
THE AMOUNTS AND ON THE DATES FROM TIME TO TIME AGREED TO IN WRITING BY THE
BORROWER AND THE ADMINISTRATIVE AGENT.


 

5.3.                              Termination or Reduction of Revolving Credit
Commitments.  The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to (i) terminate the
Non-LC/Swing Line Revolving Commitments or, from time to time, to reduce the
aggregate amount of the Non-LC/Swing Line Revolving Commitments and
(ii) terminate the LC/Swing Line Revolving Commitments or, from time to time, to
reduce the aggregate amount of the LC/Swing Line Revolving Commitments;
provided, that such termination or reduction shall be permitted only to the
extent that (x) with respect to Non-LC/Swing Line Revolving Commitments, after
giving effect thereto and to any prepayments of the Non-LC/Swing Line Revolving
Loans thereof, the Total Non-LC/Swing Line Extensions of Credit do not exceed
the Total Non-LC/Swing Line Revolving Commitments and (y) with respect to
LC/Swing Line Revolving Commitments, after giving effect thereto and to any
prepayments of the Swing Line Loans made on the effective date thereof, (A) the
sum of the aggregate principal amount of Swing Line Loans outstanding at any
time shall not exceed the Swing Line Commitment and (B) the sum of (x) the
aggregate principal amount of Swing Line Loans outstanding at any time plus
(y) the L/C Obligations shall not exceed the LC/Swing Line Revolving
Commitments.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.

 

5.4.                              Optional Prepayments.  The Borrower may at any
time and from time to time prepay the Loans made to it, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurocurrency Loans and at least one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurocurrency Loans or Base Rate Loans;
provided, that (a) if a Eurocurrency Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 5.14 and (b) no prior notice is required
for the prepayment of Swing Line Loans.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein,

 

49

--------------------------------------------------------------------------------


 

together with (except in the case of Revolving Credit Loans that are Base Rate
Loans and Swing Line Loans) accrued interest to such date on the amount prepaid.
 Partial prepayments of Loans (other than Swing Line Loans) shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.  Partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.  Notwithstanding anything to the contrary
in this Section 5.4, any prepayment or repricing of the Tranche B Term Loans
effected on or prior to the first anniversary of the Closing Date as a result of
a Repricing Transaction shall be accompanied by a fee equal to 1.00% of the
principal amount of Tranche B Term Loans prepaid or repriced, unless such fee is
waived by the applicable Tranche B Term Loan Lender.  If in connection with a
Repricing Transaction on or prior to such first anniversary any Lender is
replaced as a result of its being a Non-Consenting Lender in respect of such
Repricing Transaction pursuant to Section 5.17, such Lender shall be entitled to
the fee provided under this Section 5.4.

 

5.5.                              Mandatory Prepayments and Commitment
Reductions.  (a) If any Indebtedness shall be incurred by Parent, Holdings or
the Borrower or any of its Subsidiaries (excluding any Indebtedness permitted by
Section 9.3 other than (i) Section 9.3(a) (to the extent pertaining to any
refinancing, refund, replacement or renewal of Indebtedness pursuant to the Loan
Documents), (ii) Section 9.3(n)(i) (to the extent the Net Cash Proceeds of such
Indebtedness are not applied by the Borrower to purchase Tranche B Term Loans
pursuant to an Auction as set forth in Section 5.19) and (iii) subclauses
(ii) and (iii) of 9.3(n)), then, on the date of such incurrence the Tranche B
Term Loans shall be prepaid, by an amount equal to the IP Percentage (or as set
forth in Section 9.3(n)(ii)) of the Net Cash Proceeds of such incurrence, as set
forth in Section 5.5(d).

 


(B)         IF ON ANY DATE THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL RECEIVE
NET CASH PROCEEDS FROM ANY ASSET SALE OR RECOVERY EVENT, THE LOANS SHALL BE
PREPAID, ON OR BEFORE THE DATE WHICH IS FIVE DAYS FOLLOWING THE DATE OF RECEIPT
OF SUCH NET CASH PROCEEDS, BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH NET CASH
PROCEEDS, AS SET FORTH IN SECTION 5.5(D); PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, NO PREPAYMENT OF THE LOANS SHALL BE REQUIRED TO BE MADE UNDER THIS
SECTION 5.5(B) IN RESPECT OF (I) THE NET CASH PROCEEDS RECEIVED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES FROM ANY ASSET SALE OR RECOVERY EVENT IN RESPECT OF
WHICH A REINVESTMENT NOTICE HAS BEEN DELIVERED (OR IS DELIVERED WITHIN 30 DAYS),
SO LONG AS, ON EACH REINVESTMENT PREPAYMENT DATE, THE LOANS SHALL BE PREPAID BY
AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO THE
RELEVANT ASSET SALE OR RECOVERY EVENT, AS SET FORTH IN SECTION 5.5(D) AND
(II) RP ELIGIBLE PROCEEDS, TO THE EXTENT SUCH RP ELIGIBLE PROCEEDS ARE USED
WITHIN 90 DAYS OF THE DISPOSITION WHICH IS THE SOURCE OF SUCH RP ELIGIBLE
PROCEEDS TO MAKE A RESTRICTED PAYMENT PERMITTED TO BE MADE UNDER
SECTION 9.6(H),  IN AN AGGREGATE AMOUNT NOT TO EXCEED $300,000,000.


 


(C)          SUBJECT TO THE LAST SENTENCE OF THIS PARAGRAPH, IF, FOR ANY FISCAL
YEAR OF THE BORROWER COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2011,
THERE SHALL BE EXCESS CASH FLOW, THEN, ON THE RELEVANT EXCESS CASH FLOW
APPLICATION DATE, THE TRANCHE B TERM LOANS SHALL BE PREPAID BY AN AMOUNT EQUAL
TO 50% OF SUCH EXCESS CASH FLOW DURING SUCH FISCAL YEAR AS SET FORTH IN
SECTION 5.5(D).  EACH SUCH PREPAYMENT SHALL BE MADE ON JULY 15 OF THE FOLLOWING
FISCAL YEAR, BEGINNING ON JULY 15, 2012 (AN “EXCESS CASH FLOW APPLICATION
DATE”).

 

50

--------------------------------------------------------------------------------


 


(D)         AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS MADE PURSUANT
TO THIS SECTION SHALL BE APPLIED, FIRST, TO THE PREPAYMENT OF THE TRANCHE B TERM
LOANS, SECOND, AFTER THE TRANCHE B TERM LOANS HAVE BEEN PREPAID IN FULL, TO
PREPAY THE REVOLVING CREDIT LOANS AND/OR SWING LINE LOANS PRO RATA ACCORDING TO
THE RESPECTIVE PRO RATA SHARE OF THE RELEVANT LENDER (IN EACH CASE WITHOUT ANY
CORRESPONDING REDUCTION OF THE COMMITMENTS HEREUNDER), THIRD, TO THE PREPAYMENT
OF OUTSTANDING LOANS UNDER THE SECOND LIEN CREDIT AGREEMENT AND FOURTH, TO CASH
COLLATERALIZE OUTSTANDING LETTERS OF CREDIT.  THE APPLICATION OF ANY PREPAYMENT
OF LOANS UNDER ANY FACILITY PURSUANT TO THIS SECTION SHALL BE MADE, FIRST, TO
BASE RATE LOANS UNDER SUCH FACILITY AND, SECOND, TO EUROCURRENCY LOANS UNDER
SUCH FACILITY.  EACH PREPAYMENT OF THE LOANS UNDER THIS SECTION (EXCEPT IN THE
CASE OF REVOLVING CREDIT LOANS AND SWING LINE LOANS) SHALL BE ACCOMPANIED BY
ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AMOUNT PREPAID.  PENDING
THE FINAL APPLICATION OF NET CASH PROCEEDS, THE BORROWER MAY TEMPORARILY PREPAY
OUTSTANDING REVOLVING CREDIT LOANS AND/OR SWING LINE LOANS OR OTHERWISE MAKE
PERMITTED INVESTMENTS.


 

Notwithstanding any of the other provisions of this Section 5.5, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Loans is required to be made under this Section 5.5 prior to the
last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 5.5 in respect of any such Eurocurrency Loan prior to the last day
of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made into a
cash collateral account maintained with the Administrative Agent until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 5.5.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 5.5.

 

5.6.                              Conversion and Continuation Options.  (a) The
Borrower may elect from time to time to convert Eurocurrency Loans of the
Borrower under any Facility to Base Rate Loans under such Facility by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurocurrency Loans may be
made only on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert Base Rate Loans under any
Facility to Eurocurrency Loans under such Facility by giving the Administrative
Agent at least three Business Days’ prior irrevocable notice of such election
(which notice shall specify the length of the initial Interest Period therefor),
provided that no Base Rate Loan under a particular Facility may be converted
into a Eurocurrency Loan (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has, or the Majority Term Lenders or the
Majority Revolving Lenders, as applicable, have determined in its or their sole
discretion not to permit such conversions or (ii) after the date that is one
month prior to the final scheduled termination or maturity date of such
Facility.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 


(B)         THE BORROWER MAY ELECT TO CONTINUE ANY EUROCURRENCY LOAN UNDER ANY
FACILITY AS EUROCURRENCY LOANS UPON THE EXPIRATION OF THE THEN CURRENT INTEREST
PERIOD WITH

 

51

--------------------------------------------------------------------------------


 


RESPECT THERETO BY GIVING IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE
TO SUCH LOANS, PROVIDED THAT NO EUROCURRENCY LOAN UNDER A PARTICULAR FACILITY
MAY BE CONTINUED AS SUCH (I) WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND THE ADMINISTRATIVE AGENT HAS, OR THE MAJORITY TERM LENDERS OR THE
MAJORITY REVOLVING LENDERS, AS APPLICABLE, HAVE DETERMINED IN ITS OR THEIR SOLE
DISCRETION NOT TO PERMIT SUCH CONTINUATIONS OR (II) AFTER THE DATE THAT IS ONE
MONTH PRIOR TO THE FINAL SCHEDULED TERMINATION OR MATURITY DATE OF SUCH
FACILITY, AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY
REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS
NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO, SUCH LOANS SHALL BE CONVERTED
AUTOMATICALLY TO BASE RATE LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST
PERIOD.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH RELEVANT LENDER THEREOF.


 

5.7.                              Minimum Amounts and Maximum Number of
Eurocurrency Tranches.  Notwithstanding anything to the contrary in this
Agreement, all borrowings, conversions, continuations and optional prepayments
of Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 12 Eurocurrency Tranches shall
be outstanding at any one time.

 

5.8.                              Interest Rates and Payment Dates.  (a) Each
Eurocurrency Loan under each Facility shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin for such
Facility.

 


(B)         EACH BASE RATE LOAN UNDER EACH FACILITY SHALL BEAR INTEREST AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN FOR SUCH
FACILITY.


 


(C)          (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), ALL OUTSTANDING LOANS AND REIMBURSEMENT
OBLIGATIONS (WHETHER OR NOT OVERDUE) SHALL BEAR INTEREST AT A RATE PER ANNUM
THAT IS EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD OTHERWISE BE
APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION PLUS 2%
OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE APPLICABLE TO BASE
RATE LOANS UNDER THE REVOLVING CREDIT  FACILITY PLUS 2%, AND (II) IF ALL OR A
PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT OBLIGATION OR ANY
COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO BASE RATE LOANS UNDER THE RELEVANT FACILITY PLUS 2% (OR, IN THE CASE OF ANY
SUCH OTHER AMOUNTS THAT DO NOT RELATE TO A PARTICULAR FACILITY, THE RATE THEN
APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING CREDIT FACILITY PLUS 2%), IN
EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH
NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE
JUDGMENT).


 


(D)         INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.

 

52

--------------------------------------------------------------------------------


 

5.9.                              Computation of Interest and Fees. 
(a) Interest, fees and commissions payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed, except that, with
respect to Base Rate Loans on which interest is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurocurrency Rate.  Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.


 


(B)         EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 5.8(A).


 

5.10.                        Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period:

 

(A)          THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON OF
CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR SUCH INTEREST PERIOD, OR

 

(B)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
MAJORITY TERM LENDERS OR THE MAJORITY REVOLVING LENDERS, AS APPLICABLE, THAT THE
EUROCURRENCY RATE TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH
LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST
PERIOD,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurocurrency Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurocurrency Loans shall
be continued as Base Rate Loans and (z) any outstanding Eurocurrency Loans under
the relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurocurrency Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurocurrency
Loans.

 

5.11.                        Pro Rata Treatment and Payments.  (a) Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee or Letter of Credit fee, and any
reduction of the Commitments of the Lenders, shall be made pro

 

53

--------------------------------------------------------------------------------


 

rata according to the respective Tranche B Term Loan Percentages or Pro Rata
Share, as the case may be, of the relevant Lenders.

 


(B)         EACH PAYMENT (INCLUDING EACH PREPAYMENT) OF THE TRANCHE B TERM LOANS
SHALL BE ALLOCATED AMONG THE TRANCHE B TERM LOAN LENDERS HOLDING SUCH TRANCHE B
TERM LOANS PRO RATA BASED ON THE PRINCIPAL AMOUNT OF TRANCHE B TERM LOANS HELD
BY SUCH TRANCHE B TERM LOAN LENDERS, AND SHALL BE APPLIED TO THE INSTALLMENTS OF
SUCH TRANCHE B TERM LOANS PRO RATA BASED ON THE REMAINING OUTSTANDING PRINCIPAL
AMOUNT OF SUCH INSTALLMENTS, EXCEPT WITH RESPECT TO ANY PAYMENTS MADE PURSUANT
TO SECTION 5.20.  AMOUNTS PREPAID ON ACCOUNT OF THE TRANCHE B TERM LOANS MAY NOT
BE REBORROWED.


 


(C)          EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT
OF PRINCIPAL OF AND INTEREST ON THE REVOLVING CREDIT LOANS SHALL BE MADE PRO
RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING
CREDIT LOANS THEN HELD BY THE LENDERS, EXCEPT WITH RESPECT TO ANY PAYMENTS MADE
PURSUANT TO SECTION 5.20.  EACH PAYMENT IN RESPECT OF REIMBURSEMENT OBLIGATIONS
IN RESPECT OF ANY LETTER OF CREDIT SHALL BE MADE TO THE ISSUING LENDER THAT
ISSUED SUCH LETTERS OF CREDIT.


 


(D)         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTIONS 5.5 OR 5.11, SO
LONG AS ANY OF THE REVOLVING FACILITIES COMMITMENTS ARE IN EFFECT, EACH TRANCHE
B TERM LOAN LENDER MAY, AT ITS OPTION, DECLINE ALL OR ANY PORTION OF ANY
MANDATORY PAYMENT APPLICABLE TO THE TRANCHE B TERM LOAN OF SUCH LENDER;
ACCORDINGLY, WITH RESPECT TO THE AMOUNT OF ANY MANDATORY PREPAYMENT DESCRIBED IN
SECTION 5.5 THAT IS ALLOCATED TO TRANCHE B TERM LOANS (SUCH AMOUNT, THE “TRANCHE
B PREPAYMENT AMOUNT”), AT ANY TIME WHEN ANY OF THE REVOLVING FACILITIES
COMMITMENTS ARE IN EFFECT, PARENT WILL, IN LIEU OF APPLYING SUCH AMOUNT TO THE
PREPAYMENT OF TRANCHE B TERM LOANS, AS PROVIDED IN SECTION 5.5(D), ON THE DATE
SPECIFIED IN SECTION 5.5 FOR SUCH PREPAYMENT, GIVE THE ADMINISTRATIVE AGENT
TELEPHONIC NOTICE (PROMPTLY CONFIRMED IN WRITING) REQUESTING THAT THE
ADMINISTRATIVE AGENT PREPARE AND PROVIDE TO EACH TRANCHE B TERM LOAN LENDER A
NOTICE (EACH, A “PREPAYMENT OPTION NOTICE”) AS DESCRIBED BELOW.  AS PROMPTLY AS
PRACTICABLE AFTER RECEIVING SUCH NOTICE FROM HOLDINGS, THE ADMINISTRATIVE AGENT
WILL SEND TO EACH TRANCHE B TERM LOAN LENDER A PREPAYMENT OPTION NOTICE, WHICH
SHALL BE IN THE FORM OF EXHIBIT H, AND SHALL INCLUDE AN OFFER BY PARENT TO CAUSE
THE BORROWER TO PREPAY ON THE DATE (EACH A “PREPAYMENT DATE”) THAT IS 2 BUSINESS
DAYS AFTER THE DATE OF THE PREPAYMENT OPTION NOTICE, THE TRANCHE B TERM LOAN OF
SUCH LENDER BY AN AMOUNT EQUAL TO THE PORTION OF THE PREPAYMENT AMOUNT INDICATED
IN SUCH LENDER’S PREPAYMENT OPTION NOTICE AS BEING APPLICABLE TO SUCH LENDER’S
TRANCHE B TERM LOAN.  ON THE PREPAYMENT DATE, (I) THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT THE AGGREGATE AMOUNT NECESSARY TO PREPAY THAT PORTION OF
THE OUTSTANDING TRANCHE B TERM LOANS IN RESPECT OF WHICH TRANCHE B TERM LOAN
LENDERS HAVE ACCEPTED PREPAYMENT AS DESCRIBED ABOVE (SUCH LENDERS, THE
“ACCEPTING LENDERS”), AND SUCH AMOUNT SHALL BE APPLIED TO REDUCE THE TRANCHE B
PREPAYMENT AMOUNTS, AS APPLICABLE, WITH RESPECT TO EACH ACCEPTING LENDER,
(II) THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO 50%
OF THE PORTION OF THE TRANCHE B PREPAYMENT AMOUNT NOT ACCEPTED BY THE TRANCHE B
TERM LOAN LENDERS (OR, IF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
REVOLVING CREDIT LOANS AND SWING LINE LOANS IS LESS THAN SUCH PORTION, SUCH
LESSER AMOUNT), AND THE OUTSTANDING REVOLVING CREDIT LOANS AND SWING LINE LOANS
SHALL BE AUTOMATICALLY PREPAID BY SUCH AMOUNT, PRO RATA ACCORDING TO THE
RESPECTIVE REVOLVING CREDIT OF THE RELEVANT LENDER (BUT WITHOUT ANY
CORRESPONDING PERMANENT REDUCTION IN ANY OF THE REVOLVING FACILITIES
COMMITMENTS), AND (III)

 

54

--------------------------------------------------------------------------------


 


THE BORROWER SHALL USE THE REMAINING PORTION OF THE TRANCHE B PREPAYMENT AMOUNT
NOT ACCEPTED BY THE TRANCHE B TERM LOAN LENDERS TO PREPAY THE LOANS UNDER THE
SECOND LIEN CREDIT AGREEMENT TO THE EXTENT REQUIRED THEREBY (AND MAY RETAIN ANY
OF SUCH REMAINING PORTION NOT REQUIRED TO BE USED TO PREPAY SUCH LOANS);
PROVIDED, HOWEVER, THAT IF AFTER GIVING PRO FORMA EFFECT TO THE TRANSACTIONS
DESCRIBED IN CLAUSES (II) AND (III) THE FIRST LIEN LEVERAGE RATIO WOULD BE
GREATER THAN 3.00 TO 1.00, THE TRANCHE B TERM LOAN LENDERS SHALL NOT HAVE THE
OPTION TO DECLINE SUCH MANDATORY PREPAYMENT AND ALL SUCH NET PROCEEDS SHALL BE
APPLIED TOWARD THE TRANCHE B TERM LOANS.


 


(E)          ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER
HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL
BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON,
NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS, AT THE PAYMENT OFFICE, IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS.  ANY PAYMENT MADE BY THE BORROWER AFTER 12:00 NOON, NEW YORK
CITY TIME, ON ANY BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT
FOLLOWING BUSINESS DAY. THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS
TO THE LENDERS ENTITLED THERETO PROMPTLY UPON RECEIPT IN LIKE FUNDS AS
RECEIVED.  IF ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EUROCURRENCY
LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A
EUROCURRENCY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY,
THE MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY
UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER
CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.  IN THE CASE OF ANY EXTENSION OF ANY PAYMENT OF
PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES, INTEREST THEREON SHALL BE
PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS
MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE
RATE, IN EACH CASE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS AFTER SUCH
BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH
AMOUNT (BUT ONLY TO THE EXTENT THERETOFORE MADE AVAILABLE BY IT TO THE BORROWER)
WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER
THE RELEVANT FACILITY ON DEMAND, FROM THE BORROWER.


 


(G)         UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING
BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT

 

55

--------------------------------------------------------------------------------


 


MAY ASSUME THAT THE BORROWER IS MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE
AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE LENDERS THEIR RESPECTIVE PRO RATA SHARES OF A CORRESPONDING
AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER
WITHIN THREE BUSINESS DAYS AFTER SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH LENDER TO WHICH ANY AMOUNT WAS MADE
AVAILABLE PURSUANT TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON
AT THE RATE PER ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE. 
NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT
OR ANY LENDER AGAINST THE BORROWER.


 

5.12.                        Requirements of Law.  (a) If the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

 

(I)                                     SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF THE EUROCURRENCY RATE HEREUNDER; OR

 

(II)                                  SHALL IMPOSE ON SUCH LENDER ANY OTHER
CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this Section, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.  No amount shall be
payable pursuant to this Section 5.12 with respect to Taxes, the indemnification
of which shall be governed solely and exclusively by Section 5.13.

 


(B)         IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF
CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF A WRITTEN REQUEST

 

56

--------------------------------------------------------------------------------


 


THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION FOR SUCH REDUCTION.


 


(C)          A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


(D)         THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT
TO SECTION 5.12 FOR ANY SUCH INCREASED COST OR REDUCTION INCURRED MORE THAN 180
DAYS PRIOR TO THE DATE THAT SUCH LENDER DEMANDS, OR NOTIFIES THE BORROWER OF ITS
INTENTION TO DEMAND, COMPENSATION THEREFOR, PROVIDED THAT, IF THE CIRCUMSTANCE
GIVING RISE TO SUCH INCREASED COST OR REDUCTION IS RETROACTIVE, THEN SUCH
180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 

5.13.                        Taxes.  (a) All payments made by the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any Indemnified Taxes.  If any such
Indemnified Taxes are required to be withheld from any amounts payable to any
Agent, Lender or Transferee hereunder, the amounts so payable to such Agent,
Lender or Transferee shall be increased to the extent necessary so that after
making all required deductions and withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 5.13),
such Agent, Lender or Transferee receives an amount equal to the after tax sum
it would have received had no such deductions or withholdings been made.


 


(B)         TO THE EXTENT NOT SUBJECT TO SECTION 5.13(A), THE BORROWER SHALL PAY
ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(C)          WHENEVER ANY INDEMNIFIED TAXES ARE PAYABLE BY THE BORROWER,
REASONABLY PROMPTLY THEREAFTER, THE BORROWER SHALL SEND TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE RELEVANT AGENT OR LENDER, AS THE CASE MAY BE, A
CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER SHOWING
PAYMENT THEREOF, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE
OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  IF THE
BORROWER FAILS TO PAY ANY INDEMNIFIED TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENTS AND
THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME
PAYABLE BY ANY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE EXCEPT TO THE
EXTENT ANY SUCH PENALTIES, INTEREST OR EXPENSES WERE DUE TO (I) THE FAILURE OF
THE AGENT, LENDER OR TRANSFEREE TO PROMPTLY NOTIFY THE BORROWER OF SUCH
INDEMNIFIED TAXES AFTER SUCH AGENT, LENDER OR TRANSFEREE OBTAINS ACTUAL
KNOWLEDGE OF SUCH INDEMNIFIED TAXES OR (II)  THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE AGENT, LENDER OR TRANSFEREE.  THE AGREEMENTS IN THIS
SECTION 5.13 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF
THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(D)         THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS, ANY AGENT, EACH
LENDER OR TRANSFEREE TO THE EXTENT REQUIRED BY SECTION 5.13 (C) OR (B) WITHIN 15
BUSINESS DAYS AFTER WRITTEN

 

57

--------------------------------------------------------------------------------


 


DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES IMPOSED ON THE
AGENT OR SUCH LENDER OR TRANSFEREE, AS THE CASE MAY BE, ON OR WITH RESPECT TO
ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF ANY BORROWER HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES IMPOSED OR ASSERTED
ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 5.13), WHETHER OR NOT
SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE
RELEVANT GOVERNMENTAL AUTHORITY.


 


(E)          EACH LENDER, TRANSFEREE OR AGENT THAT IS NOT A CITIZEN OR RESIDENT
OF THE UNITED STATES OF AMERICA, A CORPORATION, PARTNERSHIP OR OTHER ENTITY
CREATED OR ORGANIZED IN OR UNDER THE LAWS OF THE UNITED STATES OF AMERICA (OR
ANY JURISDICTION THEREOF), OR ANY ESTATE OR TRUST THAT IS SUBJECT TO FEDERAL
INCOME TAXATION REGARDLESS OF THE SOURCE OF ITS INCOME (EACH A “NON-U.S.
LENDER”) SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE
CASE OF A PARTICIPANT, TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL
HAVE BEEN PURCHASED FOR TRANSMITTAL TO THE BORROWER AND THE ADMINISTRATIVE
AGENT) TWO COPIES OF U.S. INTERNAL REVENUE SERVICE FORM W-8BEN, FORM W-8ECI OR
FORM W-8IMY (TOGETHER WITH ALL ADDITIONAL DOCUMENTATION REQUIRED TO BE
TRANSMITTED WITH FORM W-8IMY, INCLUDING THE APPROPRIATE FORMS DESCRIBED IN THIS
SECTION), AS APPLICABLE, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER
(I) CERTIFYING EACH SUCH FORM W-8BEN OR W-8ECI FILER’S ENTITLEMENT TO A ZERO
RATE OF, OR A COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL
WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, OR (II) IF THE NON-U.S. LENDER IS CLAIMING EXEMPTION FROM
U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH
RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, ATTACHING TO SUCH NON-U.S. LENDER’S
FORM W-8BEN A STATEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT I.  SUCH FORMS
SHALL BE TRUE AND ACCURATE AND SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR
BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION) AND PROMPTLY FROM TIME TO TIME THEREAFTER UPON THE REASONABLE
REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT.  IN ADDITION, EACH NON-U.S.
LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF
ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER
SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO
LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE
BORROWER (OR ANY OTHER FORM OF CERTIFICATION ADOPTED BY THE U.S. TAXING
AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT
TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER. 
EACH LENDER (OR TRANSFEREE) OR AGENT THAT IS NOT A NON-U.S. LENDER SHALL FURNISH
AN ACCURATE AND COMPLETE U.S. INTERNAL REVENUE SERVICE FORM W-9 (OR SUCCESSOR
FORM) ESTABLISHING THAT SUCH LENDER (OR TRANSFEREE) OR AGENT IS NOT SUBJECT TO
U.S. BACKUP WITHHOLDING, AND TO THE EXTENT IT MAY LAWFULLY DO SO AT SUCH TIMES,
PROVIDE A NEW FORM W-9 (OR SUCCESSOR FORM) UPON THE EXPIRATION OR OBSOLESCENCE
OF ANY PREVIOUSLY DELIVERED FORM.


 


(F)            IF ANY AGENT, LENDER OR TRANSFEREE DETERMINES, IN ITS SOLE
DISCRETION, EXERCISED IN GOOD FAITH, THAT HAS RECEIVED A REFUND OF ANY
INDEMNIFIED TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 5.13, IT SHALL PAY OVER ANY SUCH REFUND IT RECEIVES TO THE BORROWER (BUT
ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY
THE BORROWER UNDER THIS SECTION 5.13 WITH RESPECT TO THE INDEMNIFIED TAXES
GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH AGENT,
LENDER OR TRANSFEREE (AS DETERMINED IN THE SOLE

 

58

--------------------------------------------------------------------------------


 


DISCRETION EXERCISED IN GOOD FAITH, OF THE AGENT, LENDER OR TRANSFEREE) AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE
REQUEST OF SUCH AGENT, LENDER OR TRANSFEREE, AGREES TO REPAY THE AMOUNT PAID
OVER TO THAT BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY
THE RELEVANT GOVERNMENTAL AUTHORITY) TO SUCH AGENT, LENDER OR TRANSFEREE IN THE
EVENT SUCH AGENT, LENDER OR TRANSFEREE IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY
AGENT, LENDER OR TRANSFEREE TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER
OR ANY OTHER PERSON.


 


(G)         THE AGENT, LENDER OR TRANSFEREE SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO COOPERATE WITH THE BORROWER IN ATTEMPTING TO RECOVER ANY INDEMNIFIED
TAXES WHICH, IN THE REASONABLE DISCRETION OF THE BORROWER, WERE IMPROPERLY
IMPOSED, PROVIDED, HOWEVER THAT THE BORROWER SHALL INDEMNIFY THE AGENT, LENDER
OR TRANSFEREE FOR ANY COSTS IT INCURS IN CONNECTION WITH COMPLYING WITH THIS
SUBSECTION (G).  THE BORROWER SHALL HAVE THE RIGHT TO DISPUTE, AT ITS OWN COST,
THE IMPOSITION OF ANY INDEMNIFIED TAXES (INCLUDING INTEREST AND PENALTIES) WITH
THE RELEVANT GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER OR TRANSFEREE TO MAKE AVAILABLE
ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.  IN NO EVENT WILL THIS
SUBSECTION (G) RELIEVE THE BORROWER OF ITS OBLIGATION TO PAY ADDITIONAL AMOUNTS
TO AN ADMINISTRATIVE AGENT, LENDER OR TRANSFEREE UNDER THIS SECTION 5.13.


 

5.14.                        Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurocurrency Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making by the Borrower of a prepayment
or conversion of Eurocurrency Loans on a day that is not the last day of an
Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurocurrency market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower, on behalf of
the Borrower, by any Lender shall be conclusive in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

5.15.                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change after the date hereof in any
Requirement of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for any Lender to make or

 

59

--------------------------------------------------------------------------------


 

maintain Eurocurrency Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurocurrency Loans, continue
Eurocurrency Loans as such and convert Base Rate Loans to Eurocurrency Loans
shall forthwith be canceled and (b) such Lender’s Loans then outstanding as
Eurocurrency Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law.  If any such
conversion of a Eurocurrency Loan occurs on a day which is not the last day of
the then current Interest Period with respect thereto, the Borrower in respect
of such Eurocurrency Loans shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 5.14.

 

5.16.                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Sections 5.12,
5.13 or 5.15 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Sections 5.12, 5.13 or 5.15.

 

5.17.                        Replacement of Lenders under Certain
Circumstances.  The Borrower shall be permitted to replace any Lender that
(a) requests reimbursement for amounts owing pursuant to Section 5.12 or 5.13,
or gives a notice of illegality pursuant to Section 5.15, (b) becomes a
Defaulting Lender or (c) becomes a Non-Consenting Lender, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) solely with respect to clause (a) above, no Default
or Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) if applicable, prior to any such replacement, such Lender
shall not have taken all actions under Section 5.16 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 5.12 or 5.13 or
to eliminate any illegality described in a notice of illegality under
Section 5.15, (iv) if applicable, the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) if applicable, the Borrower shall be
liable to such replaced Lender under Section 5.14 (as though Section 5.14 were
applicable) if any Eurocurrency Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) if applicable, the replacement financial institution, if not already a
Lender, an affiliate of a Lender or an Approved Fund, shall be reasonably
satisfactory to the Administrative Agent, (vii)  if applicable, the replaced
Lender shall be obligated to make such replacement, without such Lender’s
consent, in accordance with the provisions of Section 12.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) if applicable, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 5.12 or 5.13, as the case may be, in
respect of any period prior to the date on which such replacement shall be
consummated, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender; provided that in the case of any Assignee in
respect of Non-Consenting Lenders, the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree.

 

60

--------------------------------------------------------------------------------


 

5.18.                        Loan Auctions.  (a) Notwithstanding any provision
in this Agreement or the other Loan Documents to the contrary, the Borrower
shall be permitted to enter into an Auction so long as each of the Tranche B
Term Loan Lenders hereunder shall be offered an opportunity to ratably
participate in the applicable Auction, provided, that (i) the Borrower shall be
in compliance with Sections 9.1 and 9.2 immediately before and immediately after
giving effect to such Auction on a pro forma basis and (ii) the Liquidity shall
be no less than (x) $75,000,000, if the Auction is scheduled during the months
of March, April and May of any given year, (y) $250,000,000, if the Auction is
scheduled during the months of August, September, October and November of any
given year, and (z) $150,000,000, if the Auction is scheduled during any other
month of any given year, each on a pro forma basis immediately after giving
effect to such Auction (assuming maximum participation therein).

 


(B)         CONCURRENTLY WITH THE EFFECTIVENESS OF ANY ASSIGNMENT AND ACCEPTANCE
PURSUANT TO WHICH THE BORROWER BECOMES A TRANCHE B TERM LOAN LENDER HEREUNDER,
ANY LOANS HELD BY THE BORROWER SHALL BE AUTOMATICALLY CANCELLED (AND MAY NOT BE
RESOLD BY THE BORROWER) AND NO INTEREST SHALL ACCRUE ON SUCH LOANS AFTER SUCH
DATE.  UPON THE AUTOMATIC CANCELLATION OF ANY LOANS HELD BY THE BORROWER, THE
BORROWER SHALL NO LONGER BE A TRANCHE B TERM LOAN LENDER HEREUNDER AND SUCH
LOANS SHALL BE NO LONGER OUTSTANDING FOR ALL PURPOSES OF THIS AGREEMENT AND ALL
OTHER LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO (I) THE MAKING OF, OR THE
APPLICATION OF, ANY PAYMENTS TO THE TRANCHE B TERM LOAN LENDERS PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (II) THE MAKING OF ANY REQUEST, DEMAND,
AUTHORIZATION, DIRECTION, NOTICE, CONSENT OR WAIVER PURSUANT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, (III) THE CALCULATION OF FINANCIAL COVENANTS,
(IV) THE DETERMINATION OF REQUIRED LENDERS, OR (V) FOR ANY SIMILAR OR RELATED
PURPOSE, PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(C)          THE PARTIES HERETO HEREBY AGREE THAT ANY AUCTION AND CANCELLATION
OF LOANS WILL NOT CONSTITUTE A VOLUNTARY PREPAYMENT MADE BY THE BORROWER FOR ANY
PURPOSE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SHALL NOT BE
SUBJECT TO SECTIONS 5.4, 5.5, 5.11 OR 12.7.


 

5.19.                        Auction Procedures.  (a)  In connection with an
Auction, the Borrower will provide notification to the Administrative Agent (for
distribution to the Tranche B Term Loan Lenders) of the Auction (an “Auction
Notice”), which shall be substantially in the form of Exhibit L.  Each Auction
Notice shall contain (i) the total cash value of the bid, in a minimum amount of
$5,000,000 with minimum increments of $1,000,000 (the “Auction Amount”), and
(ii) the discount to par, which shall be a range (the “Discount Range”) of
percentages of the par principal amount of the Tranche B Term Loans that
represents the range of purchase prices that could be paid in the Auction.

 


(B)         IN CONNECTION WITH ANY AUCTION, EACH TRANCHE B TERM LOAN LENDER MAY,
IN ITS SOLE DISCRETION, PARTICIPATE IN SUCH AUCTION AND MAY PROVIDE THE
ADMINISTRATIVE AGENT WITH A NOTICE OF PARTICIPATION (THE “RETURN BID”),
SUBSTANTIALLY IN THE FORM OF EXHIBIT M, WHICH SHALL SPECIFY (I) A DISCOUNT TO
PAR THAT MUST BE EXPRESSED AS A PRICE (THE “REPLY DISCOUNT”), WHICH MUST BE
WITHIN THE DISCOUNT RANGE, AND (II) A PRINCIPAL AMOUNT OF TRANCHE B TERM LOANS
THAT SUCH LENDER IS WILLING TO OFFER FOR SALE AT ITS REPLY DISCOUNT WHICH MUST
BE IN INCREMENTS OF $500,000 (THE “REPLY AMOUNT”).   A TRANCHE B TERM LOAN
LENDER MAY AVOID THE MINIMUM INCREMENT AMOUNT CONDITION SOLELY WHEN SUBMITTING A
REPLY AMOUNT EQUAL TO THE TRANCHE B TERM LOAN

 

61

--------------------------------------------------------------------------------


 


LENDER’S ENTIRE REMAINING AMOUNT OF SUCH TRANCHE B TERM LOANS.  TRANCHE B TERM
LOAN LENDERS MAY ONLY SUBMIT ONE RETURN BID PER AUCTION BUT EACH RETURN BID MAY
CONTAIN UP TO THREE COMPONENT BIDS ONLY ONE OF WHICH CAN RESULT IN A QUALIFYING
BID (AS DEFINED BELOW).  IN ADDITION TO THE RETURN BID, THE PARTICIPATING LENDER
MUST EXECUTE AND DELIVER, TO BE HELD IN ESCROW BY THE ADMINISTRATIVE AGENT, AN
ASSIGNMENT AND ACCEPTANCE. THE BORROWER WILL NOT HAVE ANY OBLIGATION TO PURCHASE
ANY TRANCHE B TERM LOANS AT A PRICE THAT IS OUTSIDE THE APPLICABLE DISCOUNT
RANGE. THE PROCESSING AND RECORDATION FEES AS SET FORTH IN SECTION 12.6 HEREOF
SHALL NOT BE APPLICABLE TO ANY AUCTIONS (IT BEING UNDERSTOOD AND AGREED THAT
OTHER FEES MAY BE APPLICABLE IN CONNECTION WITH ANY AUCTION).


 


(C)          BASED ON THE REPLY DISCOUNTS AND REPLY AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT, IN CONSULTATION WITH THE
BORROWER, WILL CALCULATE THE LOWEST APPLICABLE DISCOUNT (THE “APPLICABLE
DISCOUNT”) FOR THE AUCTION, WHICH WILL BE THE LOWER OF (I) THE LOWEST REPLY
DISCOUNT FOR WHICH THE BORROWER CAN COMPLETE THE AUCTION AT THE AUCTION AMOUNT
AND (II) IN THE EVENT THAT THE REPLY AMOUNTS ARE INSUFFICIENT TO ALLOW THE
BORROWER TO COMPLETE A PURCHASE OF THE ENTIRE AUCTION AMOUNT, THE HIGHEST REPLY
DISCOUNT THAT IS WITHIN THE DISCOUNT RANGE.  THE BORROWER SHALL PURCHASE TRANCHE
B TERM LOANS (OR THE RESPECTIVE PORTIONS THEREOF) FROM EACH TRANCHE B TERM LOAN
LENDER WITH A REPLY DISCOUNT THAT IS EQUAL TO OR LESS THAN THE APPLICABLE
DISCOUNT (“QUALIFYING BIDS”) AT THE APPLICABLE DISCOUNT; PROVIDED THAT IF THE
AGGREGATE PROCEEDS REQUIRED TO PURCHASE ALL TRANCHE B TERM LOANS SUBJECT TO
QUALIFYING BIDS WOULD EXCEED THE AUCTION AMOUNT FOR SUCH AUCTION, THE BORROWER
SHALL PURCHASE SUCH TRANCHE B TERM LOANS AT THE APPLICABLE DISCOUNT RATABLY
BASED ON THE PRINCIPAL AMOUNTS OF SUCH QUALIFYING BIDS (SUBJECT TO ROUNDING
REQUIREMENTS SPECIFIED BY THE ADMINISTRATIVE AGENT).  IF A TRANCHE B TERM LOAN
LENDER HAS SUBMITTED A RETURN BID CONTAINING MULTIPLE BIDS AT DIFFERENT REPLY
DISCOUNTS, ONLY THE BID WITH THE HIGHEST REPLY DISCOUNT THAT IS EQUAL TO OR LESS
THAN THE APPLICABLE DISCOUNT WILL BE DEEMED THE QUALIFYING BID OF SUCH TRANCHE B
TERM LOAN LENDER.  EACH PARTICIPATING TRANCHE B TERM LOAN LENDER WILL RECEIVE
NOTICE OF A QUALIFYING BID AS SOON AS REASONABLY PRACTICABLE BUT IN NO CASE
LATER THAN FIVE BUSINESS DAYS FROM THE DATE THE RETURN BID WAS DUE.


 


(D)         ONCE INITIATED BY AN AUCTION NOTICE, THE BORROWER MAY WITHDRAW AN
AUCTION ONLY IN THE EVENT THAT, AS OF SUCH TIME, NO RETURN BID HAS BEEN RECEIVED
BY THE ADMINISTRATIVE AGENT.  FURTHERMORE, IN CONNECTION WITH ANY AUCTION, UPON
SUBMISSION BY A TRANCHE B TERM LOAN LENDER OF A RETURN BID, SUCH TRANCHE B TERM
LOAN LENDER (EACH, A “QUALIFYING LENDER”) WILL BE OBLIGATED TO SELL THE ENTIRETY
OR ITS ALLOCABLE PORTION OF THE REPLY AMOUNT, AS THE CASE MAY BE, AT THE
APPLICABLE DISCOUNT.


 


(E)          NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 5.19, THE
ADMINISTRATIVE AGENT IN CONSULTATION WITH THE BORROWER, MAY AMEND OR MODIFY THE
PROCEDURES, NOTICES, BIDS AND ASSIGNMENT AND ACCEPTANCE AGREEMENT IN CONNECTION
WITH ANY AUCTION (INCLUDING, SOLELY WITH BORROWER’S CONSENT), (I) ANY TERM TO
THE EXTENT BORROWER’S COMMERCIAL INTERESTS WILL BE MATERIALLY ADVERSELY AFFECTED
BY SUCH AMENDMENT OR MODIFICATION AND (II) THE ECONOMIC TERMS TO THE EXTENT NO
TRANCHE B TERM LOAN LENDERS HAVE VALIDLY TENDERED TRANCHE B TERM LOANS REQUESTED
IN AN OFFER, BUT EXCLUDING ECONOMIC TERMS OF AN AUCTION AFTER ANY TRANCHE B TERM
LOAN LENDERS HAS VALIDLY TENDERED TRANCHE B TERM LOANS REQUESTED IN AN OFFER,
OTHER THAN TO INCREASE THE AUCTION AMOUNT OR RAISE THE DISCOUNT RANGE; PROVIDED
THAT NO SUCH AMENDMENTS OR MODIFICATIONS MAY BE IMPLEMENTED AFTER 24 HOURS PRIOR
TO THE DATE AND TIME RETURN BIDS ARE DUE.

 

62

--------------------------------------------------------------------------------


 

(f) By providing an Auction Notice or purchasing any Tranche B Term Loans (or
any portions of any thereof) in the Auction initiated thereby, the Borrower
shall be deemed to represent and warrant as of the date of such notice or
purchase as the case may be that the Borrower is not in possession of any
information regarding any Loan Party, its assets, its ability to perform its
Obligations or any other matter that may be material to a decision by any
Tranche B Term Lender to participate in such Auction or participate in any of
the transactions contemplated thereby, that has not previously been disclosed to
the Administrative Agent and the Lenders.

 

5.20.                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 


(A)          FEES SHALL CEASE TO ACCRUE ON THE UNFUNDED PORTION OF THE REVOLVING
CREDIT COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 5.2(A);


 


(B)         THE REVOLVING CREDIT COMMITMENT AND REVOLVING EXTENSIONS OF CREDIT
OF SUCH DEFAULTING LENDER SHALL NOT BE INCLUDED IN DETERMINING WHETHER ALL
LENDERS OR THE REQUIRED LENDERS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER
(INCLUDING ANY CONSENT TO ANY AMENDMENT OR WAIVER PURSUANT TO 12.1, PROVIDED
THAT (I) ANY WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL
LENDERS OR EACH AFFECTED LENDER WHICH AFFECTS SUCH DEFAULTING LENDER DIFFERENTLY
THAN OTHER AFFECTED LENDERS OF THE SAME TRANCHE SHALL REQUIRE THE CONSENT OF
SUCH DEFAULTING LENDER AND (II) THE REVOLVING CREDIT COMMITMENT OF SUCH
DEFAULTING LENDER MAY NOT BE INCREASED WITHOUT THE CONSENT OF SUCH DEFAULTING
LENDER, THE ADMINISTRATIVE AGENT AND THE BORROWERS; PROVIDED THAT ANY PAYMENTS
MADE WITH RESPECT TO SUCH INCREASE IN SUCH REVOLVING CREDIT COMMITMENT SHALL NOT
BE SUBJECT TO SECTIONS 5.11 OR 12.7 WITH RESPECT TO ANY DEFAULTING LENDER;


 


(C)          IF ANY SWING LINE EXPOSURE OR L/C OBLIGATIONS EXISTS AT THE TIME AN
LC/SWING LINE REVOLVING LENDER BECOMES A DEFAULTING LENDER THEN:


 

(I)                                     ALL OR ANY PART OF SUCH SWING LINE
EXPOSURE AND L/C OBLIGATIONS SHALL BE REALLOCATED AMONG THE LC/SWING LINE
REVOLVING LENDERS WHICH ARE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE LC/SWING LINE REVOLVING PERCENTAGES BUT ONLY TO THE EXTENT (X) THE
SUM OF ALL NON-DEFAULTING LENDERS’ LC/SWING LINE EXTENSIONS OF CREDIT PLUS SUCH
DEFAULTING LENDER’S SWING LINE EXPOSURE AND L/C OBLIGATIONS DOES NOT EXCEED THE
TOTAL OF ALL NON-DEFAULTING LENDERS’ LC/SWING LINE REVOLVING COMMITMENTS AND
(Y) THE CONDITIONS SET FORTH IN SECTION 7.2 ARE SATISFIED AT SUCH TIME; AND

 

(II)                                  IF THE REALLOCATION DESCRIBED IN CLAUSE
(I) ABOVE CANNOT, OR CAN ONLY PARTIALLY, BE EFFECTED, THE BORROWER SHALL WITHIN
ONE BUSINESS DAY FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST, PREPAY
SUCH SWING LINE EXPOSURE AND (Y) SECOND, IF REQUESTED BY THE ISSUING LENDER,
CASH COLLATERALIZE SUCH DEFAULTING LENDER’S L/C OBLIGATIONS (AFTER GIVING EFFECT
TO ANY PARTIAL REALLOCATION PURSUANT TO CLAUSE (I) ABOVE) IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 10 FOR SO LONG AS SUCH L/C OBLIGATIONS ARE
OUTSTANDING;

 

63

--------------------------------------------------------------------------------


 

(III)                               IF THE BORROWER CASH COLLATERALIZES ANY
PORTION OF SUCH DEFAULTING LENDER’S L/C OBLIGATIONS PURSUANT TO SECTION 5.20(C),
THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING LENDER
PURSUANT TO SECTION 4.3 WITH RESPECT TO SUCH DEFAULTING LENDER’S L/C OBLIGATIONS
DURING THE PERIOD SUCH DEFAULTING LENDER’S L/C OBLIGATIONS ARE CASH
COLLATERALIZED;

 

(IV)                              IF THE L/C OBLIGATIONS OF THE NON-DEFAULTING
LENDERS ARE REALLOCATED PURSUANT TO SECTION 5.20(C), THEN THE FEES PAYABLE TO
THE LENDERS PURSUANT TO SECTION 5.2(A) AND SECTION 4.3 SHALL BE ADJUSTED IN
ACCORDANCE WITH SUCH NON-DEFAULTING LENDERS’ LC/SWING LINE REVOLVING
PERCENTAGES; OR

 

(V)                                 IF ANY DEFAULTING LENDER’S L/C OBLIGATIONS
ARE NEITHER CASH COLLATERALIZED NOR REALLOCATED PURSUANT TO SECTION 5.20(C),
THEN, WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE ISSUING LENDER OR ANY
LENDER HEREUNDER, ALL COMMITMENT FEES THAT OTHERWISE WOULD HAVE BEEN PAYABLE TO
SUCH DEFAULTING LENDER (SOLELY WITH RESPECT TO THE PORTION OF SUCH DEFAULTING
LENDER’S REVOLVING CREDIT COMMITMENT THAT WAS UTILIZED BY SUCH L/C OBLIGATIONS)
AND LETTER OF CREDIT FEES PAYABLE UNDER SECTION 4.3 WITH RESPECT TO SUCH
DEFAULTING LENDER’S L/C OBLIGATIONS SHALL BE PAYABLE TO THE ISSUING LENDER UNTIL
SUCH L/C OBLIGATIONS ARE CASH COLLATERALIZED AND/OR REALLOCATED;


 


(D)         SO LONG AS ANY LC/SWING LINE REVOLVING LENDER IS A DEFAULTING
LENDER, THE SWING LINE LENDER SHALL NOT BE REQUIRED TO FUND ANY SWING LINE LOAN
AND THE ISSUING LENDER SHALL NOT BE REQUIRED TO ISSUE, AMEND OR INCREASE ANY
LETTER OF CREDIT, UNLESS IT IS SATISFIED THAT THE RELATED EXPOSURE WILL BE 100%
COVERED BY THE LC/SWING LINE REVOLVING COMMITMENTS OF THE NON-DEFAULTING LENDERS
AND/OR, IF REQUESTED BY THE ISSUING LENDER, CASH COLLATERAL WILL BE PROVIDED BY
THE BORROWER IN ACCORDANCE WITH SECTION 5.20(C), AND PARTICIPATING INTERESTS IN
ANY SUCH NEWLY ISSUED OR INCREASED LETTER OF CREDIT OR NEWLY MADE SWING LINE
LOAN SHALL BE ALLOCATED AMONG NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH
SECTION 5.20(C)(I) (AND DEFAULTING LENDERS SHALL NOT PARTICIPATE THEREIN); AND


 


(E)                      SO LONG AS ANY LENDER IS A DEFAULTING LENDER, ANY
AMOUNT PAYABLE TO SUCH DEFAULTING LENDER HEREUNDER (WHETHER ON ACCOUNT OF
PRINCIPAL, INTEREST, FEES OR OTHERWISE AND INCLUDING ANY AMOUNT THAT WOULD
OTHERWISE BE PAYABLE TO SUCH DEFAULTING LENDER PURSUANT TO SECTION 12.7 BUT
EXCLUDING SECTION 5.17) SHALL, IN LIEU OF BEING DISTRIBUTED TO SUCH DEFAULTING
LENDER, BE RETAINED BY THE ADMINISTRATIVE AGENT IN A SEGREGATED ACCOUNT AND,
SUBJECT TO ANY APPLICABLE REQUIREMENTS OF LAW, BE APPLIED AT SUCH TIME OR TIMES
AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT (I) FIRST, TO THE PAYMENT OF
ANY AMOUNTS OWING BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE AGENT
HEREUNDER, (II) SECOND, PRO RATA, TO THE PAYMENT OF ANY AMOUNTS OWING BY SUCH
DEFAULTING LENDER TO THE ISSUING LENDER OR SWING LINE LENDER HEREUNDER,
(III) THIRD, IF SUCH DEFAULTING LENDER IS AN LC/SWING LINE REVOLVING LENDER AND
THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER SO REQUESTS, HELD IN SUCH ACCOUNT
AS CASH COLLATERAL FOR FUTURE FUNDING OBLIGATIONS OF THE DEFAULTING LENDER IN
RESPECT OF ANY EXISTING INTEREST IN LETTER OF CREDIT, (IV) FOURTH, TO THE
FUNDING OF ANY LOAN IN RESPECT OF WHICH SUCH DEFAULTING LENDER HAS FAILED TO
FUND ITS PORTION THEREOF AS REQUIRED BY THIS AGREEMENT, AS DETERMINED BY THE
ADMINISTRATIVE AGENT, (V) FIFTH, TO THE PAYMENT OF ANY AMOUNTS OWING TO THE
LENDERS OR AN ISSUING LENDER OR SWING LINE LENDER AS A RESULT OF ANY JUDGMENT OF
A COURT OF COMPETENT JURISDICTION OBTAINED BY ANY LENDER OR SUCH ISSUING LENDER
OR SWING LINE LENDER AGAINST SUCH

 

64

--------------------------------------------------------------------------------


 


DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING LENDER’S BREACH OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, (VI) SIXTH, TO THE PAYMENT OF ANY AMOUNTS
OWING TO THE BORROWER AS A RESULT OF ANY JUDGMENT OF A COURT OF COMPETENT
JURISDICTION OBTAINED BY THE BORROWER AGAINST SUCH DEFAULTING LENDER AS A RESULT
OF SUCH DEFAULTING LENDER’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT, AND
(VIII) SEVENTH, TO SUCH DEFAULTING LENDER OR AS OTHERWISE DIRECTED BY A COURT OF
COMPETENT JURISDICTION.


 

In the event that the Administrative Agent, the Borrower, the Issuing Lender and
the Swing Line Lender (as applicable) each agrees that a Defaulting Lender which
is an LC/Swing Line Revolving Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swing Line Exposure and
L/C Obligations of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders (other than Swing Line Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its LC/Swing Line Revolving Percentage.

 


SECTION 6.                                REPRESENTATIONS AND WARRANTIES


 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Parent, Holdings
and the Borrower hereby jointly and severally represent and warrant to each
Agent and each Lender that:

 

6.1.                              Financial Condition.  (a) The unaudited pro
forma consolidated balance sheet of Parent and its consolidated Subsidiaries as
at December 31, 2009 (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) the Loans to be made on the
Closing Date and the use of proceeds thereof and (ii) the payment of fees and
expenses in connection with the foregoing.  The Pro Forma Balance Sheet has been
prepared in good faith based on assumptions believed by Parent to be reasonable
and as of the date of delivery thereof, and presents fairly in all material
respects on a pro forma basis the estimated financial position of Parent and its
consolidated Subsidiaries as at December 31, 2009, assuming that the events
specified in the preceding sentence had actually occurred at such date and
giving effect to the other assumptions set forth therein.

 


(B)         THE AUDITED CONSOLIDATED BALANCE SHEETS OF PARENT AS AT DECEMBER 31,
2009 AND DECEMBER 31, 2008, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME
AND OF CASH FLOWS FOR THE FISCAL YEARS ENDED ON DECEMBER 31, 2009, DECEMBER 31,
2008 AND DECEMBER 31, 2007, REPORTED ON BY AND ACCOMPANIED BY A REPORT FROM KPMG
LLP, PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
CONDITION OF PARENT AS AT SUCH DATES, AND THE CONSOLIDATED RESULTS OF ITS
OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN
ENDED.


 


(C)          PARENT AND ITS SUBSIDIARIES DO NOT HAVE ANY MATERIAL GUARANTEE,
CONTINGENT LIABILITIES AND LIABILITIES FOR TAXES, OR ANY LONG-TERM LEASES OR
UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, INCLUDING ANY INTEREST RATE OR FOREIGN
CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER OBLIGATION IN RESPECT OF
DERIVATIVES, THAT ARE NOT REFLECTED OR DISCLOSED IN THE NOTES IN THE MOST RECENT
FINANCIAL STATEMENTS OF PARENT REFERRED TO IN THIS PARAGRAPH OR OTHERWISE
PERMITTED BY THIS AGREEMENT AND DISCLOSED TO THE LENDERS IN WRITING.  DURING THE
PERIOD FROM DECEMBER 18,

 

65

--------------------------------------------------------------------------------


 


2009 TO AND INCLUDING THE DATE HEREOF THERE HAS BEEN NO DISPOSITION BY PARENT OR
ANY OF ITS SUBSIDIARIES OF ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY.


 

6.2.                              No Change.  Since December 31, 2009, except as
otherwise described in the Confidential Information Memorandum and the Plan of
Reorganization, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

 

6.3.                              Existence; Compliance with Law.  Each of
Parent, Holdings and its Subsidiaries (other than the Inactive Subsidiaries)
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the corporate (or equivalent)
power and authority, and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the Business in which it
is currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its Business requires such qualification
and (d) is in compliance with all Requirements of Law except in each case
referred to in clauses (b), (c) or (d), to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.4.                              Corporate Power; Authorization; Enforceable
Obligations.  Upon entry by the Bankruptcy Court of the Confirmation Order, each
Loan Party has the corporate (or equivalent) power and authority, and the legal
right, to make, deliver and perform the Loan Documents (as well as the corporate
(or equivalent) power and authority, and the legal right, to make and deliver
the Intercreditor Agreement) to which it is a party and to consummate the
Transactions and, in the case of the Borrower, to borrow hereunder.  Each Loan
Party has taken all necessary corporate (or equivalent) action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
(as well as the Intercreditor Agreement) and the consummation of the
Transactions and, in the case of the Borrower, to authorize the borrowings on
the terms and conditions of this Agreement.  No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required to be obtained by any Loan Party in
connection with the Transactions and the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 6.4 and Schedule 6.19(b), which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect, (ii) the filings referred to in Schedule 6.19(a)-1 and
Schedule 6.19(a)-2 and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.  Each Loan Document and the Intercreditor Agreement has been duly
executed and delivered on behalf of each Loan Party that is a party thereto. 
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

66

--------------------------------------------------------------------------------


 

6.5.                              No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents by the Loan Parties,
the issuance of Letters of Credit, the borrowings hereunder, the use of the
proceeds thereof and the consummation of the Transactions will not violate any
Requirement of Law applicable to, or any Contractual Obligation of, Parent,
Holdings or any of its Subsidiaries except to the extent such violation could
not reasonably be expected to have a Material Adverse Effect and will not result
in, or require, the creation or imposition of any Lien on any of their
respective Properties or revenues pursuant to any such Requirement of Law or any
such Contractual Obligation (other than the Liens created by the Security
Documents and the Liens created under the Second Lien Credit Facility).

 

6.6.                              Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Parent, Holdings or the Borrower, threatened by or against
Parent, Holdings or any of its Subsidiaries or against any of their respective
Properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

6.7.                              No Default.  Neither Parent, Holdings, nor any
of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

6.8.                              Ownership of Property; Liens.  Each of
Holdings and its Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material Real Property, and good title to, or a valid
leasehold interest in, all its other material Property, and none of such
Property (including the Real Property) is subject to any Lien except a Permitted
Lien.  Attached as Schedule 6.8 is a list of all Real Property and Operated
Property which are material to the operation of the Business of Holdings or its
Subsidiaries as of the Closing Date.

 

6.9.                              Intellectual Property.  Holdings and each of
its Subsidiaries owns, or is licensed to use, all Intellectual Property material
to the conduct of its business as currently conducted, free and clear of all
Liens other than Permitted Liens, and takes reasonable actions to protect,
preserve and maintain such Intellectual Property.  Except as could not
reasonably be expected to have a Material Adverse Effect, all such Intellectual
Property is valid and enforceable and all registrations and applications for
such Intellectual Property have not expired or been abandoned.  No action or
proceeding is pending by any Person or, to the knowledge of Holdings or the
Borrower, threatened, or imminent, on the date hereof, and no holding, decision
or judgment has been rendered by any Governmental Authority or arbitrator which
may limit, cancel or challenge the validity, enforceability, ownership or use
of, such Intellectual Property which could reasonably be expected to have a
Material Adverse Effect, nor does Holdings or the Borrower know of any valid
basis for any such claim except for claims, actions, proceedings, holdings,
decisions or judgments which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  The operation of the
Business of Holdings and its Subsidiaries does not infringe, impair,
misappropriate or otherwise violate the rights of any Person to an extent which
could reasonably be expected to have a Material Adverse Effect, and to the
knowledge of Holdings or the Borrower, no Person is infringing, impairing,

 

67

--------------------------------------------------------------------------------


 

misappropriating or otherwise violating any Intellectual Property owned by any
of Holdings or its Subsidiaries to an extent which could reasonably be expected
to have a Material Adverse Effect.

 

6.10.                        Taxes.  Each of Parent, Holdings and each of its
Subsidiaries has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its Property and all other material taxes, fees or other charges imposed
on it or any of its Property by any Governmental Authority (in each case other
than any taxes, fees or charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves (to the extent required by GAAP) have been provided on the books
of Parent, Holdings or its Subsidiaries, as the case may be, and those which,
with respect to taxes or other assessments on Real Properties, can be contested
without payment under applicable law); no material tax Lien has been filed, and,
to the  knowledge of Parent, Holdings and the Borrower, no claim is being
asserted with respect to any such tax, fee or other charge except claims that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

6.11.                        Federal Regulations.  No part of the proceeds of
any Loans will be used for “buying” or “carrying” any Margin Stock within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by the Administrative
Agent, the Borrower will furnish to the Administrative Agent a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

6.12.                        Labor Matters.  Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against Holdings or any of its Subsidiaries
pending or, to the  knowledge of Holdings or the Borrower, threatened; (b) hours
worked by and payment made to employees of Holdings and its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters; and (c) all payments due from
Holdings or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of Holdings or
the relevant Subsidiary.

 

6.13.                        ERISA.  (a)  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) no ERISA Event has
occurred during the three-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied, and is in compliance, with its terms and the applicable provisions
of ERISA and the Code; (ii) no termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
three-year period, (iii) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits resulting in an “at risk” status for the
Single Employer Plan; and, except as described in Schedule 6.13, the present
value of all accrued benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial

 

68

--------------------------------------------------------------------------------


 

Accounting Standards No. 87) does not exceed the value of the assets of all such
underfunded Plans; (iv) neither Parent, Holdings, nor any ERISA Affiliate would
become subject to any Withdrawal Liability if Parent, Holdings, or any ERISA
Affiliate were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made; and (v) none of Parent, Holdings, the Subsidiaries and the
ERISA Affiliates has received any written notification that any Multiemployer
Plan is Insolvent, in Reorganization, in “endangered” or “critical” status, or
has been terminated (all within the meaning of Title IV of ERISA), or has
knowledge that any Multiemployer Plan is reasonably expected to be Insolvent, in
Reorganization, in “endangered” or “critical” status, or terminated.

 


(B)         WITH RESPECT TO EACH EMPLOYEE BENEFIT ARRANGEMENT MANDATED BY
NON-U.S. LAW (A “FOREIGN BENEFIT ARRANGEMENT”) AND WITH RESPECT TO EACH EMPLOYEE
BENEFIT PLAN (WITHIN THE MEANING OF SECTION 3(3) OF ERISA, WHETHER OR NOT
SUBJECT TO ERISA) MAINTAINED OR CONTRIBUTED BY ANY OF PARENT, HOLDINGS, THE
SUBSIDIARIES OR ANY ERISA AFFILIATE THAT IS NOT SUBJECT TO U.S. LAW (A “FOREIGN
PLAN”), EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (I) ANY EMPLOYER AND EMPLOYER CONTRIBUTIONS REQUIRED BY
APPLICABLE LAW OR BY THE TERMS OF SUCH FOREIGN BENEFIT ARRANGEMENT OR FOREIGN
PLAN HAVE BEEN MADE, OR, IF APPLICABLE, ACCRUED IN ACCORDANCE WITH NORMAL
ACCOUNTING PRACTICES; (II) THE ACCRUED BENEFIT OBLIGATIONS OF EACH FOREIGN PLAN
(BASED ON THOSE ASSUMPTIONS USED TO FUND SUCH FOREIGN PLAN) WITH RESPECT TO ALL
CURRENT AND FORMER PARTICIPANTS DO NOT EXCEED THE ASSETS OF SUCH FOREIGN PLAN;
(III) EACH FOREIGN PLAN THAT IS REQUIRED TO BE REGISTERED HAS BEEN REGISTERED
AND HAS BEEN MAINTAINED IN GOOD STANDING WITH APPLICABLE REGULATORY AUTHORITIES;
AND (IV) EACH SUCH FOREIGN BENEFIT ARRANGEMENT AND FOREIGN PLAN IS IN COMPLIANCE
(A) WITH ALL APPLICABLE PROVISIONS OF LAW AND ALL APPLICABLE REGULATIONS AND
PUBLISHED INTERPRETATIONS THEREUNDER WITH RESPECT TO SUCH FOREIGN PLAN OR
FOREIGN BENEFIT ARRANGEMENT AND (B) WITH THE TERMS OF SUCH PLAN, EXCEPT, IN EACH
CASE, FOR SUCH NONCOMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

6.14.                        Investment Company Act; Other Regulations.  No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended. 
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

6.15.                        Subsidiaries.  Schedule 6.15, as of the Closing
Date, sets forth the name and jurisdiction of formation of each Subsidiary
(other than Inactive Subsidiaries and other than Subsidiaries that are included
in Excluded Assets (as defined in the Guarantee and Collateral Agreement)) of
Parent and, as to each such Subsidiary, the percentage of each class of Capital
Stock owned by any Loan Party, and, except as so disclosed, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than directors’ qualifying shares) of any nature relating
to any Capital Stock of Holdings, the Borrower or any such Subsidiary, except as
created by the Loan Documents.

 

6.16.                        Use of Proceeds.  The proceeds of the Tranche B
Term Loans made on the Closing Date shall be used to repay in part the
outstanding Indebtedness under the Existing Credit Agreement.  The proceeds of
the Revolving Credit Loans, the Swing Line Loans, and the

 

69

--------------------------------------------------------------------------------


 

Letters of Credit, shall be used to finance the working capital needs and
general corporate purposes of the Borrower.

 

6.17.                        Environmental Matters.  Except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

 

(A)          THE REAL PROPERTIES, AND SUCH OTHER AMUSEMENT PARKS, ATTRACTIONS OR
REAL PROPERTIES OPERATED SOLELY BY PARENT OR ITS SUBSIDIARIES, OR IN RESPECT OF
WHICH PARENT OR ANY OF ITS SUBSIDIARIES WOULD BE LIABLE AS AN OWNER, OPERATOR OR
OTHER OCCUPANT UNDER ANY ENVIRONMENTAL LAW (COLLECTIVELY, TOGETHER WITH THE REAL
PROPERTIES, THE “OPERATED PROPERTIES”), DO NOT CONTAIN, AND, TO THEIR KNOWLEDGE,
HAVE NOT PREVIOUSLY CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS
OR CONCENTRATIONS OR UNDER CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A
VIOLATION OF, OR COULD GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW;

 

(B)         NEITHER PARENT NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED OR IS AWARE
OF ANY NOTICE OF VIOLATION OR ALLEGED VIOLATION (WHICH HAS NOT BEEN REMEDIATED
AND FINALLY SETTLED IN ACCORDANCE WITH ENVIRONMENTAL LAW) OF, NON-COMPLIANCE
WITH, OR ITS RESPECTIVE LIABILITY OR POTENTIAL LIABILITY UNDER, ENVIRONMENTAL
LAWS WITH REGARD TO ANY OF THE OPERATED PROPERTIES OR THE BUSINESS OPERATED BY
PARENT OR ANY OF ITS SUBSIDIARIES (THE “BUSINESS”), NOR DOES PARENT OR THE
BORROWER HAVE KNOWLEDGE THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING
THREATENED;

 

(C)          MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR
DISPOSED OF FROM THE OPERATED PROPERTIES BY OR ON BEHALF OF PARENT, BORROWER OR
THEIR SUBSIDIARIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION THAT COULD
GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW, NOR HAVE ANY MATERIALS OF
ENVIRONMENTAL CONCERN BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR
UNDER ANY OF THE OPERATED PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT COULD
GIVE RISE TO LIABILITY TO PARENT, THE BORROWER OR ANY SUBSIDIARY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW WHICH HAVE NOT BEEN REMEDIATED AND FINALLY SETTLED
IN ACCORDANCE WITH ENVIRONMENTAL LAW;

 

(D)         NO ENVIRONMENTAL CLAIM IS PENDING OR, TO THE KNOWLEDGE OF PARENT AND
THE BORROWER, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO WHICH PARENT OR ANY
SUBSIDIARY IS OR WOULD REASONABLY BE EXPECTED TO BE NAMED AS A PARTY WITH
RESPECT TO THE OPERATED PROPERTIES OR THE BUSINESS, NOR HAS PARENT OR ANY
SUBSIDIARY RECEIVED WRITTEN NOTICE OF ANY CONSENT DECREES OR OTHER DECREES,
CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITY OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT
TO THE OPERATED PROPERTIES OR THE BUSINESS;

 

(E)          THERE HAS BEEN NO RELEASE OR THREATENED RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE OPERATED PROPERTIES OR ARISING FROM OR
RELATED TO THE OPERATIONS OF PARENT OR ANY SUBSIDIARY IN CONNECTION WITH THE
OPERATED PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION
OF OR IN AMOUNTS OR IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE
TO LIABILITY UNDER ENVIRONMENTAL LAWS WHICH HAVE NOT BEEN REMEDIATED AND FINALLY
SETTLED IN ACCORDANCE WITH ENVIRONMENTAL LAW;

 

70

--------------------------------------------------------------------------------


 

(F)            THE OPERATED PROPERTIES AND THE BUSINESS ARE IN COMPLIANCE, AND
HAVE DURING THE LAST FIVE YEARS BEEN IN COMPLIANCE, WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT THE
OPERATED PROPERTIES NOR ANY VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO
THE OPERATED PROPERTIES OR THE BUSINESS; AND

 

(G)         NEITHER PARENT NOR ANY SUBSIDIARY HAS ASSUMED OR RETAINED ANY
LIABILITY OF ANY OTHER PERSON UNDER ENVIRONMENTAL LAWS (OTHER THAN ASSUMPTIONS
BY OPERATION OF LAW IN CONNECTION WITH ACQUISITIONS OR WITH THE ACQUISITION OF
ANY REAL PROPERTIES).

 

6.18.                        Accuracy of Information, Etc.  No financial
statement or written information (other than projections, estimates,
forward-looking information and information of a general industry or economic
nature) contained in this Agreement or any other Loan Document, or furnished by
or on behalf of any Loan Party in the Confidential Information Memorandum, or
contained in any other document, certificate or financial statement furnished by
or on behalf of any Loan Party to the Administrative Agent, the Lenders, the
Bankruptcy Court or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when considered as a
whole, contained as of the date such financial statement, written information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein, in light of the circumstances in which they were
made not materially misleading.  The projections, estimates and forward-looking
information contained in the materials referenced above were based upon good
faith estimates and assumptions believed by the management of Holdings to be
reasonable at the time made, it being recognized by the Lenders that such
projections, estimates and forward-looking information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such projections, estimates and forward-looking information
may differ from the projected results set forth therein, and such differences
may be material.  There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, in the Confidential Information
Memorandum, in the Plan of Reorganization or in any other documents,
certificates and written financial statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

 

6.19.                        Security Documents.  (a) The Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral (other than the Mortgaged Properties) described
therein and proceeds thereof.  In the case of the Pledged Stock and Pledged
Notes described in the Guarantee and Collateral Agreement, when any certificates
representing such Pledged Stock or promissory notes representing Pledged Notes,
as applicable, are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement (other than
any Deposit Accounts and future Commercial Tort Claims, each as defined
therein), when financing statements in appropriate form are filed in the offices
specified on Schedule 6.19(a)-1 (which financing statements have been duly
completed and delivered to the Administrative Agent) and such other filings or
agreements as are specified on Schedule 3 to the Guarantee and Collateral
Agreement (all documentation in respect of which other filings have been or will
have been duly completed and executed and delivered to the Administrative Agent
on or prior to the Closing Date), the Guarantee and Collateral Agreement

 

71

--------------------------------------------------------------------------------


 

shall constitute a perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 9.4).  Schedule 6.19(a) -2 lists each UCC Financing Statement that
(i) names any Loan Party as debtor and (ii) will remain on file after the
Closing Date.  Schedule 6.19(a)-3 lists each UCC Financing Statement that
(i) names any Loan Party as debtor and (ii) will be terminated on or prior to
the Closing Date; and on or prior to the Closing Date, the Borrower will have
delivered to the Administrative Agent, or caused to be filed, duly completed UCC
termination statements, authorized by the relevant secured party, in respect of
each UCC Financing Statement listed in Schedule 6.19(a)-3.

 


(B)         EACH OF THE MORTGAGES, WHEN FILED (OR WHICH HAVE BEEN FILED) IN THE
OFFICES SPECIFIED ON SCHEDULE 6.19(B), WILL BE IN FORM SUFFICIENT TO CREATE IN
FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A LEGAL,
VALID AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND
PROCEEDS THEREOF; AND SHALL UPON DUE FILING CONSTITUTE A  PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE
MORTGAGED PROPERTIES DESCRIBED THEREIN AND THE PROCEEDS THEREOF, AS SECURITY FOR
THE OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN PERSONS HOLDING PERMITTED
LIENS OR OTHER ENCUMBRANCES OR RIGHTS PERMITTED HEREUNDER OR BY THE RELEVANT
MORTGAGE).


 

6.20.                        Solvency.  Parent and its Subsidiaries (taken as a
whole) are, and after giving effect to the Transactions and the incurrence of
all Indebtedness and Obligations being incurred in connection herewith and
therewith will be Solvent.

 

6.21.                        Regulation H.  Except as set forth on Schedule
6.21, no Mortgage shall encumber improved Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has not
been made available under the National Flood Insurance Act of 1968.

 

6.22.                        Parks.  Set forth on Schedule 6.22 is a complete
and correct list of all of the amusement and attraction parks owned or leased,
and currently operated (the “Existing Parks”), by Parent or its Subsidiaries as
of the Closing Date.

 


SECTION 7.                                CONDITIONS PRECEDENT


 

7.1.                              Conditions Precedent to Initial Borrowing. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it hereunder is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 


(A)          LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
PARENT, HOLDINGS AND THE BORROWER, (II) THE GUARANTEE AND COLLATERAL AGREEMENT,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF PARENT, HOLDINGS, THE
BORROWER AND EACH SUBSIDIARY GUARANTOR, (III)

 

72

--------------------------------------------------------------------------------


 


MORTGAGES, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH PARTY
THERETO, (IV) A LENDER ADDENDUM, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH PARTY THERETO, (V) FOR THE ACCOUNT OF EACH RELEVANT LENDER THAT
SO REQUESTS, NOTES CONFORMING TO THE REQUIREMENTS HEREOF AND EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF THE BORROWER, AND (VI) THE
INTERCREDITOR AGREEMENT, EXECUTED AND DELIVERED BY THE ADMINISTRATIVE AGENT AND
THE “ADMINISTRATIVE AGENT” UNDER AND AS DEFINED IN THE SECOND LIEN CREDIT
AGREEMENT AND ACKNOWLEDGED AND AGREED BY PARENT, HOLDINGS, THE BORROWER AND THE
SUBSIDIARY GUARANTORS.


 


(B)         CONFIRMATION ORDER.  THE BANKRUPTCY COURT SHALL HAVE ENTERED AN
ORDER CONFIRMING THE PLAN OF REORGANIZATION (THE “CONFIRMATION ORDER”), WHICH
ORDER (INCLUDING THE PLAN OF REORGANIZATION) SHALL BE IN FULL FORCE AND EFFECT
AND SHALL NOT HAVE BEEN REVERSED OR MODIFIED AND SHALL NOT BE STAYED OR SUBJECT
TO A MOTION TO STAY OR SUBJECT TO APPEAL OR PETITION FOR REVIEW, REHEARING OR
CERTIORARI.  THE EFFECTIVE DATE UNDER THE PLAN OF REORGANIZATION SHALL HAVE
OCCURRED (AND ALL CONDITIONS PRECEDENT THERETO AS SET FORTH THEREIN SHALL HAVE
BEEN SATISFIED (OR SHALL BE CONCURRENTLY SATISFIED) OR WAIVED).


 


(C)          NEW TIME WARNER FACILITY.  PARENT, HOLDINGS, THE BORROWER, THE
ACQUISITION PARTIES, CERTAIN OF THEIR AFFILIATES AND EACH SUBSIDIARY GUARANTOR
SHALL HAVE ENTERED INTO DEFINITIVE DOCUMENTATION (INCLUDING GUARANTEES) WITH
TIME WARNER IN RESPECT OF THE NEW TIME WARNER FACILITY, WHICH SHALL BE IN AN
AMOUNT EQUAL TO $150,000,000 AND SHALL OTHERWISE BE ON TERMS AND CONDITIONS
SUBSTANTIALLY CONSISTENT WITH THE DRAFTS OF (I) THE MULTIPLE DRAW TERM CREDIT
AGREEMENT AMONG THE ACQUISITION PARTIES AND TW AND (II) THE GUARANTEE AGREEMENT
AMONG THE LOAN PARTIES AND TW, IN EACH CASE AS FILED WITH THE BANKRUPTCY COURT
ON FEBRUARY 11, 2010 WITH ANY MATERIAL CHANGE TO ANY TERM OR CONDITION SET FORTH
IN SUCH DOCUMENTS TO BE  REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)         PRO FORMA BALANCE SHEET; FINANCIAL STATEMENTS.  THE LENDERS SHALL
HAVE RECEIVED (I) THE PRO FORMA BALANCE SHEET, (II) THE AUDITED CONSOLIDATED
FINANCIAL STATEMENTS DESCRIBED IN SECTION 6.1(B) AND (III) TO THE EXTENT
AVAILABLE ON THE CLOSING DATE, THE FINANCIAL STATEMENTS DESCRIBED IN
SECTION 8.1(A).


 


(E)          APPROVALS.  ALL MATERIAL GOVERNMENTAL AUTHORITY AND THIRD PARTY
APPROVALS NECESSARY OR, IN THE REASONABLE DISCRETION OF THE ADMINISTRATIVE
AGENT, ADVISABLE TO BE OBTAINED BY HOLDINGS OR ANY OF ITS SUBSIDIARIES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED
AND BE IN FULL FORCE AND EFFECT.


 


(F)            RELATED AGREEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(IN A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) TRUE AND CORRECT
COPIES, CERTIFIED AS TO AUTHENTICITY BY PARENT OR HOLDINGS, OF THE SECOND LIEN
CREDIT DOCUMENTS, THE NEW TIME WARNER FACILITY, THE PARTNERSHIP PARKS
AGREEMENTS, THE SHARED SERVICES AGREEMENT, THE TAX SHARING AGREEMENT AND SUCH
OTHER DOCUMENTS OR INSTRUMENTS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION, A COPY OF ANY OTHER DEBT
INSTRUMENT, SECURITY AGREEMENT OR OTHER MATERIAL CONTRACT TO WHICH THE LOAN
PARTIES AND PARENT MAY BE A PARTY; PROVIDED THAT ANY AGREEMENT, DOCUMENT,
INSTRUMENT OR CONTRACT POSTED ON INTRALINKS, SYNDTRAK, DATASITE OR A
SUBSTANTIALLY SIMILAR ELECTRONIC TRANSMISSION (EACH, A “PLATFORM”) WILL BE
DEEMED TO HAVE BEEN PROVIDED, AND CERTIFIED AS TO ITS AUTHENTICITY, BY PARENT
AND/OR HOLDINGS.

 

73

--------------------------------------------------------------------------------


 


(G)         PAYMENT OF EXISTING INDEBTEDNESS; NO MATERIAL INDEBTEDNESS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT (I) ALL AMOUNTS OUTSTANDING UNDER THE EXISTING CREDIT
AGREEMENT AND THE EXISTING TIME WARNER FACILITY SHALL HAVE BEEN PAID IN FULL IN
CASH, ALL COMMITMENTS RELATING TO THE FOREGOING SHALL HAVE BEEN TERMINATED AND
ALL LIENS AND SECURITY INTERESTS RELATED THERETO SHALL HAVE BEEN TERMINATED OR
RELEASED AND (II) THE OUTSTANDING PRINCIPAL AND ALL ACCRUED AND UNPAID
PRE-PETITION INTEREST OF SIX FLAGS OPERATIONS INC. UNDER ITS 12 ¼% NOTES DUE
2016 SHALL HAVE BEEN PAID.  AFTER GIVING EFFECT TO THE REPAYMENTS AND
REFINANCING OF INDEBTEDNESS OF THE LOAN PARTIES THAT SHALL OCCUR ON THE CLOSING
DATE, THE LOAN PARTIES SHALL HAVE NO MATERIAL INDEBTEDNESS OTHER THAN UNDER THE
LOAN DOCUMENTS, THE SECOND LIEN CREDIT DOCUMENTS, THE NEW TIME WARNER FACILITY,
THE PARTNERSHIP PARKS AGREEMENTS AND CERTAIN EXISTING INDEBTEDNESS (INCLUDING
CERTAIN EXISTING INTERCOMPANY INDEBTEDNESS) REASONABLY SATISFACTORY TO THE
ARRANGERS.


 


(H)         FEES.  THE LENDERS, THE ADMINISTRATIVE AGENT AND THE ARRANGERS SHALL
HAVE RECEIVED ALL FEES (INCLUDING, WITHOUT LIMITATION, THE TICKING FEES AND
OTHER FEES SET FORTH IN THAT CERTAIN FEE LETTER, DATED AS OF APRIL 7, 2010,
BETWEEN BORROWER, THE ARRANGERS AND GOLDMAN SACHS LENDING PARTNERS LLC) REQUIRED
TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING
REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL TO THE AGENTS), ON
OR BEFORE THE CLOSING DATE.  ALL SUCH AMOUNTS WILL BE PAID WITH CASH ON HAND OF
PARENT AND ITS SUBSIDIARIES OR WITH PROCEEDS OF LOANS MADE ON THE CLOSING DATE
AND WILL BE REFLECTED IN THE FUNDING INSTRUCTIONS GIVEN BY THE BORROWER TO THE
ADMINISTRATIVE AGENT ON OR BEFORE THE CLOSING DATE.


 


(I)             BUSINESS PLAN.  THE LENDERS SHALL HAVE RECEIVED A SATISFACTORY
BUSINESS PLAN FOR FISCAL YEARS 2009 THROUGH 2015 (AND THE BORROWER SHALL HAVE
DEMONSTRATED PROJECTED MINIMUM LIQUIDITY OF AT LEAST $60,000,000 AT ALL TIMES
UNDER SUCH BUSINESS PLAN), INCLUDING ON A MONTHLY BASIS THROUGH DECEMBER 31,
2010, AND A SATISFACTORY WRITTEN ANALYSIS OF THE BUSINESS AND PROSPECTS OF
PARENT AND ITS SUBSIDIARIES FOR THE PERIOD FROM THE CLOSING DATE THROUGH 2015,
IN EACH CASE COVERING SUCH MATTERS AND IN SUCH LEVEL OF DETAIL AS IS CUSTOMARY
IN COMPARABLE FINANCING TRANSACTIONS.


 


(J)             LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
RESULTS OF RECENT UNIFORM COMMERCIAL CODE AND OTHER LIEN SEARCHES IN EACH
RELEVANT DOMESTIC JURISDICTION WITH RESPECT TO ALL PROPERTY OF THE LOAN PARTIES
(EXCEPT THAT WITH RESPECT TO THE REAL PROPERTY, SUCH LIEN SEARCHES SHALL BE
LIMITED TO THE MORTGAGED PROPERTIES), AND SUCH SEARCH SHALL REVEAL NO LIENS ON
ANY OF THE PROPERTY OF THE LOAN PARTIES, EXCEPT FOR PERMITTED LIENS OR LIENS TO
BE DISCHARGED PRIOR TO OR AT THE CLOSING DATE.


 


(K)          CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE, SUBSTANTIALLY IN THE
FORM OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS.


 


(L)             LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE FOLLOWING EXECUTED LEGAL OPINIONS:

 

74

--------------------------------------------------------------------------------


 

(I)                                     THE LEGAL OPINION OF PAUL, HASTINGS,
JANOFSKY & WALKER LLP, SPECIAL COUNSEL TO PARENT, HOLDINGS AND ITS SUBSIDIARIES,
SUBSTANTIALLY IN THE FORM OF EXHIBIT F;

 

(II)                                  THE LEGAL OPINIONS OF COUNSEL TO HOLDINGS
AND ITS SUBSIDIARIES IN CANADA IN RESPECT OF THE PLEDGE OF THE CAPITAL STOCK OF
SUBSIDIARIES OF HOLDINGS INCORPORATED IN CANADA, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(III)                               THE LEGAL OPINIONS OF LOCAL COUNSEL IN EACH
OF THE JURISDICTIONS WHERE A MORTGAGED PROPERTY IS LOCATED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

 

(IV)                              THE LEGAL OPINIONS OF LOCAL COUNSEL WITH
RESPECT TO EACH SUBSIDIARY GUARANTOR NOT COVERED IN THE LEGAL OPINIONS REFERRED
TO ABOVE IN CLAUSES (I) AND (III) OF THIS SECTION 7.1(L), IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 


(M)       PLEDGED STOCK; STOCK POWERS; ACKNOWLEDGMENT AND CONSENT; PLEDGED
NOTES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) IF CERTIFICATED, THE
CERTIFICATES REPRESENTING THE CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE
AND COLLATERAL AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH
CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR
THEREOF (OTHER THAN WITH RESPECT TO REINO AVENTURA, S.A. DE C.V. AND VENTAS Y
SERVICIOS AL CONSUMIDOR, S.A. DE C.V.), (II) AN ACKNOWLEDGMENT AND CONSENT,
SUBSTANTIALLY IN THE FORM OF ANNEX II TO THE GUARANTEE AND COLLATERAL AGREEMENT,
DULY EXECUTED BY ANY ISSUER OF CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE
AND COLLATERAL AGREEMENT THAT IS NOT ITSELF A PARTY TO THE GUARANTEE AND
COLLATERAL AGREEMENT (OTHER THAN REINO AVENTURA, S.A. DE C.V. AND VENTAS Y
SERVICIOS AL CONSUMIDOR, S.A. DE C.V.) AND (III) EACH PROMISSORY NOTE, IF ANY,
PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT ENDORSED (WITHOUT
RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK
SATISFACTORY TO THE ADMINISTRATIVE AGENT) BY THE PLEDGOR THEREOF.


 


(N)         FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING,
WITHOUT LIMITATION, ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY
THE SECURITY DOCUMENTS OR UNDER ANY REQUIREMENT OF LAW OR REASONABLY REQUESTED
BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO
CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A
PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT
TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY
SECTION 9.4), SHALL HAVE BEEN FILED, REGISTERED OR RECORDED OR SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT IN PROPER FORM FOR FILING, REGISTRATION OR
RECORDATION (OTHER THAN WITH RESPECT TO REINO AVENTURA, S.A. DE C.V. AND VENTAS
Y SERVICIOS AL CONSUMIDOR, S.A. DE C.V.).

 

75

--------------------------------------------------------------------------------


 


(O)         MORTGAGES, ETC.

 

(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A MORTGAGE WITH RESPECT TO EACH MORTGAGED PROPERTY, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH PARTY THERETO.

 

(II)                                  THE BORROWER SHALL HAVE ORDERED (OR CAUSED
TO BE ORDERED) A BOCK & CLARK PRELIMINARY EVALUATION REPORT FOR EACH MORTGAGED
PROPERTY AND SHALL USE GOOD FAITH EFFORTS TO CAUSE BOCK & CLARK TO DELIVER THE
PRELIMINARY EVALUATION REPORTS.

 

(III)                               THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, AND THE TITLE INSURANCE COMPANY ISSUING THE POLICIES OR BINDERS
REFERRED TO IN CLAUSE (III) BELOW (THE “TITLE INSURANCE COMPANY”) SHALL HAVE
RECEIVED, EXISTING SURVEYS OR MAPS OF THE PARKS AND ALL PORTIONS OF THE
MORTGAGED PROPERTIES MATERIAL TO THE BUSINESS (THE “EXISTING SURVEYS”).  IF AND
TO THE EXTENT (A) A MORTGAGED PROPERTY IS NOT DEPICTED BY AN EXISTING SURVEY OR
(B) THE EXISTING SURVEY FOR A MORTGAGED PROPERTY DOES NOT DEPICT REAL PROPERTY
WHICH IS MATERIAL TO THE OPERATION OF THE BUSINESS THEREON (SUCH REAL PROPERTY
NOT DEPICTED BY AN EXISTING SURVEY REFERRED TO IN THE FOREGOING CLAUSES (A) AND
(B) BEING REFERRED TO AS “UNCOVERED PROPERTY”), THEN AT THE ADMINISTRATIVE
AGENT’S REQUEST, MADE SUBJECT TO AND IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT AND THE TITLE INSURANCE COMPANY SHALL ALSO HAVE RECEIVED AN
UPDATE TO THE APPLICABLE EXISTING SURVEY FOR THE APPLICABLE MORTGAGED PROPERTY,
OR A SUPPLEMENTAL SURVEY (EACH, A “SUPPLEMENTAL SURVEY”), DEPICTING IN EACH
CASE, THE UNCOVERED PROPERTY, WHICH SUPPLEMENTAL SURVEY SHALL (1) BE CERTIFIED
TO THE ADMINISTRATIVE AGENT AND THE TITLE INSURANCE COMPANY BY AN INDEPENDENT
PROFESSIONAL LICENSED LAND SURVEYOR REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT IN A MANNER REASONABLY SATISFACTORY TO THEM, (2) SHOW THE
PERIMETER BOUNDARIES OF THE UNCOVERED PROPERTY AND ALL IMPROVEMENTS THEREON
LOCATED WITHIN 5 FEET OF THE PERIMETER BOUNDARY LINE OF SUCH UNCOVERED PROPERTY
AND ALL ENCROACHMENTS OF OTHER PROPERTY ONTO THE UNCOVERED PROPERTY, (3) SHOW
ALL POINTS OF ACCESS TO SUCH UNCOVERED PROPERTY FROM MAJOR PUBLIC STREETS, AND
(4) INCLUDE A METES AND BOUNDS DESCRIPTION OF SUCH UNCOVERED PROPERTY.  FOR
PURPOSES OF THIS SECTION 7.1(O), THE ADMINISTRATIVE AGENT AND THE TITLE
INSURANCE COMPANY SHALL NOT BE ENTITLED TO RECEIVE A SUPPLEMENTAL SURVEY UNLESS
THE UNCOVERED PROPERTY MEETS THE FOLLOWING “MATERIALITY THRESHOLD”: (I) THE
UNCOVERED PROPERTY IS MATERIAL TO THE OPERATION OF THE BUSINESS AT THE
APPLICABLE PARK AS CURRENTLY CONDUCTED, OR (II) THE UNCOVERED PROPERTY IS
REQUIRED IN ORDER TO OPERATE THE BUSINESS AT THE APPLICABLE PARK AS CURRENTLY
CONDUCTED IN ACCORDANCE WITH REQUIREMENTS OF LAW.

 

(IV)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
IN RESPECT OF EACH MORTGAGED PROPERTY A MORTGAGEE’S TITLE INSURANCE POLICY (OR
POLICIES) OR MARKED UP UNCONDITIONAL BINDER FOR SUCH INSURANCE, TOGETHER WITH
SUCH ENDORSEMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, IN EACH
CASE IN FORM AND SUBSTANCE, AND IN AN AMOUNT, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO IT THAT ALL PREMIUMS IN RESPECT OF EACH SUCH POLICY AND ALL
RELATED EXPENSES, IF ANY, HAVE BEEN PAID.

 

(V)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WITH RESPECT TO ANY MORTGAGED PROPERTY WHICH IS LOCATED IN A “SPECIAL FLOOD
HAZARD AREA” (A) A POLICY OF FLOOD INSURANCE THAT (1) COVERS SUCH MORTGAGED
PROPERTY,  (2) IS WRITTEN IN AN AMOUNT NOT

 

76

--------------------------------------------------------------------------------


 

LESS THAN THE OUTSTANDING PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH
MORTGAGE THAT IS REASONABLY ALLOCABLE TO SUCH REAL PROPERTY OR THE MAXIMUM LIMIT
OF COVERAGE MADE AVAILABLE WITH RESPECT TO THE PARTICULAR TYPE OF PROPERTY UNDER
THE NATIONAL FLOOD INSURANCE ACT OF 1968, WHICHEVER IS LESS, AND (3) HAS A TERM
ENDING NOT LATER THAN THE MATURITY OF THE INDEBTEDNESS SECURED BY SUCH MORTGAGE
AND (B) CONFIRMATION THAT THE BORROWER HAS RECEIVED THE NOTICE REQUIRED PURSUANT
TO SECTION 208(E)(3) OF REGULATION H OF THE BOARD.

 

(VI)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
COPY OF ALL RECORDED DOCUMENTS REFERRED TO, OR LISTED AS EXCEPTIONS TO TITLE IN,
THE TITLE POLICY OR POLICIES REFERRED TO IN CLAUSE (III) ABOVE AND A COPY OF ALL
OTHER MATERIAL DOCUMENTS AFFECTING THE MORTGAGED PROPERTIES.

 


(P)         INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE
CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 8.4.


 


(Q)         THE U.S.A. PATRIOT ACT.  NO LATER THAN FIVE BUSINESS DAYS PRIOR TO
THE CLOSING DATE, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE DOCUMENTATION
AND OTHER INFORMATION AS REQUIRED BY BANK REGULATORY AUTHORITIES UNDER
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE U.S.A. PATRIOT ACT.


 


(R)            PRO FORMA COMPLIANCE.  THE LOAN PARTIES SHALL BE IN PRO FORMA
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 9.1 AND 9.2.


 


(S)          SECOND LIEN TERM LOANS.  THE BORROWER SHALL HAVE BORROWED
$250,000,000 IN AGGREGATE PRINCIPAL AMOUNT UNDER THE SECOND LIEN CREDIT
AGREEMENT.


 


(T)            EQUITY PROCEEDS.  PARENT SHALL HAVE RECEIVED (I) NET PROCEEDS IN
A MINIMUM AMOUNT OF $650,000,000 FROM THE SALE OF NEW PARENT COMMON STOCK
(COMPRISED OF AT LEAST (A) $505,500,000 FROM THE SALE OF PARENT COMMON STOCK
PURSUANT TO A RIGHTS OFFERING TO PARENT NOTEHOLDERS THAT IS FULLY BACKSTOPPED BY
A GROUP OF PARENT NOTEHOLDERS (THE “PARENT BACKSTOP GROUP”), (B) $75,000,000
FROM A DIRECT DISCOUNTED PURCHASE OF PARENT COMMON STOCK BY THE PARENT BACKSTOP
GROUP, (C) $50,000,000 FROM A DIRECT UNDISCOUNTED PURCHASE OF PARENT COMMON
STOCK BY THE PARENT BACKSTOP GROUP AND (D) $19,500,000 FROM THE CONVERSION OF
CLAIMS IN RESPECT OF THE 12 ¼% NOTES DUE 2016 OF HOLDINGS (THE “SFO NOTES”)) AND
(II) ADDITIONAL EQUITY CAPITAL OF AT LEAST (A) $25,000,000 FROM THE SALE OF
ADDITIONAL COMMON STOCK PURSUANT TO THE DELAYED DRAW EQUITY COMMITMENT UNDER
WHICH AT LEAST $25,000,000 CAN BE RAISED FROM THE SALE OF ADDITIONAL COMMON
STOCK IF THE BOARD OF DIRECTORS OF PARENT DETERMINES THAT SUCH ADDITIONAL EQUITY
CONTRIBUTION IS NECESSARY BETWEEN THE DATE ON WHICH THE CONFIRMATION ORDER
BECOMES EFFECTIVE AND JUNE 1, 2011, AND (B) $50,000,000 FROM THE CONVERSION OF
CLAIMS IN RESPECT OF THE SFO NOTES TO FUND THE PAYMENT OF POST-PETITION INTEREST
IN RESPECT OF THE SFO NOTES IF THE BANKRUPTCY COURT ALLOWS SUCH CLAIMS;
PROVIDED, HOWEVER, THAT IN THE CASE OF CLAUSES (I)(D) AND (II)(B) ABOVE, PARENT
MAY RECEIVE CASH IN SUCH AMOUNTS FROM SUCH HOLDERS OF CLAIMS (AS OPPOSED TO AND
IN LIEU OF A CONVERSION OF CLAIMS).


 


(U)         MANAGEMENT, ETC.  THE SENIOR MANAGEMENT OF THE LOAN PARTIES AS OF
NOVEMBER 30, 2009 SHALL CONTINUE TO BE SENIOR MANAGEMENT OF PARENT UPON
CONFIRMATION OF THE

 

77

--------------------------------------------------------------------------------


 


PLAN OF REORGANIZATION AND NO CHANGE OF SUCH SENIOR MANAGEMENT SHALL HAVE BEEN
PUBLICLY ANNOUNCED. THE BUSINESS PLAN FOR PARENT, HOLDINGS AND THE BORROWER ON
THE CLOSING DATE SHALL BE CONSISTENT WITH THAT DESCRIBED IN THE PLAN OF
REORGANIZATION.


 

7.2.                              Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it hereunder on any date (including, without limitation, its initial extension
of credit) is subject to the satisfaction of the following conditions precedent:

 


(A)          REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON
AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE, PROVIDED, THAT, TO THE EXTENT ANY SUCH REPRESENTATION AND WARRANTY IS
ALREADY QUALIFIED BY MATERIALITY OR BY REFERENCE TO MATERIAL ADVERSE EFFECT,
SUCH REPRESENTATION SHALL BE TRUE AND CORRECT IN ALL RESPECTS.


 


(B)         NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT (INCLUDING WITH RESPECT
TO SECTION 9.17, WHICH SHALL BE CALCULATED FOR THIS PURPOSE AS IF SUCH EXTENSION
OF CREDIT HAD OCCURRED ON A PRO FORMA BASIS AT THE END OF THE MOST RECENT FISCAL
MONTH) SHALL HAVE OCCURRED AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT
TO THE EXTENSIONS OF CREDIT REQUESTED TO BE MADE ON SUCH DATE.

 

Each borrowing by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder shall constitute a representation and warranty by Parent, Holdings and
the Borrower as of the date of such extension of credit that the conditions
contained in this Section 7.2 have been satisfied.

 


SECTION 8.                                AFFIRMATIVE COVENANTS


 

Parent, Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or any Agent
hereunder, each of Parent, Holdings and the Borrower shall and shall cause each
of their respective Subsidiaries to:

 

8.1.                              Financial Statements and Other Information. 
Deliver to the Administrative Agent for prompt distribution to each of the
Lenders:

 

(A)          AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END
OF EACH FISCAL YEAR OF PARENT, CONSOLIDATED STATEMENTS OF OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF PARENT AND ITS SUBSIDIARIES FOR SUCH
FISCAL YEAR AND THE RELATED CONSOLIDATED BALANCE SHEETS OF PARENT AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE CORRESPONDING CONSOLIDATED FIGURES FOR THE PRECEDING FISCAL
YEAR, ACCOMPANIED BY AN OPINION THEREON OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH OPINION SHALL STATE THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF PARENT AND ITS
SUBSIDIARIES AS AT THE END OF, AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH GAAP
(IT BEING AGREED THAT SUCH FINANCIAL

 

78

--------------------------------------------------------------------------------


 

STATEMENTS WILL BE ACCOMPANIED BY A RECONCILIATION STATEMENT TO THE OPERATIONS
OF BORROWER AND ITS SUBSIDIARIES) AND;

 

(B)         [RESERVED];

 

(C)          AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END
OF EACH FISCAL YEAR OF EACH OF TEXAS FLAGS, LTD. AND SIX FLAGS OVER GEORGIA II,
L.P., CONSOLIDATED STATEMENTS OF OPERATIONS, PARTNERS’ EQUITY AND CASH FLOWS OF
EACH OF TEXAS FLAGS, LTD. AND SIX FLAGS OVER GEORGIA II, L.P. AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED BALANCE SHEETS OF
EACH OF TEXAS FLAGS, LTD. AND SIX FLAGS OVER GEORGIA II, L.P. AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE CORRESPONDING CONSOLIDATED FIGURES FOR THE PRECEDING FISCAL
YEAR, ACCOMPANIED BY AN OPINION THEREON OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH OPINION SHALL STATE THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF EACH OF TEXAS
FLAGS, LTD. AND SIX FLAGS OVER GEORGIA II, L.P. AND ITS SUBSIDIARIES AS AT THE
END OF, AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH GAAP;

 

(D)         AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERLY FISCAL PERIODS OF EACH FISCAL YEAR OF
PARENT, INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS, SHAREHOLDERS’
EQUITY AND CASH FLOWS OF PARENT AND ITS SUBSIDIARIES FOR SUCH PERIOD AND FOR THE
PERIOD FROM THE BEGINNING OF THE RESPECTIVE FISCAL YEAR TO THE END OF SUCH
PERIOD, AND THE RELATED CONSOLIDATED BALANCE SHEETS OF PARENT AND ITS
SUBSIDIARIES, AS AT THE END OF SUCH PERIOD, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE CORRESPONDING CONSOLIDATED FIGURES FOR THE CORRESPONDING
PERIODS IN THE PRECEDING FISCAL YEAR (EXCEPT THAT, IN THE CASE OF BALANCE
SHEETS, SUCH COMPARISON SHALL BE TO THE LAST DAY OF THE PRIOR FISCAL YEAR),
ACCOMPANIED BY A RECONCILIATION STATEMENT TO THE OPERATIONS OF BORROWER AND ITS
SUBSIDIARIES AND A CERTIFICATE OF A RESPONSIBLE OFFICER OF PARENT, WHICH
CERTIFICATE SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE INTERIM CONDENSED CONSOLIDATED FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF PARENT AND ITS SUBSIDIARIES, IN EACH CASE
IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, AS AT THE END OF, AND FOR, SUCH
PERIOD (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS);

 

(E)          [RESERVED];

 

(F)            CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (D) OF THIS SECTION 8.1, A CERTIFICATE OF A RESPONSIBLE OFFICER OF
PARENT, (I) TO THE EFFECT THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING (OR, IF ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, DESCRIBING THE SAME IN REASONABLE DETAIL AND DESCRIBING THE ACTION
THAT BEING TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO), (II) SETTING
FORTH IN REASONABLE DETAIL THE COMPUTATIONS NECESSARY TO DETERMINE WHETHER THE
LOAN PARTIES WERE IN COMPLIANCE WITH SECTIONS 9.1, 9.2, 9.3(N)(III), 9.7 AND
9.8(V) AS OF THE END OF THE RESPECTIVE QUARTERLY FISCAL PERIOD OR FISCAL YEAR
AND (III) SETTING FORTH THE AGGREGATE RESTRICTED PAYMENTS MADE PURSUANT TO
SECTION 9.6(C)(I) THROUGH (III), SECTION 9.6(E) AND SECTION 9.6(H) AND INCLUDING
A DESCRIPTION OF SUCH RESTRICTED PAYMENT OR

 

79

--------------------------------------------------------------------------------


 

INVESTMENT BY CATEGORY AND AGGREGATE INVESTMENTS MADE PURSUANT TO
SECTION 9.8(G) DURING THE APPLICABLE QUARTERLY FISCAL PERIOD OR FISCAL YEAR;

 

(G)         AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 75 DAYS AFTER
THE END OF EACH FISCAL YEAR OF PARENT, A DETAILED CONSOLIDATED BUDGET FOR THE
FOLLOWING FISCAL YEAR;

 

(H)         WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF PARENT AND WITHIN 90 DAYS AFTER EACH FISCAL YEAR OF PARENT, A
NARRATIVE DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF PARENT AND ITS SUBSIDIARIES FOR SUCH FISCAL PERIOD AND, IF
APPLICABLE, FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO
THE END OF SUCH FISCAL QUARTER, AS COMPARED TO THE COMPARABLE PERIODS OF THE
PREVIOUS YEAR;

 

(I)             PROMPTLY UPON THEIR BECOMING AVAILABLE, COPIES OF ALL
REGISTRATION STATEMENTS AND REGULAR PERIODIC REPORTS, IF ANY, THAT PARENT,
HOLDINGS OR THE BORROWER SHALL HAVE FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION (OR ANY GOVERNMENTAL AGENCY SUBSTITUTED THEREFOR) OR ANY NATIONAL
SECURITIES EXCHANGE (OTHER THAN AMENDMENTS TO ANY REGISTRATION STATEMENT (TO THE
EXTENT SUCH REGISTRATION STATEMENT, IN THE FORM IT BECAME EFFECTIVE, IS
DELIVERED), EXHIBITS TO ANY REGISTRATION STATEMENT AND, IF APPLICABLE, ANY
REGISTRATION STATEMENT ON FORM S-8);

 

(J)             PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY FINAL MANAGEMENT
LETTERS (OTHER THAN SPECIAL LETTERS) PREPARED BY PARENT’S INDEPENDENT PUBLIC
ACCOUNTANTS WITH RESPECT TO THE AUDIT OF THE FINANCIAL STATEMENTS OF PARENT AND
ITS SUBSIDIARIES;

 

(K)          WITHIN 15 BUSINESS DAYS AFTER THE END OF EACH OF THE CALENDAR
MONTHS OF JUNE, JULY, AUGUST, SEPTEMBER AND OCTOBER, A PERFORMANCE REPORT IN
RESPECT OF THE PARKS DETAILING ON A PARK-BY-PARK BASIS ATTENDANCE AND REVENUE
FOR THE PRECEDING CALENDAR MONTH AND SHOWING A COMPARISON TO BUDGET, TO THE SAME
PERIOD IN THE PRIOR YEAR AND YEAR-TO-DATE IN THE PRIOR YEAR; AND

 

(L)             FROM TIME TO TIME SUCH OTHER INFORMATION REGARDING THE FINANCIAL
CONDITION, OPERATIONS, BUSINESS OR PROSPECTS OF PARENT OR ANY OF ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY PLAN OR MULTIEMPLOYER PLAN AND
ANY REPORTS OR OTHER INFORMATION REQUIRED TO BE FILED UNDER ERISA), OR
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS ANY LENDER OR THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.

 

Notwithstanding the foregoing, the obligations in paragraphs (a), (d) and (h) of
this Section 8.1 may be satisfied with respect to financial information of
Parent and its Subsidiaries by furnishing Parent’s Form 10-K or 10-Q, as
applicable, to the extent filed with the SEC.

 

Documents required to be delivered pursuant to Section 8.1(a), (d), (g), (h) or
(i) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Parent posts such documents, or provides
a link thereto on Parent’s website on the Internet; or (ii) on which such
documents are posted on Parent’s or the Borrower’s behalf on a Platform;
provided that (i) upon written request by the Administrative Agent, Parent or
the Borrower shall deliver paper copies of such documents to the Administrative
Agent for further

 

80

--------------------------------------------------------------------------------


 

distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) Parent or the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 8.1(f) to the Administrative Agent.  Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

8.2.                              Notices of Material Events.  Furnish the
following to the Administrative Agent in writing:

 

(A)          PROMPTLY AFTER ANY EXECUTIVE OFFICER OF PARENT, HOLDINGS OR THE
BORROWER HAS ACTUAL KNOWLEDGE OF FACTS THAT WOULD GIVE HIM OR HER REASON TO
BELIEVE THAT ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, NOTICE OF SUCH
DEFAULT OR EVENT OF DEFAULT;

 

(B)         AS SOON AS ANY EXECUTIVE OFFICER OF PARENT, HOLDINGS OR THE BORROWER
HAS ACTUAL KNOWLEDGE OF THE FACTS THAT WOULD GIVE HIM OR HER REASON TO KNOW OF
THE OCCURRENCE THEREOF, PROMPT NOTICE OF ALL LEGAL OR ARBITRAL PROCEEDINGS, AND
OF ALL PROCEEDINGS BY OR BEFORE ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR
AGENCY, AND OF ANY MATERIAL DEVELOPMENT IN RESPECT OF SUCH LEGAL OR OTHER
PROCEEDINGS, AFFECTING PARENT OR ANY OF ITS SUBSIDIARIES THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN AGGREGATE LIABILITIES OR
DAMAGES IN EXCESS OF $5,000,000 OVER AVAILABLE INSURANCE OR INDEMNIFICATION BY
CREDITWORTHY THIRD PARTIES;

 

(C)          (I) AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN TEN DAYS AFTER
PARENT, HOLDINGS OR THE BORROWER KNOWS OR HAS REASON TO BELIEVE THAT ANY ERISA
EVENT HAS OCCURRED OR EXISTS, NOTICE OF THE OCCURRENCE OF SUCH ERISA EVENT (AND
AS SOON AS PRACTICABLE THEREAFTER, A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE
FILED WITH OR GIVEN TO THE PBGC BY PARENT, HOLDINGS OR AN ERISA AFFILIATE WITH
RESPECT TO SUCH ERISA EVENT), IF SUCH ERISA EVENT COULD REASONABLY BE EXPECTED
TO RESULT IN AGGREGATE LIABILITIES IN EXCESS OF $5,000,000 AND (II) PROMPTLY
FOLLOWING RECEIPT THEREOF, COPIES OF ANY DOCUMENTS DESCRIBED IN SECTIONS
101(K) OR 101(L) OF ERISA THAT PARENT, HOLDINGS OR ANY ERISA AFFILIATE MAY
REQUEST WITH RESPECT TO ANY MULTIEMPLOYER PLAN; PROVIDED, THAT IF PARENT,
HOLDINGS OR ANY OF THE ERISA AFFILIATES HAVE NOT REQUESTED SUCH DOCUMENTS OR
NOTICES FROM THE ADMINISTER OR SPONSOR OF THE APPLICABLE MULTIEMPLOYER PLAN,
THEN, UPON REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, PARENT, HOLDINGS
AND/OR ITS ERISA AFFILIATES SHALL PROMPTLY MAKE A REQUEST FOR SUCH DOCUMENTS OR
NOTICES FROM SUCH ADMINISTRATOR OR SPONSOR AND PARENT SHALL PROVIDE COPIES OF
SUCH DOCUMENTS AND NOTICES TO THE ADMINISTRATIVE AGENT PROMPTLY AFTER RECEIPT
THEREOF AND FURTHER PROVIDED THAT THE RIGHTS GRANTED TO THE ADMINISTRATIVE AGENT
IN THIS SECTION 8.2(C)(II)  SHALL BE EXERCISED NOT MORE THAN ONCE DURING A
12-MONTH PERIOD;

 

(D)         AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN FIVE DAYS PRIOR TO THE
INCURRENCE BY PARENT OF INDEBTEDNESS PURSUANT TO ANY INDENTURE, NOTICE OF SUCH
INCURRENCE;

 

81

--------------------------------------------------------------------------------


 

(E)          PROMPT NOTICE OF THE ASSERTION OF ANY ENVIRONMENTAL CLAIM BY ANY
PERSON AGAINST, OR WITH RESPECT TO THE ACTIVITIES OF, PARENT OR ANY OF ITS
SUBSIDIARIES AND NOTICE OF ANY ALLEGED VIOLATION OF OR NON-COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS OR ANY ENVIRONMENTAL PERMITS OTHER THAN ANY ENVIRONMENTAL
CLAIM OR ALLEGED VIOLATION THAT, IF ADVERSELY DETERMINED, COULD NOT (EITHER
INDIVIDUALLY OR IN THE AGGREGATE) REASONABLY BE EXPECTED TO RESULT IN
REMEDIATION COSTS OF MORE THAN $5,000,000 OVER AVAILABLE INSURANCE OR
INDEMNIFICATION BY CREDITWORTHY THIRD PARTIES OR MATERIALLY ADVERSELY AFFECT THE
OPERATION OF ANY PARK; AND

 

(F)            PROMPT NOTICE OF ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD
REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section 8.2 shall be accompanied by a statement
of a Responsible Officer of Parent or the Borrower setting forth in reasonable
detail the facts and circumstances of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

8.3.                              Existence, Etc.


 


(A)          PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION (OTHER THAN
WITH RESPECT TO INACTIVE SUBSIDIARIES) AND (B) TAKE ALL REASONABLE ACTION TO
MAINTAIN ALL RIGHTS, PRIVILEGES (INCLUDING ITS GOOD STANDING), PERMITS, LICENSES
AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS,
EXCEPT (I) IN THE CASE OF CLAUSE (B) ABOVE, TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) IN
THE CASE OF CLAUSE (A) OR (B) ABOVE, PURSUANT TO A TRANSACTION PERMITTED BY
SECTION 9.5;


 


(B)         PAY AND DISCHARGE ALL FEDERAL INCOME TAXES AND ALL OTHER MATERIAL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON IT OR ON ITS
INCOME OR PROFITS OR ON ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES
ATTACH THERETO, EXCEPT FOR ANY SUCH OBLIGATION, TAX, ASSESSMENT, CHARGE OR LEVY
THE PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS
AND AGAINST WHICH ADEQUATE RESERVES ARE BEING MAINTAINED TO THE EXTENT REQUIRED
BY GAAP; PROVIDED THAT, WITH RESPECT TO TAXES ASSESSED AGAINST REAL PROPERTIES,
SUCH TAXES CAN BE CONTESTED WITHOUT PAYMENT UNDER APPLICABLE LAW;


 


(C)          MAINTAIN AND PRESERVE ALL OF ITS PROPERTIES MATERIAL TO THE CONDUCT
OF THE BUSINESS OF PARENT, HOLDINGS AND ITS SUBSIDIARIES (TAKEN AS A WHOLE) IN
GOOD WORKING ORDER AND CONDITION, EXCEPT FOR FAILURES THAT COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(D)         KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE
ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED; AND


 


(E)          PERMIT REPRESENTATIVES OF ANY LENDER OR THE ADMINISTRATIVE AGENT,
UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS (AND, EXCEPT IF A
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, NOT MORE FREQUENTLY THAN ONCE
EACH CALENDAR QUARTER), TO EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND
RECORDS, TO VISIT AND INSPECT ANY OF ITS PROPERTIES, AND TO DISCUSS ITS
BUSINESS, FINANCES, CONDITION AND AFFAIRS WITH ITS OFFICERS AND INDEPENDENT
ACCOUNTANTS AND THE

 

82

--------------------------------------------------------------------------------


 


PARK PRESIDENTS OF ITS PARKS, ALL TO THE EXTENT REASONABLY REQUESTED BY SUCH
LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE); PROVIDED THAT,
EXCLUDING ANY SUCH VISITS AND INSPECTIONS DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ONLY THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS MAY EXERCISE
RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THIS SECTION 8.3(E). 
THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL GIVE PARENT THE OPPORTUNITY TO
PARTICIPATE IN ANY DISCUSSIONS WITH PARENT’S INDEPENDENT PUBLIC ACCOUNTANTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 8.3(E), NONE OF PARENT
OR ANY SUBSIDIARY WILL BE REQUIRED TO DISCLOSE, PERMIT THE INSPECTION,
EXAMINATION OR MAKING COPIES OR ABSTRACTS OF, OR DISCUSSION OF, ANY DOCUMENT,
INFORMATION OR OTHER MATTER THAT (I) CONSTITUTES NON-FINANCIAL TRADE SECRETS OR
NON-FINANCIAL PROPRIETARY INFORMATION OR (II) IN RESPECT OF WHICH DISCLOSURE TO
THE ADMINISTRATIVE AGENT OR ANY LENDER (OR THEIR RESPECTIVE REPRESENTATIVES OR
CONTRACTORS) IS PROHIBITED BY LAW OR ANY BINDING AGREEMENT.


 

8.4.                              Insurance.  Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Holdings
and its Subsidiaries) as are customarily carried under similar circumstances by
such other Persons.

 

8.5.                              Compliance with Contractual Obligations and
Requirements of Law.  Comply with Contractual Obligations and Requirements of
Laws, unless failure to comply with such Contractual Obligations or Requirements
of Law could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.

 

8.6.                              Additional Collateral, Etc.  (a) With respect
to any personal Property acquired after the Closing Date by Parent, Holdings,
the Borrower or any of Parent’s Wholly Owned Subsidiaries (other than (w) any
personal Property described in paragraph (c) of this Section, (x) any Property
subject to a Lien expressly permitted by clauses 9.4(h), (k) and (l), (y) any
Property acquired by an Excluded Foreign Subsidiary and (z) any Property
acquired after the date hereof to the extent that the creation of a security
interest therein would be prohibited by a Contractual Obligation binding on
Parent, Holdings, the Borrower or any Subsidiary that is the owner of such
Property (including pursuant to the New Time Warner Facility or the Partnership
Parks Agreements), provided that such Contractual Obligation existed at the time
such Property was acquired and was not entered into in anticipation of such
acquisition) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly, and in any event on or prior
to 30 days after such acquisition (or such longer period as the Administrative
Agent may agree in its reasonable discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent reasonably deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in such Property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such Property
(subject to Permitted Liens), including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent.

 

83

--------------------------------------------------------------------------------


 


(B)         WITH RESPECT TO ANY FEE INTEREST IN ANY REAL PROPERTY HAVING A VALUE
(TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $10,000,000 ACQUIRED AFTER THE
CLOSING DATE BY PARENT, HOLDINGS, THE BORROWER OR ANY OF PARENT’S WHOLLY OWNED
SUBSIDIARIES (OTHER THAN ANY SUCH REAL PROPERTY OWNED BY AN EXCLUDED FOREIGN
SUBSIDIARY, PROPERTIES SUBJECT TO THE GREAT ESCAPE AGREEMENTS, PROPERTIES
SUBJECT TO THE PARTNERSHIP PARKS AGREEMENTS OR PROPERTIES SUBJECT TO A LIEN
EXPRESSLY PERMITTED BY CLAUSES (H), (I) AND (J) OF SECTION 9.4), PROMPTLY, AND
IN ANY EVENT ON OR PRIOR TO 30 DAYS AFTER SUCH ACQUISITION (OR SUCH LONGER
PERIOD AS THE ADMINISTRATIVE AGENT MAY AGREE IN ITS REASONABLE DISCRETION)
(I) EXECUTE AND DELIVER A FIRST PRIORITY MORTGAGE (SUBJECT TO PERMITTED LIENS)
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, COVERING
SUCH REAL PROPERTY, (II) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
PROVIDE THE ADMINISTRATIVE AGENT WITH (X) MORTGAGEE TITLE AND EXTENDED COVERAGE
INSURANCE INSURING THE FIRST PRIORITY LIEN OF THE MORTGAGE UPON SUCH REAL
PROPERTY IN AN AMOUNT AT LEAST EQUAL TO THE PURCHASE PRICE OF SUCH REAL PROPERTY
(OR SUCH LESSER AMOUNT AS SHALL BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT) AS WELL AS A CURRENT OR UPDATED ALTA SURVEY THEREOF, CERTIFIED TO THE
ADMINISTRATIVE AGENT AND (Y) ANY CONSENTS OR ESTOPPELS REASONABLY DEEMED
NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH
MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT (PROVIDED, THAT PARENT, HOLDINGS, THE BORROWER AND
PARENT’S WHOLLY OWNED SUBSIDIARIES SHALL ONLY BE REQUIRED TO USE COMMERCIALLY
REASONABLE GOOD FAITH EFFORTS TO OBTAIN SUCH CONSENTS AND ESTOPPELS) AND
(III) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE
ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE,
WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(C)          WITH RESPECT TO ANY NEW WHOLLY OWNED SUBSIDIARY (OTHER THAN AN
EXCLUDED FOREIGN SUBSIDIARY OR AN INACTIVE SUBSIDIARY) CREATED OR ACQUIRED AFTER
THE CLOSING DATE (WHICH, FOR THE PURPOSES OF THIS PARAGRAPH, SHALL INCLUDE ANY
EXISTING WHOLLY OWNED SUBSIDIARY THAT CEASES TO BE AN EXCLUDED FOREIGN
SUBSIDIARY OR AN INACTIVE SUBSIDIARY), BY PARENT OR ANY OF ITS WHOLLY OWNED
SUBSIDIARIES, PROMPTLY, AND IN ANY EVENT ON OR PRIOR TO 30 DAYS AFTER SUCH
CREATION OR ACQUISITION (OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT MAY
AGREE IN ITS REASONABLE DISCRETION) (I) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT
AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED FIRST PRIORITY
SECURITY INTEREST (SUBJECT TO PERMITTED LIENS) IN THE CAPITAL STOCK OF SUCH NEW
WHOLLY OWNED SUBSIDIARY THAT IS OWNED BY PARENT OR ANY OF ITS WHOLLY OWNED
SUBSIDIARIES, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES
REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF PARENT OR SUCH WHOLLY
OWNED SUBSIDIARY, AS THE CASE MAY BE, AND (III) WITH RESPECT TO ANY SUCH NEW
WHOLLY OWNED SUBSIDIARY, CAUSE SUCH NEW WHOLLY OWNED SUBSIDIARY (A) TO BECOME A
PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT AND (B) TO TAKE SUCH ACTIONS
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO PERMITTED
LIENS) IN THE COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT
WITH RESPECT TO SUCH NEW WHOLLY OWNED SUBSIDIARY, INCLUDING, WITHOUT LIMITATION,
THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS
AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY
BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, AND (IV) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE MATTERS DESCRIBED

 

84

--------------------------------------------------------------------------------



 


ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL,
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)         WITH RESPECT TO ANY WHOLLY OWNED SUBSIDIARY OR PARTNERSHIP PARK
ENTITY THAT CEASES TO BE CONTRACTUALLY PROHIBITED (AND, IN THE CASE OF ANY
PARTNERSHIP PARK ENTITY, CEASES TO BE SUBJECT TO ANY REQUIREMENT OF LAW
(INCLUDING ANY FIDUCIARY OR SIMILAR LIMITATION APPLICABLE TO THE DIRECTORS OR
MANAGERS THEREOF) EFFECTIVELY PROHIBITING IT) FROM BECOMING A SUBSIDIARY
GUARANTOR OR EXECUTING THE GUARANTEE AND COLLATERAL AGREEMENT OR FROM HAVING ALL
OR ANY PORTION OF ITS CAPITAL STOCK FROM BEING PLEDGED UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT, PROMPTLY, AND IN ANY EVENT ON OR PRIOR TO 30 DAYS AFTER
SUCH WHOLLY OWNED SUBSIDIARY OR PARTNERSHIP PARK ENTITY CEASES TO BE PROHIBITED
FROM BEING A SUBSIDIARY GUARANTOR (OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE
AGENT MAY AGREE IN ITS REASONABLE DISCRETION) (I) EXECUTE AND DELIVER, OR CAUSE
TO BE EXECUTED AND DELIVERED, TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE
GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY
OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO PERMITTED
LIENS) IN THE CAPITAL STOCK OF SUCH PERSON THAT IS OWNED BY PARENT OR ANY OF ITS
WHOLLY OWNED SUBSIDIARIES, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE
CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK
POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF PARENT
OR SUCH WHOLLY OWNED SUBSIDIARY, AS THE CASE MAY BE, AND (III) IF APPLICABLE,
CAUSE SUCH PERSON (A) TO BECOME A PARTY TO THE GUARANTEE AND COLLATERAL
AGREEMENT AND (B) TO TAKE SUCH ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A PERFECTED FIRST PRIORITY
SECURITY INTEREST (SUBJECT TO PERMITTED LIENS) IN THE COLLATERAL DESCRIBED IN
THE GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO SUCH NEW WHOLLY OWNED
SUBSIDIARY, INCLUDING, WITHOUT LIMITATION, THE FILING OF UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE
AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, AND (IV) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE
MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)          WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY CREATED OR ACQUIRED
AFTER THE CLOSING DATE BY PARENT OR ANY OF ITS WHOLLY OWNED SUBSIDIARIES (OTHER
THAN ANY SUBSIDIARY OF ANY EXCLUDED FOREIGN SUBSIDIARY), PROMPTLY, AND IN ANY
EVENT ON OR PRIOR TO 30 DAYS AFTER SUCH CREATION OR ACQUISITION (OR SUCH LONGER
PERIOD AS THE ADMINISTRATIVE AGENT MAY AGREE IN ITS REASONABLE DISCRETION)
(I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE
GUARANTEE AND COLLATERAL AGREEMENT OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE
AGENT DEEMS NECESSARY OR ADVISABLE IN ORDER TO GRANT TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED FIRST PRIORITY SECURITY
INTEREST (SUBJECT TO PERMITTED LIENS) IN THE CAPITAL STOCK OF SUCH NEW FOREIGN
SUBSIDIARY THAT IS OWNED BY PARENT OR ANY OF ITS WHOLLY OWNED SUBSIDIARIES,
PROVIDED THAT IN NO EVENT SHALL MORE THAN 65% OF THE TOTAL OUTSTANDING CAPITAL
STOCK OF ANY SUCH NEW FOREIGN SUBSIDIARY BE REQUIRED TO BE SO PLEDGED,
(II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH
CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF PARENT OR SUCH WHOLLY OWNED
SUBSIDIARY, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY
OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE LIEN OF
THE ADMINISTRATIVE AGENT THEREON, AND (III) IF REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, DELIVER TO THE

 

85

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE,
WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)            NOTWITHSTANDING THE PROVISIONS OF THIS SECTION, (I) PARENT SHALL
NOT BE REQUIRED TO CREATE, OR TO CAUSE ITS WHOLLY OWNED SUBSIDIARIES TO CREATE,
A SECURITY INTEREST IN THE CAPITAL STOCK OF ANY WHOLLY OWNED SUBSIDIARY ACQUIRED
AFTER THE DATE HEREOF TO THE EXTENT THAT THE CREATION OF SUCH A SECURITY
INTEREST WOULD BE PROHIBITED BY A CONTRACTUAL OBLIGATION BINDING ON PARENT OR
THE WHOLLY OWNED SUBSIDIARY THAT IS THE OWNER OF SUCH CAPITAL STOCK; PROVIDED,
THAT SUCH CONTRACTUAL OBLIGATION EITHER (X) WAS NEGOTIATED IN GOOD FAITH IN AN
ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE OF PARENT OR
(Y) EXISTED AT THE TIME SUCH SUBSIDIARY WAS ACQUIRED AND WAS NOT ENTERED INTO IN
ANTICIPATION OF SUCH ACQUISITION AND (II) THE PARTNERSHIP PARKS ENTITIES AND
THEIR PROPERTY AND ANY OTHER PROPERTY OF PARENT AND ITS SUBSIDIARIES SUBJECT TO
THE PARTNERSHIP PARKS AGREEMENTS SHALL BE EXPRESSLY EXCLUDED FROM, AND SHALL NOT
BE SUBJECT TO, ANY PROVISIONS OF THIS SECTION 8.6 SO LONG AS THE CREATION OF A
SECURITY INTEREST UNDER, OR THE EXECUTION OF, THE GUARANTEE AND COLLATERAL
AGREEMENT IS PROHIBITED BY A CONTRACTUAL OBLIGATION BINDING ON THE PARTNERSHIP
PARK ENTITIES OR, WITH RESPECT TO ANY OTHER PROPERTY OF PARENT AND ITS
SUBSIDIARIES, IS PROHIBITED BY THE PARTNERSHIP PARKS AGREEMENTS.


 

8.7.                              Further Assurances.  From time to time execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Lenders
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other Property or assets
hereafter acquired by Parent or any Subsidiary which may be deemed to be part of
the Collateral) pursuant hereto or thereto.  Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, Parent will, or will cause the relevant Subsidiary to, execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from Parent or any
of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

 

8.8.                              Environmental Laws.  Except to the extent
that, in the aggregate, the failure to do so could not reasonably be expected to
have a Material Adverse Effect:  (a) comply with, and ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and ensure that all tenants and subtenants
obtain and comply with and maintain, any and all Environmental Permits, and
(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.

 

8.9.                              Ratings by S&P and Moody’s.  Use commercially
reasonable efforts (a) to cause a public corporate credit rating and a facility
rating (or the equivalents thereof) in respect of the Facilities to be issued by
S&P and Moody’s within 90 days of the Closing Date and to be

 

86

--------------------------------------------------------------------------------


 

maintained thereafter until the Tranche B Maturity Date and (b) to assure that
each such rating is updated or confirmed at least once per year so long as S&P
and Moody’s are providing such yearly updates and confirmations in the ordinary
course.

 


SECTION 9.                                NEGATIVE COVENANTS


 

Parent, Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or any Agent
hereunder, Parent, Holdings and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

 

9.1.                              Leverage Ratios.  (a) Permit the First Lien
Leverage Ratio as at the last day of any Measurement Period of the Borrower
ending on or closest to the applicable date set forth below to exceed the ratio
set forth opposite such date:

 

Date

 

First Lien Leverage Ratio

 

September 30, 2010

 

5.50 to 1.00

 

December 31, 2010

 

5.50 to 1.00

 

March 31, 2011

 

5.25 to 1.00

 

June 30, 2011

 

5.25 to 1.00

 

September 30, 2011

 

5.25 to 1.00

 

December 31, 2011

 

4.75 to 1.00

 

March 31, 2012

 

4.75 to 1.00

 

June 30, 2012

 

4.75 to 1.00

 

September 30, 2012

 

4.75 to 1.00

 

December 31, 2012

 

4.25 to 1.00

 

March 31, 2013

 

4.25 to 1.00

 

June 30, 2013

 

4.25 to 1.00

 

September 30, 2013

 

4.25 to 1.00

 

December 31, 2013 and thereafter

 

4.00 to 1.00

 

 

(b) Permit the Senior Secured Leverage Ratio as at the last day of any
Measurement Period of the Borrower ending on or closest to the applicable date
set forth below to exceed the ratio set forth opposite such date:

 

87

--------------------------------------------------------------------------------


 

Date

 

Senior Secured Leverage Ratio

 

September 30, 2010

 

7.25 to 1.00

 

December 31, 2010

 

7.25 to 1.00

 

March 31, 2011

 

7.00 to 1.00

 

June 30, 2011

 

7.00 to 1.00

 

September 30, 2011

 

7.00 to 1.00

 

December 31, 2011

 

6.25 to 1.00

 

March 31, 2012

 

6.25 to 1.00

 

June 30, 2012

 

6.25 to 1.00

 

September 30, 2012

 

6.25 to 1.00

 

December 31, 2012

 

5.75 to 1.00

 

March 31, 2013

 

5.75 to 1.00

 

June 30, 2013

 

5.75 to 1.00

 

September 30, 2013

 

5.75 to 1.00

 

December 31, 2013 and thereafter

 

5.50 to 1.00

 

 

9.2.                              Consolidated Interest Coverage Ratio.  Permit
the Consolidated Interest Coverage Ratio as at the last day of any Measurement
Period of the Borrower ending on or closest to the applicable date set forth
below to be less than the ratio set forth opposite such date:

 

Date

 

Consolidated Interest
Coverage Ratio

 

September 30, 2010

 

2.00 to 1.00

 

December 31, 2010

 

2.00 to 1.00

 

March 31, 2011

 

2.00 to 1.00

 

June 30, 2011

 

2.00 to 1.00

 

September 30, 2011

 

2.00 to 1.00

 

December 31, 2011

 

2.25 to 1.00

 

March 31, 2012

 

2.25 to 1.00

 

June 30, 2012

 

2.25 to 1.00

 

September 30, 2012

 

2.25 to 1.00

 

December 31, 2012

 

2.50 to 1.00

 

March 31, 2013

 

2.50 to 1.00

 

June 30, 2013

 

2.50 to 1.00

 

September 30, 2013

 

2.50 to 1.00

 

December 31, 2013

 

2.50 to 1.00

 

March 31, 2014 and thereafter

 

2.50 to 1.00

 

 

provided that for the purpose of determining Consolidated Interest Coverage
Ratio for the fiscal quarters ending September 30, 2010, December 31, 2010 and
March 31, 2011, Consolidated Interest Expense for the relevant period shall be
deemed to equal Consolidated Interest Expense for each such fiscal quarter (and,
in the case of September 30, 2010, December 31, 2010 and

 

88

--------------------------------------------------------------------------------


 

March 31, 2011, each previous fiscal quarter commencing after the Closing Date)
multiplied by 4, 2 and 4/3, respectively.

 

9.3.                              Indebtedness.  Create, incur or suffer to
exist any Indebtedness except:

 

(A)          INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT AND
ANY INDEBTEDNESS OF SUCH LOAN PARTY INCURRED TO REFINANCE, REFUND, REPLACE OR
RENEW ANY SUCH INDEBTEDNESS;

 

(B)         INDEBTEDNESS OF ANY PERSON OUTSTANDING ON THE DATE HEREOF AND LISTED
ON SCHEDULE 9.3(B), AND ANY INDEBTEDNESS OF SUCH PERSON INCURRED TO REFINANCE,
REFUND, REPLACE OR RENEW ANY SUCH OUTSTANDING INDEBTEDNESS, PROVIDED THAT THE
PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) OF SUCH REFINANCING,
REFUNDING, REPLACEMENT OR RENEWAL OF INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL
AMOUNT OF INDEBTEDNESS (OR ACCRETED VALUE, IF APPLICABLE) BEING SO REFINANCED,
REFUNDED, REPLACED OR RENEWED PLUS ALL INTEREST CAPITALIZED IN CONNECTION
THEREWITH, PLUS THE REFINANCING EXPENSES AND ANY COSTS AND PREMIUMS ASSOCIATED
WITH SUCH REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL;

 

(C)          INDEBTEDNESS UNDER THE NEW TIME WARNER FACILITY AS IN EFFECT ON THE
CLOSING DATE AND ANY INDEBTEDNESS TO TIME WARNER INCURRED TO REFINANCE, REFUND,
REPLACE OR RENEW THE NEW TIME WARNER FACILITY; PROVIDED THAT (I) THE TERMS AND
CONDITIONS OF THE DOCUMENTATION EVIDENCING THE NEW TIME WARNER FACILITY, TAKEN
AS A WHOLE, ARE NOT MATERIALLY MORE RESTRICTIVE TO THE LOAN PARTIES PARTY
THERETO THAN THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) THE
DIFFERENCE BETWEEN (X) THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS AND (Y) THE SUM
OF  THE AMOUNT OF THE INDEBTEDNESS BEING SO REFINANCED PLUS ALL INTEREST
CAPITALIZED IN CONNECTION THEREWITH AND ANY REFINANCING EXPENSES ASSOCIATED
THEREWITH SHALL BE USED TO FULFILL OBLIGATIONS UNDER THE PARTNERSHIP PARKS
AGREEMENTS TO PURCHASE LIMITED PARTNERSHIP UNITS PURSUANT TO THE LIQUIDITY PUTS
THEREIN; (III) THE GUARANTEES OF SUCH INDEBTEDNESS PROVIDED BY THE BORROWER OR
ANY SUBSIDIARY SHALL NOT COVER ANY INCREASES IN PRINCIPAL OR ANY OTHER
LIABILITIES OR OBLIGATIONS (OTHER THAN INCREASES IN INTEREST, YIELD OR FEES OR
OTHER MODIFICATIONS THAT ARE EXPRESSLY PERMITTED UNDER THIS SECTION 9.3(C)) THAT
ARE NOT COVERED BY SUCH GUARANTEES ON THE CLOSING DATE (IT BEING UNDERSTOOD AND
AGREED THAT THE GUARANTEES SHALL BE REDUCED BY AN AMOUNT EQUAL TO ANY PRINCIPAL
AMOUNT GUARANTEED ON THE CLOSING DATE AND REPAID ON OR AFTER SUCH DATE), UNLESS
AFTER GIVING PRO FORMA EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS THE FIRST
LIEN LEVERAGE RATIO WOULD NOT EXCEED  3.00 TO 1.00 OR THE CONSOLIDATED LEVERAGE
RATIO OF PARENT WOULD NOT EXCEED 5.50  TO 1.00; (IV) ANY INCREASES IN THE STATED
RATE OF INTEREST, AGGREGATE YIELD AND/OR FEES PAYABLE TO THE LENDERS THEREUNDER
SHALL NOT COLLECTIVELY RESULT IN ADDITIONAL PAYMENTS OF INTEREST, YIELD AND
FEES TO BE MADE IN CASH BY THE LOAN PARTIES UNTIL AFTER THE SCHEDULED TRANCHE B
MATURITY DATE; AND (V) NONE OF THE STATED MATURITY DATES IN THE DOCUMENTATION
FOR THE NEW TIME WARNER FACILITY SHALL BE SHORTENED;

 

(D)         (I) INDEBTEDNESS OF ANY LOAN PARTY TO ANY OTHER LOAN PARTY AND
(II) GUARANTEES BY ANY LOAN PARTY OF OBLIGATIONS OF ANY OTHER LOAN PARTY;
PROVIDED THAT ANY INTERCOMPANY INDEBTEDNESS INCURRED PURSUANT TO CLAUSE
(I) ABOVE SHALL, AT THE REQUEST OF THE ADMINISTRATIVE AGENT, BE EVIDENCED BY AN
INTERCOMPANY NOTE WHICH SHALL BE PLEDGED

 

89

--------------------------------------------------------------------------------


 

TO THE ADMINISTRATIVE AGENT AS, AND TO THE EXTENT REQUIRED BY, THE GUARANTEE AND
COLLATERAL AGREEMENT SUBSTANTIALLY IN THE FORM OF THE INTERCOMPANY SUBORDINATED
NOTE ATTACHED HERETO AS EXHIBIT N; PROVIDED, FURTHER THAT THE INDEBTEDNESS OF
PARENT TO HOLDINGS, BORROWER OR ANY SUBSIDIARY OF BORROWER SHALL ONLY BE
PERMITTED TO THE EXTENT SUCH FUNDS MAY BE DISTRIBUTED TO PARENT IN COMPLIANCE
WITH SECTION 9.6;

 

(E)          INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARY TO HOLDINGS OR TO ANY
OTHER SUBSIDIARY OF HOLDINGS, AND GUARANTEES BY HOLDINGS OR ANY SUBSIDIARY OF
INDEBTEDNESS OF ANY SUCH NON-GUARANTOR SUBSIDIARY, IN AN AGGREGATE AMOUNT
OUTSTANDING FOR ALL SUCH INDEBTEDNESS AND GUARANTEES (WITHOUT DUPLICATION),
TOGETHER WITH THE AGGREGATE OUTSTANDING AMOUNT OF INVESTMENTS IN SUCH
NON-GUARANTOR SUBSIDIARIES MADE AS PERMITTED BY SECTION 9.8(V), NOT EXCEEDING
$50,000,000 AT ANY ONE TIME OUTSTANDING, PROVIDED THAT THE AGGREGATE AMOUNT OF
SUCH INDEBTEDNESS OF, AND SUCH GUARANTEES OF INDEBTEDNESS OF, AND INVESTMENTS
MADE AS PERMITTED BY SECTION 9.8(V) IN, FOREIGN SUBSIDIARIES SHALL NOT EXCEED
$50,000,000 AT ANY ONE TIME OUTSTANDING;

 

(F)            INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARY WHICH IS BOTH A
WHOLLY OWNED SUBSIDIARY AND A FOREIGN SUBSIDIARY (A “WHOLLY OWNED NON-GUARANTOR
FOREIGN SUBSIDIARY”) TO ANY OTHER WHOLLY OWNED NON-GUARANTOR FOREIGN SUBSIDIARY,
AND GUARANTEES BY ANY WHOLLY OWNED NON-GUARANTOR FOREIGN SUBSIDIARY OF
OBLIGATIONS OF ANY OTHER WHOLLY OWNED NON-GUARANTOR FOREIGN SUBSIDIARY;

 

(G)         (I) INDEBTEDNESS CONSISTING OF PURCHASE MONEY INDEBTEDNESS
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, INDEBTEDNESS FINANCING INVESTMENTS
PERMITTED UNDER SECTION 9.8 IN CONNECTION WITH PERMITTED ACQUISITIONS) AND
CAPITAL LEASE OBLIGATIONS INCURRED AFTER THE DATE HEREOF IN AN AGGREGATE
PRINCIPAL AMOUNT NOT IN EXCESS OF $100,000,000 AT ANY ONE TIME OUTSTANDING AND
(II) ANY INDEBTEDNESS INCURRED TO REFINANCE, REFUND, REPLACE OR RENEW THE
INDEBTEDNESS DESCRIBED IN THE FOREGOING CLAUSE (I), PROVIDED THAT THE PRINCIPAL
AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) OF SUCH REFINANCING, REFUNDING,
REPLACEMENT OR RENEWAL OF INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL AMOUNT OF
THE INDEBTEDNESS (OR ACCRETED VALUE, IF APPLICABLE) BEING SO REFINANCED,
REFUNDED, REPLACED OR RENEWED PLUS ALL INTEREST CAPITALIZED IN CONNECTION
THEREWITH AND THE REFINANCING EXPENSES;

 

(H)         (I) INDEBTEDNESS OF ANY PERSON OUTSTANDING ON THE DATE ON WHICH SUCH
PERSON BECOMES A SUBSIDIARY OF THE BORROWER OR IS MERGED INTO OR CONSOLIDATED
WITH OR INTO THE BORROWER OR ANY OF ITS SUBSIDIARIES IN AN AGGREGATE PRINCIPAL
AMOUNT NOT IN EXCESS OF $50,000,000 AT ANY ONE TIME OUTSTANDING; PROVIDED, THAT
(A) SUCH INDEBTEDNESS WAS NOT CREATED IN CONNECTION WITH, OR IN ANTICIPATION OF,
SUCH ACQUISITION AND (B) THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED
THEREAFTER UNLESS SOLELY AS A RESULT OF CAPITALIZATION OF INTEREST OR OTHERWISE
INCURRED UNDER ANOTHER SUBSECTION OF THIS SECTION 9.3 SUBSTANTIALLY
CONTEMPORANEOUSLY WITH SUCH MERGER OR CONSOLIDATION, AND (II) ANY INDEBTEDNESS
INCURRED TO REFINANCE THE INDEBTEDNESS DESCRIBED IN THE FOREGOING CLAUSE (I),
PROVIDED THAT THE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) OF SUCH
REFINANCING INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS BEING SO REFINANCED PLUS CAPITALIZED INTEREST AND ANY REFINANCING
EXPENSES ASSOCIATED THEREWITH;

 

90

--------------------------------------------------------------------------------


 

(I)             INDEBTEDNESS UNDER THE SECOND LIEN CREDIT DOCUMENTS, IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $250,000,000 AT ANY TIME OUTSTANDING
AND ANY INDEBTEDNESS INCURRED TO REFINANCE, REFUND, REPLACE OR RENEW SUCH
INDEBTEDNESS (OR PREVIOUS REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL
THEREOF) (ANY SUCH INDEBTEDNESS, “PERMITTED SECOND LIEN REFINANCING
INDEBTEDNESS”); PROVIDED THAT (A) THE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF
APPLICABLE) OF ANY SUCH INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL AMOUNT (OR
ACCRETED VALUE, IF APPLICABLE) OF SUCH INDEBTEDNESS OUTSTANDING IMMEDIATELY
PRIOR TO SUCH REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL, PLUS THE
REFINANCING EXPENSES AND ANY COSTS AND PREMIUMS ASSOCIATED WITH SUCH
REFINANCING, REFUNDING, REPLACEMENT OR RENEWAL, (B) THERE ARE NO DIRECT OR
CONTINGENT OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESS OTHER THAN PERSONS THAT
ARE OBLIGORS UNDER THE LOAN DOCUMENTS, (C) SUCH INDEBTEDNESS SHALL HAVE A FINAL
MATURITY DATE EQUAL TO OR LATER THAN THE FINAL MATURITY DATE OF THE REFINANCED,
REFUNDED, REPLACED OR RENEWED INDEBTEDNESS AND A WEIGHTED AVERAGE LIFE TO
MATURITY EQUAL TO OR LONGER THAN THAT OF THE REFINANCED INDEBTEDNESS, AND
(D) THE TERMS AND CONDITIONS OF ANY SUCH INDEBTEDNESS, TAKEN AS A WHOLE, ARE NOT
MATERIALLY LESS FAVORABLE TO THE LENDERS THAN THE TERMS AND CONDITIONS OF THE
REFINANCED, REFUNDED, REPLACED OR RENEWED INDEBTEDNESS AND WOULD BE PERMITTED
FOR AN AMENDMENT OF THE SECOND LIEN CREDIT AGREEMENT UNDER SECTION 9.14;

 

(J)             INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO EMPLOYEES OF
PARENT AND ITS SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(K)          INDEBTEDNESS INCURRED BY PARENT AND ITS SUBSIDIARIES IN A PERMITTED
ACQUISITION, ANY OTHER INVESTMENT EXPRESSLY PERMITTED HEREUNDER OR ANY
DISPOSITION, IN EACH CASE TO THE EXTENT CONSTITUTING (I) CONTINGENT LIABILITIES
IN RESPECT OF ANY INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE, EARN-OUT,
NON-COMPETE, CONSULTING, DEFERRED COMPENSATION AND SIMILAR OBLIGATIONS OF PARENT
AND ITS SUBSIDIARIES INCURRED IN CONNECTION THEREWITH AND (II) OBLIGATIONS IN
RESPECT OF PURCHASE PRICE ADJUSTMENTS OR SIMILAR ADJUSTMENTS INCURRED BY PARENT
OR ITS SUBSIDIARIES UNDER AGREEMENTS GOVERNING PERMITTED
ACQUISITIONS, INVESTMENTS PERMITTED HEREUNDER OR DISPOSITIONS;

 

(L)             INDEBTEDNESS CONSISTING OF (I) THE FINANCING OF INSURANCE
PREMIUMS OR (II) TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN
EACH CASE, IN THE ORDINARY COURSE OF BUSINESS;

 

(M)       OBLIGATIONS IN RESPECT OF PERFORMANCE, BID, APPEAL, STAY, CUSTOMS AND
SURETY BONDS, PERFORMANCE AND COMPLETION GUARANTEES, BANK GUARANTEES, BANKERS’
ACCEPTANCES, INCLUDING IN RESPECT OF SELF-INSURANCE, WORKERS COMPENSATION CLAIMS
OR OTHER INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT TYPE OBLIGATIONS REGARDING
WORKERS COMPENSATION CLAIMS, DEFERRED COMPENSATION, SEVERANCE, PENSION AND
HEALTH AND WELFARE RETIREMENT BENEFITS OR THE EQUIVALENT THEREOF TO CURRENT AND
FORMER EMPLOYEES OF PARENT AND ITS SUBSIDIARIES AND SIMILAR OBLIGATIONS PROVIDED
BY PARENT OR ANY OF ITS SUBSIDIARIES OR OBLIGATIONS IN RESPECT OF LETTERS OF
CREDIT RELATED THERETO, IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS,
EXISTING ON THE CLOSING DATE OR CONSISTENT WITH PAST PRACTICE;

 

(N)         (I) INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH
ARE LOAN PARTIES, TO THE EXTENT THAT THE NET CASH PROCEEDS THEREOF ARE USED TO
PREPAY THE TRANCHE B

 

91

--------------------------------------------------------------------------------


 

TERM LOANS OR TO PURCHASE TRANCHE B TERM LOANS PURSUANT TO AN AUCTION AS SET
FORTH IN SECTION 5.19, (II) GUARANTEES BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF UNSECURED INDEBTEDNESS OF PARENT OR HOLDINGS SO LONG AS WITH
RESPECT TO THIS CLAUSE (II) 100% (OR, IF THE FIRST LIEN LEVERAGE RATIO IS EQUAL
TO OR LESS THAN 3.00  TO 1.00, 75%) OF THE NET CASH PROCEEDS THEREOF ARE USED TO
PREPAY THE TRANCHE B TERM LOANS OR TO PURCHASE TRANCHE B TERM LOANS PURSUANT TO
AN AUCTION AS SET FORTH IN SECTION 5.19 AND (III) UNSECURED INDEBTEDNESS OF
PARENT OR HOLDINGS SO LONG AS WITH RESPECT TO THIS CLAUSE (III), (A) AFTER
GIVING PRO FORMA EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS AND THE USE OF
THE NET CASH PROCEEDS THEREOF THE CONSOLIDATED LEVERAGE RATIO WOULD NOT EXCEED
5.00  TO 1.00 AND (B) IF AFTER GIVING PRO FORMA EFFECT TO THE INCURRENCE OF SUCH
INDEBTEDNESS AND THE USE OF THE NET CASH PROCEEDS THEREOF THE FIRST LIEN
LEVERAGE RATIO WOULD EXCEED 3.25 TO 1.00, AT LEAST 25% OF THE NET CASH PROCEEDS
THEREOF ARE USED TO PREPAY THE TRANCHE B TERM LOANS, PROVIDED THAT, IN THE CASE
OF ANY INDEBTEDNESS INCURRED UNDER EITHER CLAUSE (I), (II) OR (III) ABOVE,
(X) AFTER GIVING EFFECT TO SUCH INDEBTEDNESS AND THE USE OF THE NET CASH
PROCEEDS THEREOF, THE LOAN PARTIES SHALL BE IN COMPLIANCE ON A PRO FORMA BASIS
WITH SECTIONS 9.1 AND 9.2, (Y) ANY SUCH INDEBTEDNESS SHALL HAVE A SCHEDULED
FINAL MATURITY AT LEAST 180 DAYS AFTER THE TRANCHE B MATURITY DATE AND A
WEIGHTED AVERAGE LIFE TO MATURITY AT LEAST 180 DAYS LONGER THAN THE TRANCHE B
TERM LOANS AND (Z) THE TERMS AND CONDITIONS OF SUCH INDEBTEDNESS, TAKEN AS A
WHOLE, SHALL NOT BE MATERIALLY MORE RESTRICTIVE ON THE LOAN PARTIES THAN THE
TERMS AND CONDITIONS CONTAINED HEREIN;

 

(O)         OTHER INDEBTEDNESS INCURRED BY PARENT OR ANY OF ITS SUBSIDIARIES IN
AN AMOUNT NOT TO EXCEED $20,000,000 OUTSTANDING AT ANY TIME;

 

(P)         [RESERVED];

 

(Q)         CASH MANAGEMENT OBLIGATIONS AND OTHER INDEBTEDNESS IN RESPECT OF
NETTING SERVICES, AUTOMATIC CLEARINGHOUSE ARRANGEMENTS, EMPLOYEES CREDIT OR
PURCHASE CARDS, OVERDRAFT PROTECTIONS AND SIMILAR ARRANGEMENTS, IN EACH CASE, IN
CONNECTION WITH DEPOSIT ACCOUNTS;

 

(R)            INDEBTEDNESS OF GP HOLDINGS, INC., SFT HOLDINGS, INC., SIX FLAGS
OVER TEXAS, INC., SFOG II, INC. AND/OR THE PARTNERSHIP PARKS ENTITIES OWED TO
PARENT OR TO ANY OTHER SUBSIDIARY OF PARENT THAT CONSTITUTE “AFFILIATE LOANS”
FOR PURPOSES OF THE PARTNERSHIP PARKS AGREEMENTS;

 

(S)          OTHER INDEBTEDNESS OF THE PARTNERSHIP PARKS ENTITIES AND ANY
GUARANTEES OF THE OBLIGATIONS THEREUNDER TO THE EXTENT SUCH GUARANTEES ARE NOT
PROVIDED BY OR RECOURSE TO A LOAN PARTY; AND

 

(T)            GUARANTEES INCURRED IN THE ORDINARY COURSE OF BUSINESS IN RESPECT
OF OBLIGATIONS TO SUPPLIERS, ADVERTISERS, LICENSEES OR SIMILAR PERSONS THAT ARE
NOT FOR BORROWED MONEY.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange

 

92

--------------------------------------------------------------------------------


 

rate in effect on the date such Indebtedness was incurred, in the case of term
debt, or first committed, in the case of revolving credit debt; provided that if
such Indebtedness is incurred to extend, replace, refund, refinance, renew or
defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased.

 

9.4.                              Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except the following (“Permitted Liens”):

 

(A)          LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

 

(B)         LIENS IN EXISTENCE ON THE DATE HEREOF AND LISTED ON SCHEDULE
9.4(B) AND ANY EXTENSION, MODIFICATION, RENEWAL OR REPLACEMENT THEREOF; PROVIDED
THAT SUCH EXTENSION, MODIFICATION, RENEWAL OR REPLACEMENT DOES NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED THEREBY EXCEPT BY THE
AMOUNT OF THE REFINANCING EXPENSES ASSOCIATED THEREWITH OR TO COVER INDEBTEDNESS
NOT OTHERWISE PROHIBITED UNDER SECTION 9.3; PROVIDED FURTHER THAT ANY SUCH LIEN
DOES NOT EXTEND TO ANY ADDITIONAL PROPERTY OTHER THAN AFTER-ACQUIRED PROPERTY
THAT IS AFFIXED OR INCORPORATED INTO THE PROPERTY COVERED BY SUCH LIEN AND AS
OTHERWISE PERMITTED UNDER SECTION 9.4 OR FINANCED BY INDEBTEDNESS PERMITTED
UNDER SECTION 9.3;

 

(C)          LIENS IMPOSED BY ANY GOVERNMENTAL AUTHORITY FOR TAXES, ASSESSMENTS
AND OTHER CHARGES OR LEVIES THAT ARE (I) NOT YET DUE, (II) BEING CONTESTED IN
GOOD FAITH AND BY APPROPRIATE PROCEEDINGS IF ADEQUATE RESERVES WITH RESPECT
THERETO ARE MAINTAINED ON THE BOOKS OF PARENT OR THE AFFECTED SUBSIDIARIES, AS
THE CASE MAY BE, TO THE EXTENT REQUIRED BY GAAP OR, IN THE CASE OF ANY FOREIGN
SUBSIDIARY, GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT FROM TIME TO TIME
IN THE JURISDICTION OF ORGANIZATION OF SUCH FOREIGN SUBSIDIARY OR (III) NOT
OTHERWISE REQUIRED TO BE PAID UNDER SECTION 8.3(B);

 

(D)         CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S,
SUPPLIERS’, LANDLORDS’, BROKERS’ OR OTHER LIKE LIENS ARISING IN THE ORDINARY
COURSE OF BUSINESS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS (OR IF
MORE THAN 30 DAYS OVERDUE, ARE UNFILED AND NO OTHER ACTION HAS BEEN TAKEN TO
ENFORCE SUCH LIEN) OR THAT ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, AND LIENS SECURING JUDGMENTS BUT ONLY TO THE EXTENT FOR AN AMOUNT
AND FOR A PERIOD NOT RESULTING IN AN EVENT OF DEFAULT UNDER CLAUSE (J) OF
SECTION 10;

 

(E)          LIENS (OTHER THAN ANY LIENS IMPOSED BY ERISA OR CODE SECTION 412 OR
430 OR PURSUANT TO ANY ENVIRONMENTAL LAW) NOT SECURING INDEBTEDNESS OR HEDGING
OBLIGATIONS INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF
SOCIAL SECURITY LEGISLATION AND OTHER SIMILAR OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

93

--------------------------------------------------------------------------------


 

(F)            LIENS SECURING OBLIGATIONS IN RESPECT OF THE PERFORMANCE OF BIDS,
TRADE CONTRACTS, GOVERNMENTAL CONTRACTS AND LEASES (OTHER THAN FOR INDEBTEDNESS
FOR BORROWED MONEY INCLUDING ANY PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS FILED BY A LESSOR WITH RESPECT TO ANY EQUIPMENT LEASE), STATUTORY
OBLIGATIONS, SURETY, STAY, CUSTOMS AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE (INCLUDING THOSE TO SECURE HEALTH, SAFETY AND
ENVIRONMENTAL OBLIGATIONS) INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(G)         EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ENCUMBRANCES
CONSISTING OF ZONING RESTRICTIONS, EASEMENTS, LICENSES, RESTRICTIONS ON THE USE
OF PROPERTY OR MINOR IMPERFECTIONS IN TITLE THERETO THAT, IN THE AGGREGATE THAT
DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF PARENT OR ANY OF ITS SUBSIDIARIES;

 

(H)         LIENS SECURING PURCHASE MONEY INDEBTEDNESS OR CAPITAL LEASE
OBLIGATIONS TO THE EXTENT SUCH INDEBTEDNESS IS PERMITTED TO BE INCURRED UNDER
SECTION 9.3(G); PROVIDED, THAT SUCH LIENS SHALL ENCUMBER ONLY THE PROPERTY THAT
IS THE SUBJECT OF SUCH PURCHASE MONEY INDEBTEDNESS OR CAPITAL LEASE OBLIGATIONS;
PROVIDED THAT INDIVIDUAL FINANCINGS OF EQUIPMENT PROVIDED BY ONE LENDER MAY BE
CROSS-COLLATERALIZED TO OTHER FINANCINGS OF EQUIPMENT BY SUCH LENDER;

 

(I)             LIENS SECURING INDEBTEDNESS TO THE EXTENT SUCH INDEBTEDNESS IS
PERMITTED UNDER SECTION 9.3(H); PROVIDED, THAT SUCH LIENS SHALL ENCUMBER ONLY
THE PROPERTY THAT IS THE SUBJECT OF SUCH INDEBTEDNESS;

 

(J)             LIENS PURSUANT TO THE GREAT ESCAPE AGREEMENTS OR PURSUANT TO
LEASES, CONCESSIONS AND SIMILAR ARRANGEMENTS, OR OTHER ARRANGEMENTS ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS BY HOLDINGS AND ITS SUBSIDIARIES THAT COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(K)          LIENS SECURING ANY INDEBTEDNESS PERMITTED BY SECTION 9.3(I);
PROVIDED THAT SUCH LIENS ARE SUBORDINATED TO THE LIENS SECURING THE OBLIGATIONS
IN ACCORDANCE WITH, OR OTHERWISE SUBJECT TO, THE TERMS OF THE INTERCREDITOR
AGREEMENT (OR ANY REPLACEMENT INTERCREDITOR AGREEMENT REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT ON TERMS SIMILAR TO THE INTERCREDITOR AGREEMENT);

 

(L)             LIENS ON ANY ASSET OF A PERSON EXISTING AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY OF THE BORROWER OR IS MERGED INTO OR CONSOLIDATED WITH OR
INTO THE BORROWER OR ANY OF ITS SUBSIDIARIES AND NOT CREATED IN CONTEMPLATION OF
SUCH EVENT;

 

(M)       LEASES, LICENSES, SUBLEASES OR SUBLICENSES (INCLUDING THE PROVISION OF
SOFTWARE UNDER AN OPEN SOURCE LICENSE) GRANTED TO OTHERS IN THE ORDINARY COURSE
OF BUSINESS WHICH DO NOT (I) INTERFERE IN ANY MATERIAL RESPECT WITH THE BUSINESS
OF HOLDINGS OR ANY MATERIAL SUBSIDIARY, TAKEN AS A WHOLE, OR (II) SECURE ANY
INDEBTEDNESS;

 

(N)         LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS IN THE ORDINARY COURSE OF BUSINESS;

 

94

--------------------------------------------------------------------------------


 

(O)         LIENS (I) OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE
UNIFORM COMMERCIAL CODE ON THE ITEMS IN THE COURSE OF COLLECTION, (II) ATTACHING
TO COMMODITY TRADING ACCOUNTS OR OTHER COMMODITIES BROKERAGE ACCOUNTS INCURRED
IN THE ORDINARY COURSE OF BUSINESS AND (III) IN FAVOR OF A BANKING OR OTHER
FINANCIAL INSTITUTION ARISING AS A MATTER OF LAW ENCUMBERING DEPOSITS OR OTHER
FUNDS MAINTAINED WITH A FINANCIAL INSTITUTION (INCLUDING THE RIGHT OF SET OFF)
AND WHICH ARE WITHIN THE GENERAL PARAMETERS CUSTOMARY IN THE BANKING INDUSTRY;

 

(P)         LIENS (I) ON CASH ADVANCES IN FAVOR OF THE SELLER OF ANY PROPERTY TO
BE ACQUIRED IN AN INVESTMENT PERMITTED PURSUANT TO SECTION 9.8 TO BE APPLIED
AGAINST THE PURCHASE PRICE FOR SUCH INVESTMENT, (II) CONSISTING OF AN AGREEMENT
TO DISPOSE OF ANY PROPERTY IN A DISPOSITION PERMITTED UNDER SECTION 9.5, IN EACH
CASE, SOLELY TO THE EXTENT SUCH INVESTMENT OR DISPOSITION, AS THE CASE MAY BE,
WOULD HAVE BEEN PERMITTED ON THE DATE OF THE CREATION OF SUCH LIEN, AND (III) ON
SECURITIES THAT ARE THE SUBJECT OF REPURCHASE AGREEMENTS CONSTITUTING PERMITTED
INVESTMENTS;

 

(Q)         (I) ANY INTEREST OR TITLE OF A LESSOR UNDER LEASES ENTERED INTO BY
HOLDINGS OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND
(II) GROUND LEASES IN RESPECT OF REAL PROPERTY ON WHICH FACILITIES OWNED OR
LEASED BY THE LOAN PARTIES ARE LOCATED;

 

(R)            LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS OR OTHER FINANCIAL INSTITUTIONS
NOT GIVEN IN CONNECTION WITH THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO
POOLED DEPOSIT OR SWEEP ACCOUNTS OF PARENT OR ANY OF ITS SUBSIDIARIES TO PERMIT
SATISFACTION OF OVERDRAFT OR SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE
OF BUSINESS OF PARENT AND ITS SUBSIDIARIES OR (III) RELATING TO PURCHASE ORDERS
AND OTHER AGREEMENTS ENTERED INTO WITH CUSTOMERS OF PARENT OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(S)          LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION, CONSIGNMENT
OR SIMILAR ARRANGEMENTS FOR SALE OF GOODS ENTERED INTO BY THE BORROWER OR ANY OF
THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(T)            LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY HOLDINGS
OR ANY OF THE SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT OR PURCHASE
AGREEMENT PERMITTED HEREUNDER;

 

(U)         LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT FILINGS;

 

(V)         OTHER LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $10,000,000;

 

(W)       LIENS SECURING INDEBTEDNESS TO THE EXTENT SUCH INDEBTEDNESS IS
PERMITTED UNDER SECTIONS 9.3(L) AND (Q);

 

(X)           PLEDGES AND DEPOSITS IN THE ORDINARY COURSE OF BUSINESS SECURING
DEDUCTIBLES, SELF-INSURANCE, CO-PAYMENTS (OR INSURANCE OF SIMILAR OBLIGATIONS)
OR LIABILITIES FOR REIMBURSEMENT OBLIGATIONS OF (INCLUDING IN RESPECT OF LETTERS
OF CREDIT OR BANK GUARANTEES

 

95

--------------------------------------------------------------------------------


 

FOR THE BENEFIT OF), INSURANCE CARRIERS PROVIDING PROPERTY, CASUALTY OR
LIABILITY INSURANCE TO ANY LOAN PARTY;

 

(Y)         LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 9.3(S); PROVIDED
THAT SUCH LIEN SHALL NOT ENCUMBER PROPERTY OF ANY LOAN PARTY; AND

 

(Z)           LIENS PURSUANT TO THE PARTNERSHIP PARKS AGREEMENTS OR ON LIMITED
PARTNERSHIP UNITS OWNED BY ANY OF THE PARTNERSHIP PARKS ENTITIES.

 

9.5.                              Prohibition of Fundamental Changes.

 


(A)          MERGERS.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH OR INTO
ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT:


 

(I)                                     HOLDINGS OR ANY SUBSIDIARY OF THE
BORROWER MAY MERGE WITH (A) THE BORROWER (INCLUDING A MERGER, THE PURPOSE OF
WHICH IS TO REORGANIZE THE BORROWER INTO A NEW JURISDICTION), PROVIDED THAT
(X) THE BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON AND (Y) SUCH MERGER
DOES NOT RESULT IN THE BORROWER CEASING TO BE INCORPORATED UNDER THE LAWS OF THE
UNITED STATES, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA OR (B) ANY ONE OR
MORE OTHER SUBSIDIARIES OF THE BORROWER, PROVIDED THAT WHEN ANY SUBSIDIARY THAT
IS A LOAN PARTY IS MERGING WITH ANOTHER SUBSIDIARY OF THE BORROWER, A LOAN PARTY
SHALL BE THE CONTINUING OR SURVIVING PERSON;

 

(II)                                  (A) ANY SUBSIDIARY OF PARENT THAT IS NOT A
LOAN PARTY MAY MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER SUBSIDIARY OF PARENT;
PROVIDED THAT IF SUCH SUBSIDIARY IS A LOAN PARTY, THE LOAN PARTY SHALL BE THE
CONTINUING OR SURVIVING PERSON AND (B) ANY SUBSIDIARY OF PARENT MAY LIQUIDATE OR
DISSOLVE OR CHANGE ITS LEGAL FORM IF PARENT DETERMINES IN GOOD FAITH THAT SUCH
ACTION IS IN THE BEST INTERESTS OF PARENT AND ITS SUBSIDIARIES AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS;

 

(III)                               ANY SUBSIDIARY OF THE BORROWER MAY DISPOSE
OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR
OTHERWISE) TO THE BORROWER OR ANOTHER SUBSIDIARY OF THE BORROWER; PROVIDED THAT
IF THE TRANSFEROR IN SUCH A TRANSACTION IS A LOAN PARTY, THEN (A) THE TRANSFEREE
MUST BE A LOAN PARTY OR (B) TO THE EXTENT CONSTITUTING AN INVESTMENT, SUCH
INVESTMENT MUST BE PERMITTED INDEBTEDNESS OR A PERMITTED INVESTMENT OF A
SUBSIDIARY WHICH IS NOT A LOAN PARTY IN ACCORDANCE WITH SECTIONS 9.3 AND 9.8,
RESPECTIVELY;

 

(IV)                              SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT
THEREFROM, ANY SUBSIDIARY OF PARENT MAY MERGE WITH ANY OTHER PERSON IN ORDER TO
EFFECT AN INVESTMENT PERMITTED PURSUANT TO SECTION 9.5(E) OR 9.8; AND

 

(V)                                 SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT
THEREFROM, A MERGER, DISSOLUTION, LIQUIDATION, CONSOLIDATION OR DISPOSITION, THE
PURPOSE OF WHICH IS TO EFFECT A DISPOSITION PERMITTED PURSUANT TO
SECTION 9.5(C) SHALL BE PERMITTED.

 

96

--------------------------------------------------------------------------------


 


(B)         RESTRICTIONS ON ACQUISITIONS.  ACQUIRE ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS OR PROPERTY FROM, OR ALL OR SUBSTANTIALLY ALL OF CAPITAL STOCK OF,
ANY PERSON EXCEPT FOR (I) PURCHASES OF INVENTORY AND OTHER PROPERTY TO BE SOLD
OR USED IN THE ORDINARY COURSE OF BUSINESS, (II) INVESTMENTS PERMITTED UNDER
SECTIONS 9.5(E) AND 9.8 AND DISPOSITIONS PERMITTED UNDER SECTION 9.5(C)(III),
(III) CAPITAL EXPENDITURES (TO THE EXTENT THE MAKING OF SUCH CAPITAL
EXPENDITURES WILL NOT RESULT IN A VIOLATION OF ANY OF THE PROVISIONS OF
SECTION 9.7) AND (IV) ACQUISITIONS MADE WITH QUALIFIED NET CASH EQUITY PROCEEDS
AND/OR WITH QUALIFIED CAPITAL STOCK OF THE PARENT.


 


(C)          RESTRICTIONS ON DISPOSITIONS.  CONSUMMATE ANY DISPOSITION OTHER
THAN (I) ANY DISPOSITION OF ANY INVENTORY OR OTHER PROPERTY DISPOSED OF IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING ALLOWING ANY REGISTRATIONS OR ANY
APPLICATIONS FOR REGISTRATION OF ANY IMMATERIAL INTELLECTUAL PROPERTY RIGHTS TO
LAPSE OR GO ABANDONED IN THE ORDINARY COURSE OF BUSINESS), (II) SALES OF USED,
OBSOLETE OR WORN OUT EQUIPMENT OR OTHER PROPERTY NOT USED IN THE BUSINESS OF
PARENT AND ITS SUBSIDIARIES, PROVIDED THAT (X) IN THE JUDGMENT OF PARENT, THE
SALE OF SUCH EQUIPMENT OR OTHER PROPERTY WILL NOT RESULT IN MORE THAN A NOMINAL
REDUCTION IN THE BORROWER CONSOLIDATED ADJUSTED EBITDA FOR THE FOUR FISCAL
QUARTERS FOLLOWING SUCH SALE FROM WHAT IT WOULD OTHERWISE HAVE BEEN AND (Y) TO
THE EXTENT THE NET CASH PROCEEDS FROM ANY SALE OR DISPOSITION EFFECTED UNDER
THIS CLAUSE (II), TOGETHER WITH ALL OTHER SUCH SALES UNDER THIS CLAUSE (II) IN
THE SAME YEAR OF PARENT, EXCEED $20,000,000 SUCH EXCESS SHALL BE DEEMED TO BE AN
“ASSET SALE” AND SUBJECT TO THE PROVISIONS OF SECTION 5.5(B) (SUBJECT TO
SECTION 5.11 AND WITHOUT GIVING EFFECT TO THE $2,500,000 AMOUNT REFERRED TO IN
THE DEFINITION OF “ASSET SALE”), (III) ANY DISPOSITION OF ANY PROPERTY TO THE
BORROWER OR ONE OF THEIR RESPECTIVE WHOLLY OWNED SUBSIDIARIES WHICH IS A
SUBSIDIARY GUARANTOR, (IV) ANY DISPOSITION OF ANY PROPERTY TO A NON-GUARANTOR
SUBSIDIARY OF THE BORROWER, PROVIDED THAT THE BOOK VALUE OF THE PROPERTY SO
DISPOSED OF SHALL BE DEEMED TO CONSTITUTE AN INVESTMENT UNDER SECTION 9.8,
(V) THE SALE (WHETHER THROUGH A SALE, SWAP OR EXCHANGE) OF ANY TIMESHARE IN ANY
OF THE CAMPGROUND PARKS OR PURSUANT TO THE GREAT ESCAPE AGREEMENTS PERMITTED
UNDER SECTION 9.5(E)(II), (VI) THE SALE OF OTHER PROPERTY HAVING A FAIR MARKET
VALUE NOT TO EXCEED $25,000,000 IN THE AGGREGATE FOR ANY FISCAL YEAR OF PARENT,
(VII) THE SALE OF OTHER PROPERTY HAVING A FAIR MARKET VALUE NOT TO EXCEED
$250,000,000 IN THE AGGREGATE, PROVIDED THAT WITH RESPECT TO ALL DISPOSITIONS
PERMITTED BY THIS CLAUSE (VII), (A) SUCH DISPOSITIONS SHALL BE MADE FOR AT LEAST
FAIR MARKET VALUE, AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF
PARENT OR THE BORROWER, AND FOR AT LEAST 75% CASH OR CASH EQUIVALENT
CONSIDERATION, (B) THE REQUIREMENTS OF SECTION 5.5(B) ARE COMPLIED WITH IN
CONNECTION THEREWITH (SUBJECT TO SECTION 5.11) AND (C) IN CONNECTION WITH ANY
SUCH DISPOSITION AS TO WHICH THE FAIR MARKET VALUE OF THE RELATED PROPERTY IS IN
EXCESS OF $15,000,000, THE BORROWER SHALL BE IN PRO FORMA COMPLIANCE WITH
SECTION 9.1 AND SECTION 9.2 (PROVIDED THAT IN DETERMINING SUCH COMPLIANCE, THE
FIRST LIEN LEVERAGE RATIO SHALL BE DEEMED TO BE 0.25 TO 1.00 LOWER THAN THE
OTHERWISE APPLICABLE FIRST LIEN LEVERAGE RATIO), (VIII) THE SALE OF UNUSED REAL
PROPERTY THAT IS UNIMPROVED (EXCEPT FOR PARKING LOTS) AND THAT IS ADJACENT TO A
PARK, PROVIDED THAT WITH RESPECT TO ALL DISPOSITIONS PERMITTED BY THIS CLAUSE
(VIII), (A) SUCH DISPOSITIONS SHALL BE MADE FOR AT LEAST FAIR MARKET VALUE AS
DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF PARENT OR THE BORROWER,
AND FOR AT LEAST 75% CASH OR CASH EQUIVALENT CONSIDERATION, AND (B) THE
REQUIREMENTS OF SECTION 5.5(B) ARE COMPLIED WITH IN CONNECTION THEREWITH
(SUBJECT TO SECTION 5.11), (IX) DISPOSITIONS PERMITTED BY SECTIONS 9.3(G), 9.4,
9.5(A), 9.6 AND 9.8, (X) DISPOSITIONS IN THE ORDINARY COURSE OF BUSINESS OF
PERMITTED INVESTMENTS, (XI) LEASES, SUBLEASES, LICENSES OR SUBLICENSES
(INCLUDING THE PROVISION OF SOFTWARE UNDER AN OPEN SOURCE LICENSE), IN EACH CASE
IN THE ORDINARY COURSE OF BUSINESS, WHICH DO NOT MATERIALLY INTERFERE WITH THE
BUSINESS OF PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, (XII) DISPOSITIONS
RELATED TO

 

97

--------------------------------------------------------------------------------


 


RECOVERY EVENTS; PROVIDED THAT WITH RESPECT TO ALL DISPOSITIONS PERMITTED BY
THIS CLAUSE (XII) THE REQUIREMENTS OF SECTION 5.5(B) ARE COMPLIED WITH IN
CONNECTION THEREWITH (SUBJECT TO SECTION 5.11), (XIII) DISPOSITIONS OF
INVESTMENTS IN JOINT VENTURES TO THE EXTENT REQUIRED BY, OR MADE PURSUANT TO
CUSTOMARY BUY/SELL ARRANGEMENTS BETWEEN, THE JOINT VENTURE PARTIES SET FORTH IN
JOINT VENTURE ARRANGEMENTS AND SIMILAR BINDING ARRANGEMENTS, (XIV) DISPOSITIONS
OF PROPERTY (OTHER THAN CAPITAL STOCK OF THE PARTNERSHIP PARKS ENTITIES) TO THE
EXTENT THAT (A) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE
OF SIMILAR REPLACEMENT PROPERTY OR (B) THE PROCEEDS OF SUCH DISPOSITION ARE
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY AND (C) THE
FAIR MARKET VALUE OF ALL PROPERTY DISPOSED OF PURSUANT TO THIS CLAUSE (XIV) DOES
NOT EXCEED $10,000,000, (XV) DISPOSITIONS OF ACCOUNTS RECEIVABLES IN CONNECTION
WITH THE COLLECTION OR COMPROMISE THEREOF, (XVI) DISPOSITIONS IN THE ORDINARY
COURSE OF BUSINESS CONSISTING OF THE ABANDONMENT OF INTELLECTUAL PROPERTY
RIGHTS, WHICH IN THE REASONABLE GOOD FAITH DETERMINATION OF PARENT OR ANY OF ITS
SUBSIDIARIES, ARE UNECONOMICAL, NEGLIGIBLE, OBSOLETE OR OTHERWISE NOT MATERIAL
IN THE CONDUCT OF ITS BUSINESS, AND (XVII) DISPOSITIONS OF ALL OR ANY PORTION OF
THE CAPITAL STOCK OR THE PROPERTY OF KKI, LLC.


 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 9.5 to any Person other than Parent or any of its Subsidiaries, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

 


(D)         SALE AND LEASEBACK.  ENTER INTO ANY TRANSACTION PURSUANT TO WHICH IT
SHALL CONVEY, SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY PROPERTY AND, AS PART
OF THE SAME TRANSACTION OR SERIES OF TRANSACTIONS, RENT OR LEASE AS LESSEE OR
SIMILARLY ACQUIRE THE RIGHT TO POSSESSION OR USE OF, SUCH PROPERTY, OR OTHER
PROPERTY WHICH IT INTENDS TO USE FOR THE SAME PURPOSE OR PURPOSES AS SUCH
PROPERTY, TO THE EXTENT SUCH TRANSACTION GIVES RISE TO INDEBTEDNESS, UNLESS ANY
INDEBTEDNESS ARISING IN CONNECTION WITH SUCH TRANSACTION SHALL BE PERMITTED
UNDER SECTION 9.3(G).


 


(E)          CERTAIN PERMITTED TRANSACTIONS.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 9.5:


 

(I)                                     PERMITTED ACQUISITIONS.  THE BORROWER,
ANY SUBSIDIARY GUARANTOR OR ANY FOREIGN SUBSIDIARY MAY ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF, ANY PERSON, OR OF ASSETS
CONSTITUTING A BUSINESS UNIT, A LINE OF BUSINESS OR A DIVISION OF, SUCH PERSON
(WHETHER BY WAY OF PURCHASE OF ASSETS OR STOCK, BY MERGER OR CONSOLIDATION OR
OTHERWISE) AFTER THE DATE HEREOF (EACH, A “PERMITTED ACQUISITION”) SO LONG AS:

 

(A)      the Loan Parties shall be in pro forma compliance with Sections 9.1 and
9.2 after giving effect to such Permitted Acquisition (as if such Permitted
Acquisition had been consummated on the first day of such period), with the
First Lien Leverage Ratio being deemed, for this purpose, to be 0.25 to 1.00
times lower than that required under Section 9.1; provided, however, that
(x) any Indebtedness incurred or repaid in connection with such Permitted
Acquisition shall be deemed to have be incurred or repaid, as the case may be,
on such first day, and (y) Parent shall have delivered to the Administrative
Agent, at least five Business Days prior to the date of any such Permitted

 

98

--------------------------------------------------------------------------------


 

Acquisition, a certificate of a Responsible Officer of Parent setting forth
computations in reasonable detail demonstrating satisfaction of the foregoing
conditions as at the date of such certificate reflecting the terms of the
transaction as of such date; provided further that if prior to consummation of
such Permitted Acquisition changes are made to the terms that would alter the
computations previously delivered, Parent shall deliver a revised certificate
demonstrating satisfaction of the foregoing conditions on the date of the
consummation of such Permitted Acquisition;

 

(B)        such Permitted Acquisition (if by purchase of assets, merger or
consolidation) shall be effected in such manner so that the acquired business,
and the related assets, are owned either by the Borrower, a Subsidiary Guarantor
or a Foreign Subsidiary and, if effected by merger or consolidation involving
the Borrower, a Subsidiary Guarantor or a Foreign Subsidiary, then the Borrower,
such Subsidiary Guarantor or such Foreign Subsidiary shall be the continuing or
surviving entity and, if effected by merger or consolidation involving a Wholly
Owned Subsidiary of the Borrower, a Wholly Owned Subsidiary shall be the
continuing or surviving entity; provided, however, that with respect to any
Permitted Acquisition effected in such manner so that the acquired business, and
the related assets, are owned by a Foreign Subsidiary, such acquired business,
and the related assets, shall be located outside of the United States of
America;

 

(C)        the Borrower shall deliver to the Administrative Agent (which shall
promptly forward copies thereof to each Lender) (i) as soon as possible and in
any event no later than five days prior to the consummation of each such
Permitted Acquisition (or, if executed, such earlier date as shall be five
Business Days after the execution and delivery thereof), the most recent drafts
of the respective agreements or instruments pursuant to which such Permitted
Acquisition is to be consummated (including, without limitation, any related
management, non-compete, employment, option or other material agreements), any
schedules to such agreements or instruments and all other material ancillary
documents to be executed or delivered in connection therewith and (ii) promptly
following request therefor (but in any event within three Business Days
following such request), copies of such other information or documents
(including, without limitation, environmental risk assessments) relating to such
Permitted Acquisition as the Administrative Agent or the Required Lenders shall
have reasonably requested (and which is available, or obtainable within such
period by Parent with reasonable efforts);

 

(D)       to the extent applicable, the Borrower shall have complied with the
provisions of Section 8.6, including, without limitation, to the extent not
theretofore delivered, delivery to the Administrative Agent of (x) the
certificates evidencing 100% (or, in the case of any new Foreign Subsidiary the
Capital Stock of which is held by a Domestic Subsidiary, 65%) of the Capital
Stock of any new Subsidiary formed or acquired in connection with such Permitted
Acquisition, accompanied by undated stock powers executed in blank, and (y) the
agreements, instruments, opinions of counsel and other documents required under
Section 8.6;

 

(E)         the aggregate Purchase Price for each such Permitted Acquisition
shall not exceed $250,000,000 or, at any time the First Lien Leverage Ratio is
less than 3.25 to

 

99

--------------------------------------------------------------------------------


 

1.00 after giving effect to such Permitted Acquisition and the incurrence of any
related Indebtedness, $350,000,000, plus, in each case, the Net Cash Proceeds
received from the issuance of Capital Stock of Parent and from the related
contribution of cash to Holdings from Parent, in each case as contributed to the
Borrower, that are not otherwise expended pursuant to Sections 9.7 or 9.8(i),
plus the portion of any consideration paid with Qualified Net Cash Equity
Proceeds and/or in Qualified Capital Stock of Parent; and

 

(F)         immediately prior to such Permitted Acquisition and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing.

 

(II)                                  OTHER DISPOSITIONS.  THE BORROWER OR ANY
OF ITS SUBSIDIARIES MAY DISPOSE OF (WHETHER THROUGH A SALE, SWAP OR EXCHANGE)
ANY TIMESHARE OR FRACTIONAL INTEREST IN ANY OF THE CAMPGROUND PARKS OR ANY
ASSETS OR INTERESTS PURSUANT TO THE GREAT ESCAPE AGREEMENTS.

 

9.6.                              Restricted Payments.  Declare or make any
Restricted Payment, except that:

 

(A)          EACH SUBSIDIARY OF PARENT MAY MAKE RESTRICTED PAYMENTS TO, OR ON
BEHALF OF OR FOR THE BENEFIT OF, PARENT TO ENABLE PARENT TO PAY OUT-OF-POCKET
ACCOUNTING FEES, LEGAL FEES AND OTHER AMOUNTS INCURRED OR OWING BY PARENT IN THE
ORDINARY COURSE OF BUSINESS PURSUANT TO THE SHARED SERVICES AGREEMENT;

 

(B)         EACH SUBSIDIARY OF PARENT MAY MAKE RESTRICTED PAYMENTS TO, OR ON
BEHALF OF OR FOR THE BENEFIT OF, PARENT IN RESPECT OF (I) INCOME TAX LIABILITIES
OF PARENT AND ITS SUBSIDIARIES IN ACCORDANCE WITH THE TAX SHARING AGREEMENT AND
(II) VALUE ADDED TAX, FRANCHISE TAXES AND SIMILAR TAXES TO ENABLE PARENT TO PAY
ANY SUCH TAXES IMPOSED ON PARENT ON BEHALF OR ON ACCOUNT OF ITS SUBSIDIARIES;

 

(C)          SO LONG AS AT THE TIME THEREOF AND AFTER GIVING EFFECT THERETO NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH OF
HOLDINGS AND THE BORROWER MAY MAKE RESTRICTED PAYMENTS IN CASH TO ENABLE PARENT
AND ITS SUBSIDIARIES:

 

(I)                                     TO PAY OBLIGATIONS OF PARENT OR ANY OF
ITS SUBSIDIARIES UNDER THE PARTNERSHIP PARKS AGREEMENTS TO THE EXTENT SUCH
OBLIGATIONS CANNOT BE MET WITH CASH FLOW AVAILABLE TO PARENT FROM THE
PARTNERSHIP PARKS ENTITIES AND OTHER PAYMENT OBLIGATIONS OF PARENT OR ANY OF ITS
SUBSIDIARIES THEREUNDER AND TO PAY ANY PRINCIPAL AND INTEREST AMOUNTS DUE AT
MATURITY UNDER THE NEW TIME WARNER FACILITY  TO THE EXTENT SUCH PAYMENT
OBLIGATIONS OR SUCH PRINCIPAL AND INTEREST AMOUNTS CANNOT BE MET WITH CASH FLOW
AVAILABLE TO PARENT FROM THE PARTNERSHIP PARK ENTITIES AND CANNOT BE FUNDED
UNDER THE NEW TIME WARNER FACILITY; AND

 

(II)                                  TO PURCHASE LIMITED PARTNERSHIP UNITS
UNDER THE PARTNERSHIP PARKS AGREEMENTS FOR AN AMOUNT IN ANY FISCAL YEAR OF
PARENT NOT TO EXCEED THE LIQUIDITY PUT THRESHOLD AMOUNT FOR SUCH FISCAL YEAR;

 

100

--------------------------------------------------------------------------------


 

(III)                               TO MAKE CAPITAL EXPENDITURES FOR THE
PARTNERSHIP PARKS ENTITIES, PROVIDED THAT THE MAKING OF SUCH CAPITAL
EXPENDITURES DOES NOT VIOLATE SECTION 9.7;

 

(IV)                              TO FINANCE ANY INVESTMENT PERMITTED TO BE MADE
PURSUANT TO SECTION 9.8; PROVIDED THAT (A) SUCH RESTRICTED PAYMENT SHALL BE MADE
SUBSTANTIALLY CONCURRENTLY WITH THE CLOSING OR CONSUMMATION OF SUCH INVESTMENT
AND (B) PARENT SHALL, IMMEDIATELY FOLLOWING THE CLOSING OR CONSUMMATION THEREOF,
CAUSE (1) ALL PROPERTY ACQUIRED (WHETHER ASSETS OR EQUITY INTERESTS) TO BE
CONTRIBUTED TO THE BORROWER OR A LOAN PARTY (OR A PERSON THAT WILL BECOME A LOAN
PARTY UPON RECEIPT OF SUCH  CONTRIBUTION) OR (2) THE MERGER (TO THE EXTENT
PERMITTED IN SECTION 9.5(A)) OF THE PERSON FORMED OR ACQUIRED INTO THE BORROWER
OR A LOAN PARTY IN ORDER TO CONSUMMATE SUCH PERMITTED ACQUISITION, IN EACH CASE,
IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 8.6;

 

(V)                                 TO MAKE CASH PAYMENTS IN LIEU OF THE
ISSUANCE OF FRACTIONAL SHARES IN CONNECTION WITH THE EXERCISE OF WARRANTS,
OPTIONS OR OTHER SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR EQUITY
INTERESTS OF PARENT; PROVIDED THAT ANY SUCH CASH PAYMENT SHALL NOT BE FOR THE
PURPOSE OF EVADING THE LIMITATIONS SET FORTH IN THIS SECTION 9.6 (AS DETERMINED
IN GOOD FAITH BY THE BOARD OF DIRECTORS OR THE MANAGING BOARD, AS THE CASE MAY
BE, OF PARENT (OR ANY AUTHORIZED COMMITTEE THEREOF));

 

(VI)                              TO PAY FEES AND EXPENSES (OTHER THAN TO
AFFILIATES) RELATED TO ANY UNSUCCESSFUL EQUITY OR DEBT OFFERING PERMITTED BY
THIS AGREEMENT NOT IN EXCESS OF $2,000,000 IN THE AGGREGATE; AND

 

(VII)                           TO PAY FEES, COSTS AND EXPENSES RELATED TO THE
TRANSACTIONS AND THE RELATED TRANSACTIONS ON THE CLOSING DATE;

 

(D)         TO THE EXTENT CONSTITUTING RESTRICTED PAYMENTS, PARENT AND ITS
SUBSIDIARIES MAY ENTER INTO AND CONSUMMATE TRANSACTIONS EXPRESSLY PERMITTED BY
ANY PROVISION OF SECTION 9.5, 9.8 OR 9.10;

 

(E)          EACH OF THE BORROWER AND HOLDINGS MAY MAKE OTHER RESTRICTED
PAYMENTS (INCLUDING (I) TO ENABLE PARENT OR HOLDINGS TO PAY PRINCIPAL PAYMENTS
PERMITTED TO BE DUE, AND INTEREST DUE, ON INDEBTEDNESS OF PARENT OR HOLDINGS
(EXCLUDING PRINCIPAL AND INTEREST PAYMENTS DUE AT MATURITY UNDER THE NEW TIME
WARNER FACILITY) AND (II) TO ENABLE PARENT TO REDEEM WARRANTS THAT MAY BE ISSUED
AS PART OF THE PLAN OF REORGANIZATION); PROVIDED THAT FOR PURPOSES OF
DISTRIBUTIONS UNDER THIS CLAUSE (E), (X) AFTER GIVING EFFECT TO ANY SUCH
RESTRICTED PAYMENT AND ITS USE NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND
THE LOAN PARTIES SHALL BE IN PRO FORMA COMPLIANCE WITH SECTIONS 9.1 AND 9.2 AND
(Y) THE AMOUNT OF ALL SUCH OTHER RESTRICTED PAYMENTS IN ANY FISCAL YEAR SHALL
NOT EXCEED (A) FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010, THE LESSER OF
(1) $10,000,000 AND (2) THE SUM OF $5,000,000 PLUS THE DIFFERENCE BETWEEN THE
LIQUIDITY PUT THRESHOLD AMOUNT AND THE AMOUNT OF RESTRICTED PAYMENTS MADE
PURSUANT TO SECTION 9.6(C)(II) DURING SUCH FISCAL YEAR PLUS THE EXCESS CASH FLOW
NOT APPLIED TO PREPAY TRANCHE B TERM LOANS PURSUANT TO SECTION 5.5(C) (SUBJECT
TO SECTION 5.11(D)), (B) FOR THE FISCAL YEAR ENDED DECEMBER 31,

 

101

--------------------------------------------------------------------------------


 

2011, THE LESSER OF (1) $20,000,000 AND (2) THE SUM OF $10,000,000 PLUS THE
DIFFERENCE BETWEEN THE  LIQUIDITY PUT THRESHOLD AMOUNT AND THE AMOUNT OF
RESTRICTED PAYMENTS MADE PURSUANT TO SECTION 9.6(C)(II) DURING SUCH FISCAL YEAR
PLUS THE EXCESS CASH FLOW NOT APPLIED TO PREPAY TRANCHE B TERM LOANS PURSUANT TO
SECTION 5.5(C) (SUBJECT TO SECTION 5.11(D)), (C) FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2012, THE LESSER OF (1) $30,000,000 AND (2) THE SUM OF $20,000,000
PLUS THE DIFFERENCE BETWEEN THE  LIQUIDITY PUT THRESHOLD AMOUNT  AND THE AMOUNT
OF RESTRICTED PAYMENTS MADE PURSUANT TO SECTION 9.6(C)(II) DURING SUCH FISCAL
YEAR PLUS THE EXCESS CASH FLOW NOT APPLIED TO PREPAY TRANCHE B TERM LOANS
PURSUANT TO SECTION 5.5(C) (SUBJECT TO SECTION 5.11(D)) AND (D) FOR ANY
SUBSEQUENT FISCAL YEAR, $40,000,000;

 

(F)            PARENT AND ITS SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS IN THE
FORM OF NONCASH REPURCHASES OF CAPITAL STOCK OF PARENT DEEMED TO OCCUR UPON THE
EXERCISE OF STOCK OPTIONS OR WARRANTS IF SUCH REPURCHASED CAPITAL STOCK
REPRESENTS ALL OR A PORTION OF THE EXERCISE PRICE OF SUCH OPTIONS OR WARRANTS
AND CASH PAYMENTS IN LIEU OF THE ISSUANCE OF FRACTIONAL SHARES IN CONNECTION
WITH THE EXERCISE OF SUCH STOCK OPTIONS OR WARRANTS;

 

(G)         PARENT MAY (I) REDEEM WARRANTS THAT MAY BE ISSUED AS PART OF THE
PLAN OF REORGANIZATION TO THE EXTENT IT RECEIVES A RELATED RESTRICTED PAYMENT
UNDER CLAUSE (E) OF THIS SECTION 9.6 AND (II) MAKE ANY OTHER RESTRICTED PAYMENTS
REQUIRED TO BE MADE IN CONNECTION WITH THE TRANSACTIONS;

 

(H)         EACH OF HOLDINGS AND THE BORROWER MAY MAKE RESTRICTED PAYMENTS IN
CASH TO ENABLE PARENT, AND PARENT MAY MAKE RESTRICTED PAYMENTS FROM RP ELIGIBLE
PROCEEDS IN AN AGGREGATE AMOUNT NOT TO EXCEED (X) $300,000,000 MINUS (Y) THE
AGGREGATE PREPAYMENTS ON ACCOUNT OF THE LOANS UNDER THE SECOND LIEN CREDIT
AGREEMENT AS A RESULT OF THE OPERATION OF SECTION 5.5(D) MADE AT ANY TIME WHEN
THE PRO FORMA FIRST LIEN LEVERAGE RATIO EXCEEDS 2.50 TO 1.00; PROVIDED THAT
AFTER GIVING PRO FORMA EFFECT TO (I) EACH DISPOSITION WHICH IS THE SOURCE OF
SUCH RP ELIGIBLE PROCEEDS AND (II) THE CORRESPONDING RESTRICTED PAYMENT, (X) THE
FIRST LIEN LEVERAGE RATIO SHALL NOT EXCEED 3.00 (OR IN THE CASE OF RP ELIGIBLE
PROCEEDS IN RESPECT OF A DISPOSITION UNDER 9.5(C)(VII), 2.50 TO 1.00)  TO 1.00
AND (Y) THE BORROWER SHALL HAVE MINIMUM LIQUIDITY OF AT LEAST $150,000,000;

 

(I)             EACH OF HOLDINGS AND THE BORROWER MAY MAKE RESTRICTED PAYMENTS
IN CASH IN AN AGGREGATE AMOUNT NOT TO EXCEED $2,500,000 TO ENABLE PARENT TO
REPURCHASE, RETIRE OR ACQUIRE FOR VALUE EQUITY INTERESTS OF PARENT FROM ANY
FUTURE, PRESENT OR FORMER EMPLOYEE OR DIRECTOR OF PARENT OR ANY OF ITS
SUBSIDIARIES PURSUANT TO ANY EMPLOYEE OR DIRECTOR EQUITY PLAN, EMPLOYEE OR
DIRECTOR STOCK OPTION PLAN OR ANY OTHER EMPLOYEE OR DIRECTOR BENEFIT PLAN OR ANY
AGREEMENT (INCLUDING ANY STOCK SUBSCRIPTION OR SHAREHOLDER AGREEMENT) WITH ANY
EMPLOYEE OR DIRECTOR OF PARENT OR ANY OF ITS SUBSIDIARIES; AND

 

(J)             EACH OF HOLDINGS AND THE BORROWER MAY MAKE RESTRICTED PAYMENTS
IN CASH TO ENABLE PARENT, AND PARENT MAY MAKE RESTRICTED PAYMENTS TO EXECUTIVES
OF PARENT WHEN RESTRICTED CAPITAL STOCK OF PARENT VESTS (IN LIEU OF PAYMENT OF
INCOME TAX BY SUCH EXECUTIVES).

 

102

--------------------------------------------------------------------------------


 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
(i) any Subsidiary of Holdings to Holdings or the Borrower or to any other
Wholly Owned Subsidiary of Holdings which is a Subsidiary Guarantor, or by an
Excluded Foreign Subsidiary to any other Subsidiary of Holdings or (ii) any
Subsidiary of Parent (other than Holdings or any of its Subsidiaries) to Parent
or to any other Subsidiary of Parent or to prohibit any dividend payments or
other distributions payable solely in Capital Stock of such Person.

 

9.7.                              Capital Expenditures.  Make or commit to make
any Capital Expenditure, except Capital Expenditures of Parent and its
Subsidiaries not exceeding the Base Capital Expenditure Amount during any fiscal
year or period of Parent; provided, that (i) the lesser of (x) any such amount
referred to above, if not so expended in the fiscal year or period for which it
is permitted and (y) 50% of the amount of the Base Capital Expenditure Amount
for such fiscal year may be carried over for expenditure in the next succeeding
fiscal year and (ii) Capital Expenditures made during any fiscal year shall be
deemed made, first, in respect of amounts carried over from the prior fiscal
year pursuant to subclause (i) above and, second, in respect of amounts
permitted for such fiscal year as provided above.  For purposes of the
foregoing, the “Base Capital Expenditure Amount” shall be an amount equal to
$100,000,000 for the fiscal year ending December 31, 2010 and an amount equal to
$110,000,000 for any subsequent fiscal year plus, in each case, with respect to
each fiscal year in which an Acquisition is consummated and the immediately
following fiscal year, an amount for each such fiscal year equal to 40% of the
EBITDA of the Person so acquired for the four fiscal quarters of such Person
immediately preceding the date of such Acquisition (it being understood and
agreed that EBITDA shall be calculated as set forth in the definition of “Parent
Consolidated Adjusted EBITDA”) plus, in each case, the Net Cash Proceeds
received from the issuance of Capital Stock of Parent and from the related
contribution of cash to Holdings from Parent, in each case as contributed to the
Borrower, that are not otherwise expended pursuant to Section 9.5(e) or 9.8(i).

 

9.8.                              Investments.  Make or permit to remain
outstanding any Investments except:

 

(A)          INVESTMENTS OUTSTANDING ON THE DATE HEREOF AND IDENTIFIED ON
SCHEDULE 9.8(A);

 

(B)         OPERATING DEPOSIT ACCOUNTS WITH BANKS;

 

(C)          PERMITTED INVESTMENTS;

 

(D)         INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS AND OTHER
CREDITS TO SUPPLIERS IN THE ORDINARY COURSE OF BUSINESS;

 

(E)          INVESTMENTS CONSISTING OF (I) INDEBTEDNESS, LIENS, FUNDAMENTAL
CHANGES AND RESTRICTED PAYMENTS PERMITTED UNDER SECTIONS 9.3 (OTHER THAN
SECTION 9.3(D) WITH RESPECT TO PARENT), 9.4, 9.5 AND 9.6, RESPECTIVELY AND
(II) INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN
RIDES, INTELLECTUAL PROPERTY ASSETS AND RELATED ASSETS SO LONG AS THE FAIR
MARKET VALUE OF THE PROPERTY THAT IS INVESTED DOES NOT EXCEED $100,000,000 IN
THE

 

103

--------------------------------------------------------------------------------


 

AGGREGATE, PROVIDED THAT IN THE CASE OF ANY INVESTMENT THAT WOULD BE A CAPITAL
EXPENDITURE SUCH INVESTMENT SHALL BE CONSIDERED A CAPITAL EXPENDITURE FOR
PURPOSES OF SECTION 9.7 AND SHALL BE DISREGARDED FOR PURPOSES OF THIS
SECTION 9.8;

 

(F)            (I) INVESTMENTS (INCLUDING DEBT OBLIGATIONS AND CAPITAL STOCK)
RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF ANY PERSON OR IN
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, OR OTHER DISPUTES WITH, ANY PERSON
ARISING IN THE ORDINARY COURSE OF BUSINESS OR UPON THE FORECLOSURE WITH RESPECT
TO ANY SECURED INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT TO ANY SECURED
INVESTMENT, (II) THE NON-CASH PROCEEDS OF ANY DISPOSITION PERMITTED BY
SECTION 9.5(C) AND (III) LIMITED PARTNERSHIP UNITS PURCHASED PURSUANT TO THE
PARTNERSHIP PARKS AGREEMENTS;

 

(G)         (I) LOANS AND ADVANCES TO HOLDINGS, PARENT OR ANY PARTNERSHIP PARK
ENTITY (OR ANY DIRECT OR INDIRECT PARENT THEREOF) IN LIEU OF, AND NOT IN EXCESS
OF THE AMOUNT OF (AFTER GIVING EFFECT TO ANY OTHER LOANS, ADVANCES OR RESTRICTED
PAYMENTS IN RESPECT THEREOF), RESTRICTED PAYMENTS TO THE EXTENT PERMITTED TO BE
MADE TO HOLDINGS OR PARENT IN ACCORDANCE WITH SECTION 9.6 (WITH ANY SUCH LOAN OR
ADVANCE TO BE DEEMED TO BE A RESTRICTED PAYMENT FOR PURPOSES OF SECTION 9.6) AND
(II) INVESTMENTS BY PARENT OR ANY OTHER SUBSIDIARY OF PARENT IN GP
HOLDINGS, INC., SFT HOLDINGS, INC., SIX FLAGS OVER TEXAS, INC., SFOG II, INC.
AND/OR THE PARTNERSHIP PARKS ENTITIES THAT WILL BE USED TO MAKE OR CONSTITUTE
“AFFILIATE LOANS” FOR PURPOSES OF THE PARTNERSHIP PARKS AGREEMENTS;

 

(H)         ADVANCES OF PAYROLL PAYMENTS TO EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS;

 

(I)             INVESTMENTS TO THE EXTENT THAT PAYMENT FOR SUCH INVESTMENTS IS
MADE WITH QUALIFIED NET CASH EQUITY PROCEEDS OR WITH THE NET CASH PROCEEDS
RECEIVED (WITHOUT DUPLICATION) FROM THE ISSUANCE OF CAPITAL STOCK OF PARENT AND
FROM THE CONTRIBUTION OF CASH TO HOLDINGS FROM PARENT, IN EACH CASE AS
CONTRIBUTED TO THE BORROWER AND NOT OTHERWISE EXPENDED PURSUANT TO
SECTION 9.5(E) OR 9.7 AND/OR QUALIFIED CAPITAL STOCK OF PARENT;

 

(J)             INVESTMENTS HELD BY A SUBSIDIARY ACQUIRED AFTER THE CLOSING DATE
OR OF A CORPORATION MERGED INTO THE BORROWER OR MERGED OR CONSOLIDATED WITH A
SUBSIDIARY OF THE BORROWER IN ACCORDANCE WITH SECTION 9.5 AFTER THE CLOSING DATE
TO THE EXTENT THAT SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF OR IN
CONNECTION WITH SUCH ACQUISITION, MERGER OR CONSOLIDATION AND WERE IN EXISTENCE
ON THE DATE OF SUCH ACQUISITION, MERGER OR CONSOLIDATION;

 

(K)          INVESTMENTS BY PARENT OR ANY OF ITS SUBSIDIARIES IN ASSETS THAT
WERE PERMITTED INVESTMENTS WHEN SUCH INVESTMENT WAS MADE;

 

(L)             (I) ASSET PURCHASES (INCLUDING PURCHASES OF INVENTORY, SUPPLIES
AND MATERIALS) AND (II) THE LICENSING OR CONTRIBUTION OF INTELLECTUAL PROPERTY
PURSUANT TO JOINT MARKETING ARRANGEMENTS WITH OTHER PERSONS, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS;

 

(M)       GUARANTEES BY PARENT OR ANY OF ITS SUBSIDIARIES OF LEASES (OTHER THAN
CAPITALIZED LEASES) OR OF OTHER OBLIGATIONS OF SUBSIDIARIES THAT DO NOT
CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;

 

104

--------------------------------------------------------------------------------


 

(N)         INVESTMENTS IN JOINT VENTURES PURSUANT TO WHICH, AMONG OTHER THINGS,
PARENT OR ANY OF ITS SUBSIDIARIES IS GRANTED INTELLECTUAL PROPERTY RIGHTS FOR
ITS PARKS;

 

(O)         INVESTMENTS CONSTITUTING (I) CONTRIBUTIONS TO THE EQUITY OF HWP
WHETHER DIRECTLY OR THROUGH THE JOINT VENTURE CONTEMPLATED BY THE GREAT ESCAPE
AGREEMENTS, (II) CONTRIBUTIONS TO SUCH JOINT VENTURE AS CONTEMPLATED BY THE
GREAT ESCAPE AGREEMENTS AND ADDITIONAL INVESTMENTS THEREIN AND (III) INVESTMENTS
IN A JOINT VENTURE FORMED FOR THE LEASE OF PROPERTY AND CONSTRUCTION OF A TIME
SHARE HOTEL TO BE LOCATED IN LAKE GEORGE, NEW YORK; PROVIDED THAT THE AGGREGATE
OUTSTANDING AMOUNT OF ALL SUCH INVESTMENTS PERMITTED BY THIS CLAUSE (O) SHALL
NOT EXCEED $10,000,000;

 

(P)         INVESTMENTS BY PARENT AND ITS SUBSIDIARIES IN HOLDINGS AND ANY
SUBSIDIARY OF HOLDINGS INCLUDING GUARANTEES BY PARENT OR ANY OF ITS SUBSIDIARIES
OF OBLIGATIONS OF PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY GUARANTOR;
PROVIDED THAT WITH RESPECT TO NON-GUARANTOR SUBSIDIARIES, SUCH INVESTMENTS
(TOGETHER WITH INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARIES PERMITTED UNDER
SECTION 9.3(E)) MAY NOT BE IN EXCESS OF THE AMOUNT PERMITTED UNDER
SECTION 9.3(E);

 

(Q)         INVESTMENTS BY FOREIGN SUBSIDIARIES IN WHOLLY OWNED SUBSIDIARIES
WHICH ARE FOREIGN SUBSIDIARIES, INCLUDING GUARANTEES BY FOREIGN SUBSIDIARIES OF
OBLIGATIONS OF OTHER WHOLLY OWNED SUBSIDIARIES WHICH ARE FOREIGN SUBSIDIARIES;

 

(R)            HEDGING AGREEMENTS ENTERED INTO IN THE NORMAL COURSE OF BUSINESS
AND CONSISTENT WITH INDUSTRY PRACTICE AND NOT FOR SPECULATIVE PURPOSES;

 

(S)          INVESTMENTS RECEIVED IN CONNECTION WITH ANY DISPOSITION PERMITTED
UNDER SECTION 9.5 OR ANY DISPOSITION TO WHICH THE REQUIRED LENDERS SHALL HAVE
CONSENTED IN ACCORDANCE WITH SECTION 12.1;

 

(T)            ANY ACQUISITION PERMITTED BY SECTION 9.5(B) OR 9.5(E);

 

(U)         INVESTMENTS IN AN AGGREGATE AMOUNT OF UP TO BUT NOT EXCEEDING
$100,000 DURING ANY FISCAL YEAR IN 229 EAST 79TH STREET ASSOCIATES L.P.;

 

(V)         ADDITIONAL INVESTMENTS (INCLUDING INVESTMENTS IN ANY NON-GUARANTOR
SUBSIDIARIES OF THE BORROWER AND IN DICK CLARK) UP TO BUT NOT EXCEEDING THE SUM
OF (I) $75,000,000 AND (II) THE AGGREGATE AMOUNT OF EXCESS CASH FLOW FOR
COMPLETED FISCAL YEARS OF THE BORROWER SINCE THE CLOSING DATE NOT APPLIED OR TO
BE APPLIED PURSUANT TO SECTION 5.5(C) MINUS THE AMOUNT OF RESTRICTED PAYMENTS
MADE PURSUANT TO SECTIONS 9.6(C) AND 9.6(E); PROVIDED THAT THE AGGREGATE AMOUNT
OF INVESTMENTS PERMITTED BY THIS SECTION 9.8(V) SHALL NOT EXCEED $100,000,000 AT
ANY TIME OUTSTANDING, PROVIDED, FURTHER THAT THE AGGREGATE AMOUNT OF INVESTMENTS
IN FOREIGN SUBSIDIARIES, TOGETHER WITH THE AGGREGATE AMOUNT OF OUTSTANDING
INDEBTEDNESS OF AND GUARANTEES OF INDEBTEDNESS OF FOREIGN SUBSIDIARIES PERMITTED
BY SECTION 9.3(E) SHALL NOT EXCEED $50,000,000 AT ANY TIME OUTSTANDING;
PROVIDED, STILL FURTHER THAT NOTWITHSTANDING THE FOREGOING, ADDITIONAL
INVESTMENTS UNDER THIS CLAUSE (V) MAY BE MADE WITH AMOUNTS AVAILABLE UNDER
SECTION 9.8(I); AND

 

105

--------------------------------------------------------------------------------


 

(W)       LOANS OR ADVANCES TO OFFICERS, DIRECTORS, MEMBERS OF MANAGEMENT,
EMPLOYEES CONSULTANTS AND INDEPENDENT CONTRACTORS OF PARENT OR ANY OF ITS
SUBSIDIARIES (I) IN AN AGGREGATE AMOUNT (AS TO ALL SUCH OFFICERS, DIRECTORS,
MEMBERS OF MANAGEMENT, EMPLOYEES, CONSULTANTS AND INDEPENDENT CONTRACTORS) UP TO
$1,000,000 AT ANY ONE TIME OUTSTANDING AND (II) IN CONNECTION WITH SUCH PERSON’S
PURCHASE OF EQUITY INTERESTS OF PARENT IN AN AGGREGATE AMOUNT NOT TO EXCEED
$1,000,000 AT ANY TIME OUTSTANDING, DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS
OR WRITE-OFFS OF SUCH LOANS OR ADVANCES.

 

provided, that neither Parent nor any of its Subsidiaries (other than a
Partnership Park Entity) shall make any Investment in any Partnership Park
Entity, Holdings, Borrower or any Subsidiary of Parent that is not a Subsidiary
Guarantor other than pursuant to Section 9.8(g) and 9.8(e).

 

9.9.                              Prepayment of Certain Indebtedness.  Purchase,
redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, or
enter into any derivative transaction or similar transaction obligating Holdings
or any of its Subsidiaries to make payments to any other Person as a result of a
change in market value of, Indebtedness outstanding under the Second Lien Credit
Agreement, any Permitted Second Lien Refinancing Indebtedness or any Indenture
of Parent or Holdings (it being understood that the following shall be
permitted: (a) payments of regularly scheduled principal and interest and
mandatory prepayments of Indebtedness of Parent and its Subsidiaries (including,
without limitation, the Second Lien Credit Agreement, any Permitted Second Lien
Refinancing Indebtedness and the New Time Warner Facility) shall be permitted,
(b) payments of the principal amount of Indebtedness (or accreted value, if
applicable) of Parent or Holdings shall be permitted, with the Net Cash Proceeds
of the Second Lien Credit Agreement or any Permitted Second Lien Refinancing
Indebtedness permitted under Section 9.3(i), (c) payments of the principal
amount of Indebtedness (or accreted value, if applicable) of Parent or Holdings
shall be permitted, with the Net Cash Proceeds of Indebtedness of Parent or
Holdings, as the case may be (to the extent such Indebtedness constitutes a
refinancing, refunding, replacement or renewal thereof plus all interest
capitalized in connection therewith, any Refinancing Expenses and any costs and
premiums associated with such refinancing, refunding, replacement or renewal)
and is permitted pursuant to Section 9.3, to the extent not required to prepay
any Loans or Facility pursuant to Section 5.5), (d) payments with respect to
intercompany Indebtedness permitted under this Agreement and owed to a Loan
Party, (e) payments with respect to intercompany Indebtedness permitted under
this Agreement and owed to Parent so long as immediately prior to and after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing (it being agreed that in determining compliance with Section 9.6, any
such payments shall be deemed to constitute Restricted Payments), (f) payments
with respect to intercompany Indebtedness permitted under this Agreement and
owed to any Non-Guarantor Subsidiary so long as immediately prior to and after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing, (g) payments of the principal amount of Indebtedness (or accreted
value, if applicable) of Parent or Holdings shall be permitted with Qualified
Capital Stock of Parent so long as such Qualified Capital Stock is issued in
contemplation of such repayment, and (h) payments of regularly scheduled
principal and interest of Indebtedness (or accreted value, if applicable)
incurred pursuant to Sections 9.3(g), (h) and (k) to the extent that the assets
securing such Indebtedness are Disposed of in compliance with Section 9.5(c).

 

106

--------------------------------------------------------------------------------


 

9.10.                        Transactions with Affiliates.  Enter into any
transaction with any Affiliate unless such transaction is upon fair and
reasonable terms no less favorable to Parent, Holdings, the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, (i) any Affiliate who is an individual may serve as a director,
officer or employee of Parent or any of its Subsidiaries and such Person may
receive, and Parent and its Subsidiaries may engage in any transaction or series
of transactions related to, reasonable compensation, severance, indemnities and
reimbursement of reasonable expenses, including stock incentive and option plans
and agreements relating thereto, (ii) Parent and its Subsidiaries may enter into
transactions (other than extensions of credit by Parent or any of its
Subsidiaries to an Affiliate) providing for the leasing of Property, the
rendering or receipt of services or the purchase or sale of inventory and other
Property in the ordinary course of business if the monetary or business
consideration arising therefrom would be substantially as advantageous to Parent
and its Subsidiaries as the monetary or business consideration that would obtain
in a comparable transaction with a Person not an Affiliate, (iii) the Borrower
or any of its Subsidiaries may make an Acquisition of assets of any Person which
is an Affiliate solely by reason of such Person being controlled by Parent or
any of its Subsidiaries and may make Investments in such Person, provided that
such Acquisitions and Investments are (A) permitted under Section 9.5(e)(i) or
9.8 and (B) made upon fair and reasonable terms no less favorable to Parent or
such Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, (iv) Parent or any of
its Subsidiaries may enter into any transaction required of it pursuant to
(A) Section 9.8, (B) its agreement with Dick Clark, or (C) the Great Escape
Agreements, (v) Parent and its Subsidiaries may be parties to and may perform
their respective obligations under the Shared Services Agreement and the Tax
Sharing Agreement, (vi) Parent or any of its Subsidiaries may perform their
duties and obligations under the Partnership Parks Agreements and (vii) Parent
or any of its Subsidiaries may enter into or consummate any transaction
permitted for it by Sections 9.3(b), 9.3(c), 9.3(d), 9.3(e), 9.3(f), 9.3(i),
9.3(j), 9.3(k), 9.3(n), 9.3(o), 9.3(r), 9.3(s), 9.4(j), 9.4(k), 9.4(l), 9.4(v),
9.5(a), 9.5(c)(iii), 9.5(c)(iv), 9.5(c)(v), 9.5(c)(ix), 9.5(c)(xi), 9.5(c)(xiv),
9.5(e)(ii), 9.6, 9.8(a), 9.8(e), 9.8(f), 9.8(g), 9.8(h), 9.8(i), 9.8(j), 9.8(k),
9.8(l), 9.8(m), 9.8(n), 9.8(o), 9.8(p), 9.8(q), 9.8(s), 9.8(t), 9.8(u),
9.8(v) or 9.8(w).

 

9.11.                        Changes in Fiscal Periods.  Permit the fiscal year
of Parent, Holdings or the Borrower to end on a day other than December 31 or
change Parent’s, Holdings’ or the Borrower’s method of determining fiscal
quarters.

 

9.12.                        Certain Restrictions. Enter into, after the date
hereof, any indenture, agreement, instrument or other arrangement that, directly
or indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the incurrence or
payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances or Investments or the sale, assignment,
transfer or other disposition of Property, other than any such prohibition or
restraint (a) set forth in any agreement providing for the disposition of
Property (so long as such prohibition or restraint relates only to the Property
to be disposed of), (b) set forth in any of the Loan Documents, the Second Lien
Credit Documents, any Indenture (so long as such prohibition or restraint is
not, in the good faith judgment of Parent, more restrictive than those required
for comparable Indebtedness incurred by comparable entities), or any other
document relating to any existing Indebtedness or any Indebtedness referred to
in Section 9.3(b), 9.3(c), 9.3(g), 9.3(h), 9.3(i), 9.3(n), 9.3(o) and 9.3(s)

 

107

--------------------------------------------------------------------------------


 

(and any comparable prohibitions or restraints in any document governing any
Indebtedness incurred to refinance any of the foregoing, so long as such
prohibitions or restraints are, in the good faith judgment of Parent, no more
restrictive than those applicable to the Indebtedness being refinanced), (c) set
forth in any Real Property lease agreement, licenses, joint venture agreements,
contracts entered into in the ordinary course of business to the extent that
such prohibition or restraint relates only to the Property which is the subject
of such instrument and could not reasonably be expected to result in a Material
Adverse Effect, (d) set forth in any instrument relating to a Permitted Lien, so
long as such prohibitions or restraints relate only to the Property encumbered
by such Permitted Lien and (e) set forth in any Contractual Obligation with
respect to (i) negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 9.3(g), 9.3(h) and 9.3(s) but solely to
the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness, (ii) customary provisions restricting subletting
or assignment of any lease governing a leasehold interest, and (iii) customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business.

 

9.13.                        Lines of Business.  Engage to any substantial
extent in any line or lines of business activity other than the business of
owning and operating amusement and attraction parks, and businesses related,
ancillary or complementary thereto and the businesses and activities related
thereto more fully described on Schedule 9.13 attached hereto.

 

9.14.                        Modifications of Certain Documents.  Consent to any
modification, supplement or waiver of:

 

(A)          ANY PROVISION OF THE NEW TIME WARNER FACILITY, THE EFFECT OF WHICH
WOULD BE MATERIALLY ADVERSE TO THE LENDERS;

 

(B)         ITS ARTICLES OF INCORPORATION OR BY-LAWS (OR SIMILAR CONSTITUENT
DOCUMENTS) IN ANY MANNER ADVERSE, IN ANY MATERIAL RESPECT, TO THE LENDERS;

 

(C)          ANY PROVISION OF THE PARTNERSHIP PARKS AGREEMENTS, THE GREAT ESCAPE
AGREEMENTS, THE TAX SHARING AGREEMENT OR ANY AGREEMENT RELATING TO ANY PERMITTED
ACQUISITION OR ANY LEASE OF REAL PROPERTY WITH RESPECT TO ANY PARK IF SUCH
MODIFICATION, SUPPLEMENT OR WAIVER WOULD HAVE A MATERIAL ADVERSE EFFECT;

 

(D)         ANY PROVISION OF THE SECOND LIEN CREDIT DOCUMENTS TO THE EXTENT
PROHIBITED BY THE INTERCREDITOR AGREEMENT; OR

 

(E)          ANY PROVISION OF THE  SECOND LIEN CREDIT AGREEMENT OR ANY PERMITTED
SECOND LIEN REFINANCING INDEBTEDNESS TO INCREASE ANY APPLICABLE MARGIN
THEREUNDER (OR IMPOSE A FEE IN LIEU THEREOF) BY MORE THAN 2.00% PER ANNUM, TO
SHORTEN THE SCHEDULED MATURITY THEREOF OR ADD ANY MANDATORY PREPAYMENT IF THE
EFFECT WOULD BE TO REQUIRE ANY PRINCIPAL OF THE TERM LOANS THEREUNDER TO BE DUE
EARLIER THAN SIX MONTHS AFTER THE TRANCHE B MATURITY DATE AS THEN IN EFFECT, OR
TO ADD OR AMEND ANY FINANCIAL COVENANT IN A MANNER ADVERSE TO THE BORROWER OTHER
THAN FINANCIAL COVENANTS (AND THE RELATED DEFINITIONS) SUBSTANTIALLY IDENTICAL
TO THOSE SET FORTH IN SECTIONS 7.1 AND 7.2 OF THE SECOND LIEN CREDIT AGREEMENT
AS IN EFFECT ON THE CLOSING DATE AND SUCH MODIFIED OR ADDITIONAL FINANCIAL

 

108

--------------------------------------------------------------------------------


 

COVENANTS AND RELATED DEFINITIONS THAT MAY BE MODIFIED OR ADDED TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED THAT SUCH MODIFIED OR ADDITIONAL
FINANCIAL COVENANTS SHALL CONTINUE TO PRESERVE THE RELATIVE CUSHION BETWEEN THE
FINANCIAL COVENANT LEVELS IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE
SECOND LIEN CREDIT AGREEMENT ON THE CLOSING DATE.

 

9.15.                        Limitation on Activities of Parent and Holdings. 
(a)  In the case of Holdings, conduct, transact or otherwise engage in any
business or operations other than those incidental to (i) its ownership of the
Capital Stock of the Borrower and PP Data Services Inc., (ii) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations in the
Loan Documents, the Second Lien Credit Documents, the Partnership Parks
Agreements and the New Time Warner Facility, or (iv) not otherwise prohibited by
the Loan Documents; provided that, notwithstanding anything herein to the
contrary, Holdings may not (1) make any Acquisitions (except as expressly
contemplated in Section 9.5(b)(ii) in connection with Investments permitted by
clause (2) below only), (2) make any Investments except as expressly
contemplated by Sections 9.8(a), (b), (c), (e)(i), (g), (h), (k), (m), (n), (o),
(p), (r) (in connection with Indebtedness permitted under
Section 9.3(n)(iii) only), (s), (t) (with respect to Section 9.5(b)(ii) in
connection with Investments permitted by this clause (2) only), (u) and (w),
(3) create any Subsidiaries that are not Subsidiaries of Borrower or any of its
Subsidiaries or (4) own any operating entity other than Borrower or act as an
operating entity.

 


(B)         IN THE CASE OF PARENT, CONDUCT, TRANSACT OR OTHERWISE ENGAGE IN ANY
BUSINESS OTHER THAN THOSE INCIDENTAL TO (I) ITS OWNERSHIP OF THE CAPITAL STOCK
OF ITS SUBSIDIARIES AND THE PARKS SUBJECT TO THE PARTNERSHIP PARKS AGREEMENTS,
(II) THE MAINTENANCE OF ITS LEGAL EXISTENCE (INCLUDING THE ABILITY TO INCUR
FEES, COSTS AND EXPENSES RELATING TO SUCH MAINTENANCE), (III) ITS STATUS AS A
PUBLICLY TRADED COMPANY OR PUBLIC FILER OR AS A MEMBER OF THE CONSOLIDATED GROUP
OF PARENT AND ITS SUBSIDIARIES (INCLUDING THE ABILITY TO PARTICIPATE IN TAX,
ACCOUNTING AND OTHER ADMINISTRATIVE MATTERS OR COMPLY WITH LAWS RELATING
THERETO), (IV) THE PERFORMANCE OF ITS OBLIGATIONS IN THE LOAN DOCUMENTS, THE
SECOND LIEN LOAN DOCUMENTS, THE PARTNERSHIP PARKS AGREEMENTS AND THE NEW TIME
WARNER FACILITY, (V) ANY PUBLIC OFFERING OR OTHER ISSUANCE OF ITS CAPITAL STOCK
OR (VI) NOT OTHERWISE PROHIBITED BY THE LOAN DOCUMENTS; PROVIDED THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, PARENT MAY NOT (1) MAKE ANY
ACQUISITIONS (EXCEPT AS EXPRESSLY CONTEMPLATED BY SECTIONS 9.5(B)(II) IN
CONNECTION WITH INVESTMENTS PERMITTED BY CLAUSE (2) BELOW ONLY, 9.5(B)(III) IN
CONNECTION WITH THE PARTNERSHIP PARK ENTITIES ONLY AND 9.5(B)(IV)), (2) MAKE ANY
INVESTMENTS EXCEPT AS EXPRESSLY CONTEMPLATED BY SECTIONS 9.8(A), (B), (C), (D),
(E)(I), (F)(I), (G), (H), (I), (K), (L)(II), (M), (N), (P), (R) (IN CONNECTION
WITH INDEBTEDNESS PERMITTED UNDER SECTION 9.3(N)(III) ONLY), (S), (T) (WITH
RESPECT TO SECTIONS 9.5(B)(II) IN CONNECTION WITH INVESTMENTS PERMITTED BY THIS
CLAUSE (2) ONLY, 9.5(B)(III) IN CONNECTION WITH THE PARTNERSHIP PARK ENTITIES
ONLY AND 9.5(B)(IV) ONLY) AND (W), (3) CREATE ANY SUBSIDIARIES THAT ARE NOT
EITHER SUBSIDIARIES OF THE BORROWER OR THE PARTNERSHIP PARKS ENTITIES OR (4) OWN
ANY OPERATING ENTITY OTHER THAN THE BORROWER AND ITS SUBSIDIARIES AND THE
PARTNERSHIP PARKS ENTITIES OR ACT AS AN OPERATING ENTITY (PROVIDED THAT NOTHING
IN THIS SECTION 9.15(B) SHALL LIMIT THE ABILITY OF PARENT TO ENTER INTO
SPONSORSHIP AGREEMENTS, LICENSING AGREEMENTS, MANAGEMENT AGREEMENTS, SUPPLY
AGREEMENTS OR OTHER SIMILAR AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS).

 

109

--------------------------------------------------------------------------------


 

9.16.                        Limitation on Hedging Agreements.  Enter into any
Hedging Agreement other than Hedging Agreements entered into for the purpose of
mitigating risks to which Parent and its Subsidiaries have actual exposure and
not for speculative purposes, in respect of interest rates or foreign exchange
rates; provided, that Parent and its Subsidiaries will not enter into any
Hedging Agreement providing for payment by Parent or any Subsidiary of amounts
based upon a floating interest rate in exchange for receipt by Parent or any
Subsidiary of amounts based upon a fixed interest rate (each, a
“Fixed-to-Floating Swap”) if, on the date of such Hedging Agreement and after
giving effect thereto, the sum of (i) the aggregate notional principal amount
covered by all such Fixed-to-Floating Swaps plus (ii) the aggregate principal
amount of all then outstanding consolidated Indebtedness of Parent and its
Subsidiaries (determined without duplication in accordance with GAAP) that as of
such date bears interest at a floating rate (and is not effectively bearing
interest at a fixed rate through a Hedging Agreement) would exceed 50% of then
outstanding consolidated Indebtedness of Parent and its Subsidiaries (determined
in accordance with GAAP).

 

9.17.                        Anti-Hoarding.  When any Revolving Credit Loans are
outstanding, permit the aggregate amount of Unrestricted Cash and Permitted
Investments held by the Loan Parties, as of the end of any fiscal month, to
exceed $50,000,000.

 


SECTION 10.                          EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(A)          THE BORROWER SHALL DEFAULT IN THE PAYMENT WHEN DUE IN ACCORDANCE
WITH THE TERMS HEREOF OF ANY PRINCIPAL OF ANY LOAN OR REIMBURSEMENT OBLIGATION,
OR SHALL DEFAULT FOR FIVE OR MORE BUSINESS DAYS IN THE PAYMENT WHEN DUE OF ANY
INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION OR ANY FEE OR ANY OTHER AMOUNT
PAYABLE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;

 

(B)         ANY REPRESENTATION, WARRANTY OR CERTIFICATION MADE OR DEEMED MADE
HEREIN OR IN ANY OTHER LOAN DOCUMENT (OR IN ANY MODIFICATION OR SUPPLEMENT
HERETO OR THERETO) BY PARENT OR ANY LOAN PARTY, OR ANY CERTIFICATE FURNISHED TO
ANY LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO THE PROVISIONS HEREOF OR
THEREOF, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING AS OF THE TIME MADE OR
FURNISHED IN ANY MATERIAL RESPECT, IN ANY SUCH CASE THAT COULD REASONABLY BE
EXPECTED TO (EITHER INDIVIDUALLY OR IN THE AGGREGATE) MATERIALLY ADVERSELY
AFFECT THE OPERATIONS OF ANY MATERIAL PARK OR HAVE A MATERIAL ADVERSE EFFECT;

 

(C)          (I) PARENT, HOLDINGS OR THE BORROWER SHALL DEFAULT IN THE
PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER (A) ANY OF SECTION 8.2(A),
SECTION 8.6 OR SECTION 9 OF THIS AGREEMENT, AND SUCH DEFAULT SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS OR (II) AN “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN ANY MORTGAGE SHALL HAVE OCCURRED AND BE CONTINUING;

 

(D)         ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED
IN CLAUSE (A), (B) OR (C) OF THIS SECTION 10) OR ANY OTHER LOAN DOCUMENT AND
SUCH FAILURE SHALL CONTINUE

 

110

--------------------------------------------------------------------------------


 

UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF TO THE BORROWER BY THE
ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT);

 

(E)          ANY LOAN PARTY SHALL DEFAULT IN THE PAYMENT WHEN DUE OF ANY
PRINCIPAL OF OR INTEREST ON ANY OF ITS INDEBTEDNESS AGGREGATING $25,000,000 OR
MORE OR ANY LOAN PARTY SHALL DEFAULT IN THE PAYMENT WHEN DUE OF ANY AMOUNT
AGGREGATING $25,000,000 OR MORE UNDER ANY HEDGING AGREEMENT (IN EACH CASE AFTER
THE EXPIRATION OF ALL APPLICABLE GRACE PERIODS);

 

(F)            ANY EVENT SPECIFIED IN ANY NOTE, AGREEMENT, INDENTURE OR OTHER
DOCUMENT EVIDENCING OR RELATING TO ANY INDEBTEDNESS AGGREGATING $25,000,000 OR
MORE (OTHER THAN INDEBTEDNESS UNDER THE LOAN DOCUMENTS) OF ANY LOAN PARTY SHALL
OCCUR IF THE EFFECT OF SUCH EVENT IS TO CAUSE, OR (WITH THE GIVING OF ANY NOTICE
OR THE LAPSE OF TIME OR BOTH) TO PERMIT THE HOLDER OR HOLDERS OF SUCH
INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO
CAUSE, SUCH INDEBTEDNESS TO BECOME DUE, OR TO BE PREPAID IN FULL (WHETHER BY
REDEMPTION, PURCHASE, OFFER TO PURCHASE OR OTHERWISE), PRIOR TO ITS STATED
MATURITY OR ANY EVENT SPECIFIED IN ANY HEDGING AGREEMENT SHALL OCCUR IF THE
EFFECT OF SUCH EVENT IS TO CAUSE, OR (WITH THE GIVING OF ANY NOTICE OR THE LAPSE
OF TIME OR BOTH) TO PERMIT, TERMINATION OR LIQUIDATION PAYMENT OR PAYMENTS
AGGREGATING $25,000,000 OR MORE TO BECOME DUE, PROVIDED THAT THIS CLAUSE SHALL
NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY
SALE OR TRANSFER OF PROPERTY SECURING SUCH INDEBTEDNESS, IF SUCH SALE OR
TRANSFER IS PERMITTED HEREUNDER AND UNDER THE DOCUMENTS PROVIDING FOR SUCH
INDEBTEDNESS; PROVIDED FURTHER THAT SUCH FAILURE IS UNREMEDIED AND IS NOT WAIVED
BY THE HOLDERS OF SUCH INDEBTEDNESS;

 

(G)         A PROCEEDING OR CASE SHALL BE COMMENCED, WITHOUT THE APPLICATION OR
CONSENT OF PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, IN ANY COURT OF
COMPETENT JURISDICTION, SEEKING (I) ITS REORGANIZATION, LIQUIDATION,
DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR THE COMPOSITION OR READJUSTMENT OF
ITS DEBTS, (II) THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER,
LIQUIDATOR OR THE LIKE OF PARENT, HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY OR
OF ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR (III) SIMILAR RELIEF IN
RESPECT OF PARENT, HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING-UP, OR COMPOSITION
OR ADJUSTMENT OF DEBTS, AND SUCH PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED,
OR AN ORDER, JUDGMENT OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL
BE ENTERED AND CONTINUE UNSTAYED AND IN EFFECT, FOR A PERIOD OF 60 OR MORE DAYS;
OR AN ORDER FOR RELIEF AGAINST PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
SHALL BE ENTERED IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS;

 

(H)         PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL (I) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER,
CUSTODIAN, TRUSTEE, EXAMINER OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY
OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS, (IV) FILE A PETITION
SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR

 

111

--------------------------------------------------------------------------------


 

COMPOSITION OR READJUSTMENT OF DEBTS, (V) FAIL TO CONTROVERT IN A TIMELY AND
APPROPRIATE MANNER, OR ACQUIESCE IN WRITING TO, ANY PETITION FILED AGAINST IT IN
AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OR TAKE ANY CORPORATE ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(I)             PARENT, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL ADMIT IN
WRITING ITS INABILITY TO, OR BE GENERALLY UNABLE TO, PAY ITS DEBTS AS SUCH DEBTS
BECOME DUE;

 

(J)             A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY OF
$25,000,000 OR MORE IN THE AGGREGATE (EXCLUSIVE OF JUDGMENT AMOUNTS TO THE
EXTENT COVERED BY INSURANCE OR INDEMNIFICATION OF CREDITWORTHY THIRD PARTIES)
SHALL BE RENDERED BY ONE OR MORE COURTS, ADMINISTRATIVE TRIBUNALS OR OTHER
BODIES HAVING JURISDICTION AGAINST PARENT, HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY AND THE SAME SHALL NOT BE DISCHARGED (OR PROVISION SHALL NOT BE MADE
FOR SUCH DISCHARGE), OR A STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED,
WITHIN 60 DAYS FROM THE DATE OF ENTRY THEREOF, AND PARENT, HOLDINGS, THE
BORROWER OR THE RELEVANT SUBSIDIARY SHALL NOT, WITHIN SUCH PERIOD OF 60 DAYS, OR
SUCH LONGER PERIOD DURING WHICH EXECUTION OF THE SAME SHALL HAVE BEEN STAYED,
APPEAL THEREFROM AND CAUSE THE EXECUTION THEREOF TO BE STAYED DURING SUCH
APPEAL;

 

(K)          (I) AN ERISA EVENT SHALL HAVE OCCURRED, (II) A TRUSTEE SHALL BE
APPOINTED BY A UNITED STATES DISTRICT COURT TO ADMINISTER ANY PLAN; (III) THE
PBGC SHALL INSTITUTE PROCEEDINGS TO TERMINATE ANY PLAN OR PLANS, (IV) PARENT,
HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE SHALL HAVE BEEN
NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT IT HAS INCURRED OR WILL BE
ASSESSED WITHDRAWAL LIABILITY TO SUCH MULTIEMPLOYER PLAN AND SUCH ENTITY DOES
NOT HAVE REASONABLE GROUNDS FOR CONTESTING SUCH WITHDRAWAL LIABILITY OR IS NOT
CONTESTING SUCH WITHDRAWAL LIABILITY IN A TIMELY AND APPROPRIATE MANNER, OR
(V) PARENT, HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE SHALL
ENGAGE IN ANY “PROHIBITED TRANSACTION” AS DEFINED IN SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE) INVOLVING ANY PLAN’ AND IN EACH CASE IN CLAUSES
(I) THROUGH (V) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH
EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;

 

(L)             ANY ONE OR MORE OF THE FOLLOWING SHALL OCCUR AND BE CONTINUING:

 

(I)                                     ANY “PERSON” (AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 (THE
“EXCHANGE ACT”), OTHER THAN THE PERMITTED HOLDERS, IS OR BECOMES THE BENEFICIAL
OWNER (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT A
PERSON SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SHARES THAT ANY
SUCH PERSON HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE
IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, OF MORE
THAN 35% OF THE VOTING STOCK OF PARENT (FOR PURPOSES OF CALCULATING THE VOTING
STOCK HELD BY A GROUP, THE VOTING STOCK BENEFICIALLY OWNED BY A PERMITTED HOLDER
SHALL BE EXCLUDED TO THE EXTENT SUCH PERMITTED HOLDER IS PART OF SUCH GROUP);

 

(II)                                  DURING ANY PERIOD OF TWO CONSECUTIVE YEARS
(COMMENCING IMMEDIATELY FOLLOWING THE CLOSING DATE), INDIVIDUALS WHO AT THE
BEGINNING OF

 

112

--------------------------------------------------------------------------------


 

SUCH PERIOD CONSTITUTED THE BOARD OF DIRECTORS OF PARENT (TOGETHER WITH ANY NEW
DIRECTORS WHOSE ELECTION BY SUCH BOARD OF DIRECTORS OR WHOSE NOMINATION FOR
ELECTION BY PARENT’S SHAREHOLDERS WAS APPROVED BY A VOTE OF A MAJORITY OF
PARENT’S DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE
BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED) CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF
PARENT’S DIRECTORS THEN IN OFFICE;

 

(III)                               ANY CHANGE IN CONTROL WITH RESPECT TO PARENT
(OR SIMILAR EVENT, HOWEVER DENOMINATED) SHALL OCCUR UNDER AND AS DEFINED IN THE
SECOND LIEN CREDIT AGREEMENT, ANY INDENTURE OR OTHER AGREEMENT IN RESPECT OF
INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT OF AT LEAST $25,000,000 TO WHICH
PARENT OR ANY OF ITS SUBSIDIARIES IS A PARTY; OR

 

(IV)                              PARENT SHALL CEASE TO OWN DIRECTLY OR
INDIRECTLY 100% OF THE CAPITAL STOCK OF THE BORROWER;

 

(M)       (I) ANY SECURITY DOCUMENT, AFTER DELIVERY THEREOF PURSUANT TO
SECTION 7.1 OR 8.6, SHALL FOR ANY REASON (OTHER THAN PURSUANT TO THE TERMS
HEREOF OR THEREOF) CEASE TO CREATE A VALID AND PERFECTED LIEN, WITH THE PRIORITY
REQUIRED BY THE SECURITY DOCUMENTS (OR OTHER SECURITY PURPORTED TO BE CREATED ON
THE APPLICABLE COLLATERAL) ON AND SECURITY INTEREST IN ANY MATERIAL PORTION OF
THE COLLATERAL PURPORTED TO BE COVERED THEREBY, SUBJECT TO PERMITTED LIENS,
EXCEPT TO THE EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM
THE FAILURE OF THE ADMINISTRATIVE AGENT TO MAINTAIN POSSESSION OF CERTIFICATES
ACTUALLY DELIVERED TO IT REPRESENTING SECURITIES PLEDGED UNDER THE SECURITY
DOCUMENTS AND EXCEPT AS TO COLLATERAL CONSISTING OF REAL PROPERTY TO THE EXTENT
THAT SUCH LOSSES ARE COVERED BY A LENDER’S TITLE INSURANCE POLICY AND SUCH
INSURER HAS NOT DISPUTED COVERAGE OR (II) THE GUARANTEE CONTAINED IN SECTION 2
OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN
FULL FORCE AND EFFECT OR ANY LOAN PARTY SHALL SO ASSERT;

 

then, and in any such event, (A) upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the United
States Bankruptcy Code, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, then, any or all of the
following actions may be taken:  (i) with the consent of the Majority Revolving
Lenders, the Administrative Agent may, or upon the request of the Majority
Revolving Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate; (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, exercise any
remedy with respect to the Collateral provided for in any Security Document and
(iii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all

 

113

--------------------------------------------------------------------------------


 

amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

 


SECTION 11.                          THE AGENTS


 

11.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints the Agents as the agents of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
each Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to such Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

11.2.                        Delegation of Duties.  Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

11.3.                        Exculpatory Provisions.  Neither any Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document

 

114

--------------------------------------------------------------------------------


 

or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

11.4.                        Reliance by Agents.  Each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex,
electronic mail or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Loan Parties),
independent accountants and other experts selected by such Agent.  The Agents
may deem and treat the payee of any Note as the owner thereof for all purposes
unless such Note shall have been transferred in accordance with Section 12.6 and
all actions required by such Section in connection with such transfer shall have
been taken.  Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

11.5.                        Notice of Default.  No Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent shall have received notice from a Lender, Parent,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent shall receive such a notice, the
Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

11.6.                        Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that neither any of the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has,

 

115

--------------------------------------------------------------------------------


 

independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
Business, Property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

11.7.                        Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by Parent,
Holdings or the Borrower and without limiting the obligation of Parent, Holdings
or the Borrower to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date), for, and to save each Agent harmless from and against, any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including, without limitation, at any time following the
payment of the Loans) be imposed on, incurred by or asserted against such Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct.  The Administrative
Agent shall have the right to deduct any amount owed to it by any Lender under
this Section from any payment made by it to such Lender hereunder.  The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

 

11.8.                        Agent in Its Individual Capacity.  Each Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and

 

116

--------------------------------------------------------------------------------


 

may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

11.9.                        Successor Agents.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 10(g), (h) or
(i) with respect to Parent, Holdings or the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  Either Co-Syndication Agent
may, at any time, by notice to the Lenders and the Administrative Agent, resign
as Co-Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of such Co-Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by such Co-Syndication Agent, the Administrative Agent or any
Lender.  After any retiring Agent’s resignation as Agent, the provisions of this
Section 11 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

11.10.                  Authorization to Release Liens and Guarantees.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
effect any release of Liens or guarantee obligations contemplated by
Section 12.16.

 

11.11.                  Authorization to Enter into Intercreditor Agreement. 
The Lenders hereby authorize the Administrative Agent to enter into the
Intercreditor Agreement and acknowledge that they will be bound thereby.

 

11.12.                  The Arrangers, Co-Syndication Agents and
Co-Documentation Agents.  Neither the Arrangers nor the Co-Syndication Agents,
nor the Co-Documentation Agents, in their respective capacities as such, shall
have any duties or responsibilities, and none of them shall incur any liability,
under this Agreement and the other Loan Documents.

 


SECTION 12.                          MISCELLANEOUS


 

12.1.                        Amendments and Waivers.  Neither this Agreement or
any other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except

 

117

--------------------------------------------------------------------------------


 

in accordance with the provisions of this Section 12.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or (with the
written consent of the Required Lenders) the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (ii) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 

(A)      forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, extend the scheduled date or
decrease the amount of any amortization payment in respect of any Loan, reduce
the stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Commitment of any Lender, in each case without the consent of each
Lender directly affected thereby (it being understood that a waiver of any
condition precedent set forth in Section 7.2 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender and it being
further understood that the waiver of (or amendment to the terms of ) any
mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest); provided that only the
consent of the Required Lenders shall be necessary to amend the default rate of
interest set forth in Section 5.8(c) or to waive any obligation of the Borrower
to pay interest or letter of credit fees at such default rate;

 

(B)        amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, release all or substantially all of the Collateral,
release Parent as a Guarantor or release all or substantially all of the
aggregate value of the Guarantees of the Obligations, in each case without the
consent of all Lenders (in each case, except as permitted by any Loan Document);

 

(C)        change the percentage specified in the definition of the Majority
Term Lenders without the written consent of all Lenders under such Facility;

 

(D)       change the percentage specified in the definition of Majority
Revolving Lenders without the written consent of all Revolving Lenders;

 

(E)         amend, modify or waive any provision of Section 11, or any other
provision affecting any Agent or Arrangers without the consent of such Agent or
Arrangers directly affected thereby;

 

118

--------------------------------------------------------------------------------


 

(F)         amend, modify or waive any provision of Sections 4.9 or 4.10 without
the written consent of the Swing Line Lender;

 

(G)        amend, modify or waive any provision of Section 5.11 without the
consent of each Lender directly affected thereby;

 

(H)       amend, modify or waive any provision of Section 4 without the consent
of the Issuing Lender; and

 

(I)            amend, modify or waive the application of the proceeds from any
realization or recovery on the Collateral after the date on which all Loans
shall have become due and payable without the consent of the Majority Revolving
Lenders or the Majority Term Lenders if such amendment, modification or waiver
disproportionately and adversely affects the Revolving Credit Lenders or the
Tranche B Term Loan Lenders, as the case may be.

 

Any such waiver and any such amendment, supplement or modification effected
pursuant to the foregoing shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, Parent, the Lenders, the Administrative Agent
and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.

 

Notwithstanding anything to the contrary contained in this Section 12.1,
(a) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment is delivered in order
to cure any ambiguity or defect and such amendment is requested within 30 days
of the Closing Date, (b) in the event that the Borrower requests that this
Agreement be modified or amended in a manner that would require the unanimous
consent of all of the Lenders and such modification or amendment is agreed to by
the Required Lenders, then with the consent of the Borrower and the Required
Lenders, the Borrower and the Required Lenders shall be permitted to amend the
Agreement without the consent of the Non-Consenting Lenders to provide for
(i) the termination of the Commitment of each Non-Consenting Lender that are
(w) Revolving Credit Lenders, (x) LC/Swing Line Revolving Lenders, (y) Tranche B
Term Loan Lenders or (z) all three, at the election of the Borrowers and the
Required Lenders, (ii) the addition to this Agreement of one or more other
financial institutions (each of which shall be a Lender, an affiliate of a
Lender or an Approved Fund), or an increase in the Commitment of one or more of
the Required Lenders (with the written consent thereof), so that the total
Commitment after giving effect to such amendment shall be in the same amount as
the total Commitment immediately before giving effect to such amendment,
(iii) if any Loans are outstanding at the time of such amendment, the making of
such

 

119

--------------------------------------------------------------------------------


 

additional Loans by such new financial institutions or Required Lender or
Lenders, as the case may be, as may be necessary to repay in full, at par, the
outstanding Loans of the Non-Consenting Lenders immediately before giving effect
to such amendment and (iv) such other modifications to this Agreement as may be
appropriate to effect the foregoing clauses (i), (ii) and (iii).

 

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and each Loan Party to each relevant Loan Document (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest, fees
and other amounts in respect thereof (collectively, the “Additional Extensions
of Credit”) to share ratably in the benefits of this Agreement and the other
Loan Documents with the Tranche B Term Loans, LC/Swing Line Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Revolving Lenders; provided,
however, that no such amendment shall permit the Additional Extensions of Credit
to share ratably with or with preference to the Loans in the application of
prepayments without the consent of the Required Lenders, and no such amendment
shall, without the consent of all Lenders, subordinate any of the Loans, or any
of the rights in the Collateral of any Lenders, to any such Additional Extension
of Credit.

 

12.2.                        Notices.  Unless otherwise expressly provided
herein, all notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by (including by telecopy
or electronic mail pursuant to procedures approved by the Administrative Agent),
and shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy or electronic mail notice, when received, addressed (i) in the
case of Parent, Holdings, the Borrower, the Agents and the Issuing Lenders as
set forth below, (ii) in the case of the Lenders, as set forth in an
administrative questionnaire delivered to the Administrative Agent or on
Schedule I to the Lender Addendum to which such Lender is a party or, in the
case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (iii) in the
case of any party, to such other address as such party may hereafter notify to
the other parties hereto:

 

Parent or Holdings

 

c/o Six Flags Operations Inc.
1540 Broadway, 15th Floor
New York, New York 10036
Attention: Chief Financial Officer
Telecopy: 212-354-3089
Electronic Mail: jspeed@sftp.com
Telephone: 212-652-9384

 

120

--------------------------------------------------------------------------------


 

with a copy to:

 

Six Flags Operations Inc.
1540 Broadway, 15th Floor
New York, New York 10036
Attention: General Counsel
Telecopy: 212-354-3089
Electronic Mail: jcoughli@sftp.com
Telephone: 212-652-9380

 

 

 

The Borrower:

 

Six Flags Theme Parks Inc.
c/o Holdings, as set forth above

 

 

 

with a copy to, with respect to Sections 5.13(e), 12.6(b)(ii) and 12.6(c)(ii):

 

Andrews Kurth LLP
450 Lexington Avenue
New York, New York 10017
Attention:   Andrew Feiner
Telecopy:   212.813.8170
Electronic Mail: andyfeiner@andrewskurth.com
Telephone: 212.850.2883

 

 

 

The Co-Syndication Agents:

 

Bank of America, N.A.
Global Products Solutions
Large Corporate Loan Servicing
2001 Clayton Road, Building B
Concord, CA 94520
Attention: Aradhna Nagpal
Telecopy: 312.453.6596
Electronic Mail: aradhna.nagpal@bankofamerica.com
Telephone: 415.436.3683

 

 

 

 

 

Barclays Bank PLC
745 Seventh Avenue
New York, New York 10007
Attention: Craig Malloy
Telecopy: 646.758.4617
Electronic Mail: craig.malloy@barcap.com
Telephone: 212.526.7150

 

121

--------------------------------------------------------------------------------


 

The Administrative Agent:

 

JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, TX  77002
Attention:    Cynthia Freeman
Telecopy:    713-750-2358
Electronic Mail: Cynthia.freeman@jpmchase.com
Telephone: 713-750-2353

 

 

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, NY 10017
Attention:    Christophe Vohmann
Telecopy:    212-270-5127
Electronic Mail: christophe.vohmann@jpmorgan.com
Telephone: 212-270-1722

 

 

 

Issuing Lender:

 

As notified by such Issuing Lender to the Administrative Agent and the Borrower

 

provided that any notice, request or demand to or upon the any Agent, the
Issuing Lender or any Lender shall not be effective until received.  The
attorneys for any party may, but shall not be required to, give any notice on
behalf of their respective client.

 

12.3.                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

12.4.                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

12.5.                        Payment of Expenses.  The Borrower agrees (a) to
pay or reimburse the Administrative Agent and the Arrangers for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities (including the charges of
Intralinks but excluding fees payable to syndicate members) and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of one primary counsel to
the Administrative Agent (and, if

 

122

--------------------------------------------------------------------------------


 

necessary, one local counsel in each relevant jurisdiction (which, for the
avoidance of doubt, may include each jurisdiction where a Mortgaged Property is
located and, without duplication, each other jurisdiction where a Guarantor is
organized)), (b) to pay or reimburse each Lender and the Agents for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents (including in connection with any workout, restructuring or
negotiations in respect thereof), including, without limitation, the fees and
disbursements of counsel to the Lenders and the Agents, (c) to pay, indemnify,
or reimburse each Lender and the Agents for, and hold each Lender and the Agents
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, each Agent, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of Parent or any of its Subsidiaries or any of the Properties and the
fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party
hereunder (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
of any director, officer, or employee of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, Parent agrees not to
assert and to cause its Subsidiaries not to assert, and hereby waives and agrees
to cause its Subsidiaries so to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this
Section shall be payable not later than 30 days after written demand therefor. 
Statements for amounts payable by the Borrower pursuant to this Section shall be
submitted to the attention of the Chief Financial Officer (Telephone
No. 212-652-9384) (Fax No. 212-354-3089), at the address of the Borrower set
forth in Section 12.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section shall survive repayment of the Loans and all other
amounts payable hereunder.

 

12.6.                        Successors and Assigns; Participations and
Assignments.

 


(A)          THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING LENDER THAT ISSUES ANY
LETTER OF CREDIT), EXCEPT THAT (I) NO

 

123

--------------------------------------------------------------------------------


 


BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED
ASSIGNMENT OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.


 


(B)         (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW,
ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A)      the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 10(g), (h) or
(i) has occurred and is continuing, any other Person; and

 

(B)        the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Tranche B Term Loan to a Lender, an affiliate of a Lender or an Approved
Fund.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)      except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000  in the case of the Revolving Credit Facility (or, in the case of the
Tranche B Term Loan Facility, $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)        (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (payable among the Lenders party to the Assignment
and Acceptance, which shall be paid once in connection with simultaneous
assignments for a Lender and its affiliates and Approved Funds) and (2) the
assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent;

 

(C)        the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such

 

124

--------------------------------------------------------------------------------


 

information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

(D)       the Assignee shall not be a Loan Party; provided that the Borrower may
be an Assignee in connection with an Auction.

 

For the purposes of this Section 12.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 5.12, 5.13, 5.14 AND 12.5).  AN ASSIGNEE SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 5.13 UNLESS SUCH ASSIGNEE COMPLIES WITH
SECTION 5.13(E).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 12.6
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”) AND SHALL MAKE
SUCH REGISTER AVAILABLE FOR INSPECTION BY THE BORROWER FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN
THE ABSENCE OF MANIFEST ERROR AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY ANY LENDER FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE TO THE ADMINISTRATIVE AGENT.  EACH LENDER THAT SELLS A
PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER,
MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH PARTICIPANT
AND THE PRINCIPAL AMOUNTS (AND STATED INTEREST) OF EACH PARTICIPANT’S INTEREST
IN THE LOANS OR OTHER OBLIGATIONS UNDER THIS AGREEMENT (THE “PARTICIPANT
REGISTER”). THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED
IN THE PARTICIPANT REGISTER AS THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES
OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.

 

125

--------------------------------------------------------------------------------


 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)          (I) ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT,
WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR
WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY
PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SECTION 12.1 AND (2) DIRECTLY
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 5.12, 5.13 AND 5.14 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 12.7(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH
PARTICIPANT SHALL BE SUBJECT TO SECTION 12.7(A) AS THOUGH IT WERE A LENDER.

 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 5.12 OR 5.13 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S WRITTEN CONSENT.  ANY PARTICIPANT THAT
IS A NON-U.S. LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 5.13
UNLESS SUCH PARTICIPANT COMPLIES WITH SECTION 5.13(E).

 


(D)         ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK OR OTHER PERSON, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


(E)          THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT
LENDER, AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE
TRANSACTIONS OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.

 

126

--------------------------------------------------------------------------------


 


(F)            IF THE BORROWER WISHES TO REPLACE THE LOANS OR COMMITMENTS UNDER
ANY FACILITY WITH ONES HAVING DIFFERENT TERMS, IT SHALL HAVE THE OPTION, WITH
THE CONSENT OF THE ADMINISTRATIVE AGENT AND SUBJECT TO AT LEAST THREE BUSINESS
DAYS’ ADVANCE NOTICE TO THE LENDERS UNDER SUCH FACILITY, INSTEAD OF PREPAYING
THE LOANS OR REDUCING OR TERMINATING THE COMMITMENTS TO BE REPLACED, TO
(I) REQUIRE THE LENDERS UNDER SUCH FACILITY TO ASSIGN SUCH LOANS OR COMMITMENTS
TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEES AND (II) AMEND THE TERMS THEREOF IN
ACCORDANCE WITH SECTION 12.1.  PURSUANT TO ANY SUCH ASSIGNMENT, ALL LOANS AND
COMMITMENTS TO BE REPLACED SHALL BE PURCHASED AT PAR (ALLOCATED AMONG THE
LENDERS UNDER SUCH FACILITY IN THE SAME MANNER AS WOULD BE REQUIRED IF SUCH
LOANS WERE BEING OPTIONALLY PREPAID PLUS PAYMENT OF ANY ACCRUED INTEREST AND
FEES THEREON AND ANY AMOUNTS OWING PURSUANT TO SECTIONS 5.11(B) AND 5.14).  BY
RECEIVING SUCH PURCHASE PRICE, THE LENDERS UNDER SUCH FACILITY SHALL
AUTOMATICALLY BE DEEMED TO HAVE ASSIGNED THE LOANS OR COMMITMENTS UNDER SUCH
FACILITY PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE, AND ACCORDINGLY NO OTHER
ACTION BY SUCH LENDERS SHALL BE REQUIRED IN CONNECTION THEREWITH.  THE
PROVISIONS OF THIS PARAGRAPH ARE INTENDED TO FACILITATE THE MAINTENANCE OF THE
PERFECTION AND PRIORITY OF EXISTING SECURITY INTERESTS IN THE COLLATERAL DURING
ANY SUCH REPLACEMENT.


 

12.7.                        Adjustments; Set-off.  (a) Except to the extent
that this Agreement provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, (i) except to the extent that the
Loan Documents provide that only the Tranche B Term Loans shall be secured by
the Mortgaged Property of the Borrower or any Subsidiary thereof located in the
State of New York (the “New York Collateral”), if any Lender shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any Collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 10(g), (h) or (i), or otherwise), in a greater proportion than any such
payment to or Collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, or (ii) if, as a result of any exercise
of rights and remedies with respect to the New York Collateral, any Lender
holding a Tranche B Term Loan shall at any time receive any payment of all or
part of the Obligations owing to it (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 10(g), (h) or (i), or otherwise), in a greater proportion than any such
payment to any other Lender, if any, in respect of the Obligations owing to such
other Lender, such benefited Lender (each benefited Lender referred to in
clauses (i) and (ii) above, a “Benefited Lender”) shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral, or the proceeds thereof, ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment, benefits or proceeds
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 


(B)         IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO PARENT, HOLDINGS
OR THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY PARENT, HOLDINGS AND
THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING
DUE AND PAYABLE BY THE BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), TO SET OFF AND APPROPRIATE AND

 

127

--------------------------------------------------------------------------------


 


APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS,
INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE
ACCOUNT OF PARENT, HOLDINGS OR THE BORROWER, AS THE CASE MAY BE.  EACH LENDER
AGREES PROMPTLY TO NOTIFY PARENT AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH
SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE
SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 

12.8.                        U.S.A. Patriot Act.  Each Lender hereby notifies
the Borrower that pursuant to the requirements of the U.S.A. Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Lenders to identify the Borrower in accordance
with the U.S.A. Patriot Act.

 

12.9.                        Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement or of a Lender Addendum by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with Holdings and the Administrative Agent.

 

12.10.                  Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.11.                  Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Arrangers, any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

12.12.                  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

12.13.                  Submission To Jurisdiction; Waivers.  Each of the
Agents, the Lenders, Parent, Holdings and the Borrower hereby irrevocably and
unconditionally:

 

(A)          SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL

 

128

--------------------------------------------------------------------------------


 

JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

 

(B)         CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(C)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO PARENT OR HOLDINGS, AS
THE CASE MAY BE, AT ITS ADDRESS SET FORTH IN SECTION 12.2 OR AT SUCH OTHER
ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO;

 

(D)         AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION; AND

 

(E)          WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

12.14.                  Acknowledgments.  Each of Parent, Holdings and the
Borrower hereby acknowledges that:

 

(A)          IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(B)         NEITHER ANY ARRANGER, ANY AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO PARENT, HOLDINGS OR THE BORROWER ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE ARRANGERS, THE AGENTS AND THE LENDERS, ON ONE HAND, AND
PARENT, HOLDINGS AND THE BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

 

(C)          NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
ARRANGERS, THE AGENTS AND THE LENDERS OR AMONG PARENT, HOLDINGS, THE BORROWER
AND THE LENDERS.

 

12.15.                  Confidentiality.  Each of the Agents and the Lenders
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Arranger, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long

 

129

--------------------------------------------------------------------------------


 

as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) in connection
with any litigation or similar proceeding, (h) that has been publicly disclosed
other than in breach of this Section, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(j) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

12.16.                  Release of Collateral and Guarantee Obligations.

 


(A)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY
OTHER LOAN DOCUMENT, UPON REQUEST OF PARENT OR THE BORROWER IN CONNECTION WITH
ANY DISPOSITION OF PROPERTY PERMITTED BY THE LOAN DOCUMENTS, THE ADMINISTRATIVE
AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT OF, ANY LENDER, OR ANY
AFFILIATE OF ANY LENDER THAT IS A PARTY TO ANY SPECIFIED HEDGE AGREEMENT) TAKE
SUCH ACTIONS AS SHALL BE REQUIRED TO RELEASE OR SUBORDINATE ITS SECURITY
INTEREST IN ANY COLLATERAL BEING DISPOSED OF IN SUCH DISPOSITION, AND TO RELEASE
OR SUBORDINATE ANY GUARANTEE OBLIGATIONS (OR EXECUTE A SUBORDINATION,
NON-DISTURBANCE OR ATTORNMENT AGREEMENT) UNDER ANY LOAN DOCUMENT OF ANY PERSON
BEING DISPOSED OF IN SUCH DISPOSITION, TO THE EXTENT NECESSARY TO PERMIT
CONSUMMATION OF SUCH DISPOSITION IN ACCORDANCE WITH THE LOAN DOCUMENTS.


 


(B)         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR ANY
OTHER LOAN DOCUMENT, WHEN ALL OBLIGATIONS (OTHER THAN OBLIGATIONS IN RESPECT OF
ANY SPECIFIED HEDGE AGREEMENT) HAVE BEEN PAID IN FULL, ALL COMMITMENTS HAVE
TERMINATED OR EXPIRED AND NO LETTER OF

 

130

--------------------------------------------------------------------------------


 


CREDIT SHALL BE OUTSTANDING, UPON REQUEST OF PARENT, THE ADMINISTRATIVE AGENT
SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT OF, ANY LENDER, OR ANY AFFILIATE OF
ANY LENDER THAT IS A PARTY TO ANY SPECIFIED HEDGE AGREEMENT) TAKE SUCH ACTIONS
AS SHALL BE REQUIRED TO RELEASE ITS SECURITY INTEREST IN ALL COLLATERAL, AND TO
RELEASE ALL GUARANTEE OBLIGATIONS UNDER ANY LOAN DOCUMENT, WHETHER OR NOT ON THE
DATE OF SUCH RELEASE THERE MAY BE OUTSTANDING OBLIGATIONS IN RESPECT OF
SPECIFIED HEDGE AGREEMENTS.  ANY SUCH RELEASE OF GUARANTEE OBLIGATIONS SHALL BE
DEEMED SUBJECT TO THE PROVISION THAT SUCH GUARANTEE OBLIGATIONS SHALL BE
REINSTATED IF AFTER SUCH RELEASE ANY PORTION OF ANY PAYMENT IN RESPECT OF  THE
OBLIGATIONS GUARANTEED THEREBY SHALL BE RESCINDED OR MUST OTHERWISE BE RESTORED
OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF THE BORROWER OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE
APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR
OFFICER FOR, THE BORROWER OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


 

12.17.                  Accounting Changes.  In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then Parent, the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of Parent and the Borrower shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by Parent, Holdings, the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board, the American Institute of Certified
Public Accountants or, if applicable, the SEC.

 

12.18.                  Delivery of Lender Addenda. Each initial Lender shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrower and the
Administrative Agent.

 

12.19.                  WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

12.20.                  Intercreditor Agreement.  In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.

 

[Remainder of the page intentionally left blank.]

 

131

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

SIX FLAGS ENTERTAINMENT

 

CORPORATION

 

 

 

By:

/s/ James M. Coughlin

 

Name:

James M. Coughlin

 

Title:

General Counsel

 

 

 

 

 

SIX FLAGS OPERATIONS INC

 

 

 

 

 

By:

/s/ James M. Coughlin

 

Name:

James M. Coughlin

 

Title:

General Counsel

 

 

 

 

 

SIX FLAGS THEME PARKS INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ James M. Coughlin

 

Name:

James M. Coughlin

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Christophe Vohmann

 

  Name:   Christophe Vohmann

 

  Title:   Authorized Signatory

 

--------------------------------------------------------------------------------